 



Exhibit 10.5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT OF LEASE

--------------------------------------------------------------------------------

111 CHELSEA LLC



  LANDLORD

AND

DOUBLECLICK INC.



  TENANT

--------------------------------------------------------------------------------

              PREMISES:   Portion of the Tenth (10th) Floor         111 Eighth
Avenue         New York, New York 10011               DATED:   as of July 1,
2003



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page No.        

--------------------------------------------------------------------------------

Article 1.   Definitions; Interpretation     1   Article 2.   Demise, Premises,
Term, Rent     5   Article 3.   Use and Occupancy     7   Article 4.  
Alterations     9   Article 5.   Condition of the Premises; Landlord’s Work    
12   Article 6.   Repairs; Floor Load     14   Article 7.   Real Estate Tax
Increases     15   Article 8.   Compliance With Laws     19   Article 9.  
Subordination and Non-Disturbance; Estoppel Certificates     21   Article 10.  
Services     23   Article 11.   Insurance     33   Article 12.   Destruction of
the Premises; Property Loss or Damage     35   Article 13.   Eminent Domain    
37   Article 14.   Assignment and Subletting     38   Article 15.   Access to
Premises     47   Article 16.   Default     48   Article 17.   Remedies and
Damages     51   Article 18.   Fees and Expenses     53   Article 19.   No
Representations by Landlord     53   Article 20.   End of Term     54  
Article 21.   Quiet Enjoyment     54   Article 22.   No Waiver; Non-Liability  
  55   Article 23.   Waiver of Trial By Jury     56   Article 24.   Inability To
Perform     56   Article 25.   Bills and Notices     57   Article 26.   Rules
and Regulations     57   Article 27.   Broker     57   Article 28.   Indemnity  
  58   Article 29.   Temporary Space     59   Article 30.   Landlord’s
Contribution     60   Article 31.   Right of First Offer     61   Article 32.  
Security Deposit     64   Article 33.   Termination Option     67   Article 34.
  Miscellaneous     67     Exhibit A:   Floor Plan of the Premises        
Exhibit B:   Rules and Regulations         Exhibit C:   Landlord’s Work        
Exhibit D:   Floor Plan of the Temporary Space         Exhibit E:   Form of
Letter of Credit         Exhibit F:   Landlord’s Consulting Professionals      
 

- i -



--------------------------------------------------------------------------------



 



          AGREEMENT OF LEASE, dated as of July 1, 2003, between 111 CHELSEA LLC,
a Delaware limited liability company with an address c/o Taconic Investment
Partners LLC, 111 Eighth Avenue, New York, New York 10011 (“Landlord”), and
DOUBLECLICK INC., a Delaware corporation with an address at 450 West 33rd
Street, New York, New York 10001 (“Tenant”).

W I T N E S S E T H:

          The parties hereto, for themselves, their legal representatives,
successors and assigns, covenant and agree as follows.

     ARTICLE 1. DEFINITIONS; INTERPRETATION

          Section 1.1 For all purposes of this Lease, the following terms shall
have the following meanings:

      Additional Rent:   Tenant’s Tax Payment, and any and all other sums, other
than Fixed Rent, payable by Tenant to Landlord under this Lease.      
Affiliate:   With respect to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.       Alterations:  
Alterations, installations, improvements, additions or other physical changes
(other than decorations, movable fixtures and equipment), including the Initial
Alterations, in and to the Premises and elsewhere in the Building, made by or on
behalf of Tenant prior to and during the Term or any renewal or extension
thereof.       Base Rate:   The annual rate of interest publicly announced from
time to time by Citibank, N.A., New York, New York (or any successor thereto) as
its “base rate”, or such other term as may be used by Citibank, N.A. from time
to time for the rate presently referred to as its base rate.       Building:  
All the buildings, equipment and other improvements and appurtenances of every
kind and description now located or hereafter erected, constructed or placed
upon the land and any and all alterations, renewals, replacements, additions and
substitutions thereto, presently known by the address of 111 Eighth Avenue, New
York, New York.       Building Systems:   The mechanical, electrical, heating,
ventilating, air conditioning, elevator, plumbing, sanitary, fire suppression,
life-safety and other service systems of the Building, but not including the
portions of such systems installed in the Premises or elsewhere in the Building
by or on behalf of Tenant and exclusively serving the Premises.       Business
Days:   All days, excluding Saturdays, Sundays, and all days observed by either
the State of New York, the United States of America or by the labor unions
servicing the Building as legal holidays.

 



--------------------------------------------------------------------------------



 

      Commencement     Date:   July 1, 2003.       Control:   As to any Entity:
(a) the ownership, directly or indirectly, of more than fifty percent (50%) of
the Ownership Interests of such entity, and (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Entity, whether through the ownership of Ownership Interests or
by contract.       Default Rate:   A rate per annum equal to three
(3) percentage points above the Base Rate.       Entity:   A corporation,
limited liability company, limited partnership, limited liability partnership,
general partnership, business trust, foundation, or any other legal entity in
which Ownership Interests may be owned and transferred.       Expiration Date:  
June 30, 2018.       Governmental     Authority:   Any of the United States of
America, the State of New York, the City of New York, any political subdivision
thereof and any agency, department, commission, board, bureau or instrumentality
of any of the foregoing, now or hereafter existing, having jurisdiction over the
Real Property or any portion thereof or the vaults, curbs, sidewalks, streets
and areas adjacent thereto.       HVAC:   Heat, ventilation and
air-conditioning.       Hazardous     Materials:   Any substances, materials or
wastes regulated by any Governmental Authority and deemed or defined as a
“hazardous substance”, “hazardous material”, “toxic substance”, “toxic
pollutant”, “contaminant”, “pollutant”, “solid waste”, “hazardous waste” or
words of similar import under applicable Laws, including oil and petroleum
products, natural or synthetic gas, polychlorinated biphenyls, asbestos in any
form, urea formaldehyde, radon gas, or the emission of non-ionizing radiation,
microwave radiation or electromagnetic fields at levels in excess of those (if
any) specified by any Governmental Authority or which may cause a health hazard
or danger to property, or the emission of any form of ionizing radiation.      
Initial Alterations:   Defined in Section 5.3.       Landlord Party:   Any of
Landlord, any Affiliate of Landlord, Landlord’s managing and leasing agents for
the Building, each Mortgagee and Superior Lessor, and each of their respective
direct and indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, employees, principals,

- 2 -



--------------------------------------------------------------------------------



 

          contractors, licensees, invitees, servants, advisors, agents and
representatives.       Landlord’s Work:   Defined in Section 5.2.       Law or
Laws:   All present and future laws, rules, orders, ordinances, regulations,
statutes, requirements, codes, executive orders, rules of common law, and any
judicial interpretations thereof, extraordinary as well as ordinary, of all
Governmental Authorities, including the Americans with Disabilities Act (42
U.S.C. §12,101 et seq.), New York City Local Law 58 of 1987, and any law of like
import, and all rules, regulations and government orders with respect thereto,
and of any applicable fire rating bureau, or other body exercising similar
functions, of general applicability or affecting the Real Property or the
maintenance, use or occupation thereof, or any street or sidewalk comprising a
part of or in front thereof or any vault in or under the Building.      
Mortgage:   Any mortgage or trust indenture which may now or hereafter affect
the Real Property, the Building or any Superior Lease and the leasehold interest
created thereby, and all renewals, extensions, supplements, amendments,
modifications, consolidations and replacements thereof or thereto, substitutions
therefor, and advances made thereunder.       Mortgagee:   Any mortgagee,
trustee or other holder of a Mortgage.       Ownership Interests:   As to any
Entity, the outstanding voting stock, membership interests, partnership
interests or other legal or equitable ownership interests of any kind, however
characterized, in such Entity.       Permitted Use:   The use of the Premises by
Tenant as (i) administrative and general offices, and (ii) as to not more than
5,000 Rentable Square Feet of the Premises, as a data center for the
installation, operation and maintenance of telecommunications switching and
transmission equipment and facilities in connection with Tenant’s business (the
“Permitted Data Center”), and for no other purposes, except as otherwise
expressly provided in this Lease.       Person:   Any Entity, estate, trust,
unincorporated association, tenancy-in-common, or any Governmental Authority.  
    Premises:   A portion of the tenth (10th) floor of the Building, as shown on
the floor plan attached to this Lease as Exhibit A.       Premises Area:   The
Rentable Square Foot area of the Premises, consisting of a total of 76,000
Rentable Square Feet, as the Premises Area may be increased or decreased from
time to time pursuant to this Lease.       Real Property:   The Building,
together with the plot of land upon which it stands.

- 3 -



--------------------------------------------------------------------------------



 

      Rent:   Collectively, Fixed Rent and Additional Rent.       Rent    
Commencement     Date:   The date that is six (6) months after the Commencement
Date.       Rentable Square     Feet:   The deemed rentable area of the Building
or any portion thereof, computed on the basis of the current standard employed
by Landlord on the date hereof with respect to the calculation of the deemed
Rentable Square Foot area of the Building; provided, however, that in no event
shall such deemed Rentable Square Footage constitute or imply any representation
or warranty by Landlord as to the actual size of any floor or other portion of
the Building, including the Premises.       Rules and     Regulations:   The
rules and regulations attached to this Lease as Exhibit B, and such additional
rules and regulations as Landlord may adopt from time to time.       Security
Deposit:   Defined in Section 32.1.       Substantial     Completion:   As to
any construction performed by any party in the Premises, including the Initial
Alterations, any other Alterations, or Landlord’s Work, that such work has been
completed substantially in accordance with (i) the provisions of this Lease
applicable thereto, (ii) the plans and specifications for such work, and
(iii) all applicable Laws, except for minor details of construction, decoration
and mechanical adjustments, if any, the noncompletion of which does not
materially interfere with Tenant’s use of the Premises or performance of the
Initial Alterations, or which, in accordance with good construction practice,
should be completed after the completion of other work to be performed in the
Premises.       Superior Lease:   Any ground or underlying lease of the Real
Property or any part thereof, now existing or in the future entered into by
Landlord, and all renewals, extensions, supplements, amendments and
modifications thereof.       Superior Lessor:   A lessor under a Superior Lease.
      Tenant Party:   Any of Tenant, any Affiliate of Tenant, any subtenant or
any other occupant of the Premises (except for any subtenant or occupant of the
Leaseback Space pursuant to Section 14.4), and their respective direct or
indirect partners, officers, shareholders, directors, members, trustees,
beneficiaries, employees, principals, contractors, licensees, invitees,
servants, agents or representatives.       Tenant’s Property:   Tenant’s movable
fixtures and movable partitions, telephone and other communications equipment,
computer systems, furniture, trade fixtures,

- 4 -



--------------------------------------------------------------------------------



 

          furnishings, and other items of personal property which are removable
without material damage to the Premises or Building.       Term:   The term of
this Lease, which shall commence on the Commencement Date and shall expire on
the Expiration Date.       Unavoidable Delays:   Defined in Article 24.

          Section 1.2 All of the Exhibits attached to this Lease are
incorporated in and made a part of this Lease, but in the event of any conflict
or inconsistency between the provisions of this Lease and the Exhibits, the
provisions of this Lease shall control. As used in this Lease: (a) the word “or”
is not exclusive and the word “including” is not limiting, (b) references to a
law include any rule or regulation issued under the law and any amendment to the
law, rule or regulation, (c) whenever the words “include”, “includes”, or
“including” appear, they shall be deemed to be followed by the words “without
limitation”, (d) personal pronouns shall be deemed to include the other genders
and the singular to include the plural, (e) all references to notices to be
given by or to a party shall, unless otherwise expressly stated, be deemed to
refer to written notices, (f) all Article, Section and Exhibit references shall,
unless otherwise expressly stated, be deemed references to the Articles,
Sections and Exhibits of this Lease, (g) if a party has agreed in this Lease
that it will not unreasonably withhold its consent or approval, such consent or
approval shall not be unreasonably conditioned or delayed, and (h) whenever a
financial obligation is stated to be at a party’s expense, such obligation shall
be at such party’s sole cost and expense, unless expressly stated to the
contrary. Wherever a period of time is stated in this Lease as commencing or
ending on specified dates, such period of time shall be deemed (i) inclusive of
such stated commencement and ending dates, and (ii) to commence at 12:00 a.m.
Eastern Time on such stated commencement date and to end at 11:59 p.m. Eastern
Time on such stated ending date. The captions used in this Lease are inserted
only as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Lease nor the intent of any provision hereof.

     ARTICLE 2. DEMISE, PREMISES, TERM, RENT

          Section 2.1 (a) Landlord hereby leases the Premises to Tenant, and
Tenant hereby leases the Premises from Landlord, for the Term, at an annual rent
(“Fixed Rent”) as follows:



            (i) One Million Sixty-Four Thousand and 00/100 Dollars
($1,064,000.00) per annum ($88,666.67 per month) for the period commencing on
the Rent Commencement Date and ending on December 31, 2004;    
          (ii) One Million One Hundred Six Thousand Five Hundred Sixty and
00/100 Dollars ($1,106,560.00) per annum ($92,213.33 per month) for the period
commencing on January 1, 2005 and ending on December 31, 2005;    
          (iii) Two Million Two Hundred Thirteen Thousand Nine Hundred
Seventy-One and 20/100 Dollars ($2,213,971.20) per annum ($184,497.60 per month)
for the period commencing January 1, 2006 and ending on December 31, 2006;

- 5 -



--------------------------------------------------------------------------------



 





            (iv) Two Million Two Hundred Fifty-Eight Thousand Two Hundred Fifty
and 62/100 Dollars ($2,258,250.62) per annum ($188,187.55 per month) for the
period commencing on January 1, 2007 and ending on December 31, 2007;    
          (v) Two Million Three Hundred Three Thousand Four Hundred Fifteen and
64/100 Dollars ($2,303,415.64) per annum ($191,951.30 per month) for the period
commencing on January 1, 2008 and ending on December 31, 2008;    
          (vi) Two Million Five Hundred Seventy-Seven Thousand Four Hundred
Eighty-Three and 95/100 Dollars ($2,577,483.95) per annum ($214,790.33 per
month) for the period commencing on January 1, 2009 and ending on December 31,
2009;               (vii) Two Million Six Hundred Twenty-Nine Thousand
Thirty-Three and 63/100 Dollars ($2,629,033.63) per annum ($219,086.14 per
month) for the period commencing on January 1, 2010 and ending on December 31,
2010;               (viii) Two Million Six Hundred Eighty-One Thousand Six
Hundred Fourteen and 30/100 Dollars ($2,681,614.30) per annum ($223,467.86 per
month) for the period commencing on January 1, 2011 and ending on December 31,
2011;               (ix) Two Million Seven Hundred Thirty-Five Thousand Two
Hundred Forty-Six and 59/100 Dollars ($2,735,246.59) per annum ($227,937.22 per
month) for the period commencing on January 1, 2012 and ending on December 31,
2012;               (x) Two Million Seven Hundred Eighty-Nine Thousand Nine
Hundred Fifty-One and 52/100 Dollars ($2,789,951.52) per annum ($232,495.96 per
month) for the period commencing on January 1, 2013 and ending on December 31,
2013;               (xi) Three Million Seventy-Three Thousand Seven Hundred
Fifty and 55/100 Dollars ($3,073,750.55) per annum ($256,145.88 per month) for
the period commencing on January 1, 2014 and ending on December 31, 2014;    
          (xii) Three Million One Hundred Thirty-Five Thousand Two Hundred
Twenty-Five and 56/100 Dollars ($3,135,225.56) per annum ($261,268.80 per month)
for the period commencing on January 1, 2015 and ending on December 31, 2015;  
            (xiii) Three Million One Hundred Ninety-Seven Thousand Nine Hundred
Thirty and 07/100 Dollars ($3,197,930.07) per annum ($266,494.17 per month) for
the period commencing on January 1, 2016 and ending on December 31, 2016;    
          (xiv) Three Million Two Hundred Sixty-One Thousand Eight Hundred
Eighty-Eight and 67/100 Dollars ($3,261,888.67) per annum ($271,824.06 per
month) for the period commencing on January 1, 2017 and ending on December 31,
2017; and               (xv) Three Million Three Hundred Twenty-Seven Thousand
One Hundred Twenty-Six and 45/100 Dollars ($3,327,126.45) per annum ($277,260.54
per

- 6 -



--------------------------------------------------------------------------------



 





  month) for the period commencing on January 1, 2018 and ending on the
Expiration Date.

          (b) Tenant agrees to pay Fixed Rent to Landlord without notice or
demand, in lawful money of the United States, in monthly installments in advance
on the first (1st) day of each calendar month during the Term, at the office of
Landlord or such other place as Landlord may designate, without any set-off,
offset, abatement (except as expressly provided in this Lease) or deduction
whatsoever. Fixed Rent and Additional Rent shall be payable by check drawn on a
bank that is a member of the New York Clearinghouse Association, or on any other
bank reasonably acceptable to Landlord either having an office in New York City
or which is chartered as a national banking association, or by wire transfer of
immediately available funds.

          Section 2.2 Notwithstanding anything to the contrary contained herein,
upon execution and delivery of this Lease, Tenant shall pay to Landlord the sum
of Eighty-Eight Thousand Six Hundred Sixty-Six and 67/100 Dollars ($88,666.67)
representing the installment of Fixed Rent for the first (1st) full calendar
month of the Term starting on or after the Rent Commencement Date. If the Rent
Commencement Date occurs on a date other than the first (1st) day of any
calendar month, Tenant shall also pay to Landlord, on the Rent Commencement
Date, a sum equal to Two Thousand Nine Hundred Fifty-Five and 56/100 Dollars
($2,955.56), multiplied by the number of calendar days in the period from the
Rent Commencement Date to the last day of the month in which the Rent
Commencement Date occurs.

          Section 2.3 Notwithstanding anything to the contrary set forth in
Section 2.1, Tenant shall have no obligation to pay Fixed Rent on account of the
period commencing on the Commencement Date and ending one day prior to the Rent
Commencement Date. Nothing contained herein shall affect Tenant’s obligation to
make any other payment under this Lease during the aforementioned period.

     ARTICLE 3. USE AND OCCUPANCY

          Section 3.1 Tenant shall use and occupy the Premises for the Permitted
Use and for no other purpose. Tenant shall not use or occupy or permit the use
or occupancy of any part of the Premises in any manner not permitted hereunder,
or which in Landlord’s reasonable judgment would adversely affect, in any
material respect (i) any services required to be furnished to any tenant or
other occupant of the Building, (ii) the use and occupancy of any part of the
Building by any other tenant or other occupant, or (iii) the exterior appearance
or reputation of the Building.

          (b) In connection with and ancillary to the primary use of the
Premises for the Permitted Uses, Tenant may, at Tenant’s expense and subject to
the provisions of this Lease and applicable Laws, use certain portions of the
Premises, for Tenant’s own business requirements only, as a pantry for use
solely by Tenant and its invitees, which may contain reheating but not cooking
equipment, including items such as a microwave, coffee maker, sink, ice maker,
vending machines, tables and chairs, dishwasher, hot water heater and
refrigerator. In addition, Tenant may, subject to the provisions of this Lease
and applicable Laws, use certain portions of the Premises as (i) private
lavatories (including shower facilities), (ii) employee lounges and recreation
areas, including exercise rooms or areas, and (iii) the Permitted Data Center.
All of

- 7 -



--------------------------------------------------------------------------------



 



the foregoing uses shall be upon and subject to the satisfaction of the
following conditions (A) no cooking or other preparation of food (other than the
reheating of food by microwave and the preparation of beverages) shall be done
in any such pantry, (B) no food or beverages will be kept or served in the
Premises in a manner or under any conditions that result in fumes or odors being
emitted from, or detectable outside of, the Premises, (C) Tenant will keep such
portion or portions of the Premises in a clean and sanitary condition and free
of refuse and vermin (including the use of extermination services whenever
required), and (D) Tenant will keep the plumbing and sanitary systems and
installations serving such portion or portions of the Premises to the points
they connect with the main vertical risers and stacks of the Building in a good
state of repair and operating condition.

          Section 3.2 Tenant shall not use or permit the Premises or any part
thereof to be used: (a) for the business of printing or other manufacturing of
any kind, (b) as a retail branch of a bank or savings and loan association, or
as a retail loan company, or as a retail stock broker’s or dealer’s office, (c)
for the storage of significant quantities of merchandise, (d) for the
distribution, by mail-order, electronically, or otherwise, of merchandise
originating at or shipped from the Premises, (e) as a restaurant or bar or for
the sale of food or beverages, (f) as a news or cigar stand, (g) as an
employment agency, labor union office, school, physician’s or dentist’s office,
dance or music studio, (h) as a barber shop or beauty salon, (i) for the sale,
at retail or otherwise, of any goods or products, (j) by the United States
Government, the City or State of New York, any Governmental Authority (except
for any sublease permitted pursuant to Section 14.1(b)), any foreign government,
the United Nations or any agency or department of any of the foregoing or any
Person having sovereign or diplomatic immunity, (k) for the rendition of
medical, dental or other therapeutic or diagnostic services, (l) for the conduct
of an auction, or (m) except for the Permitted Data Center, for the
installation, operation and maintenance of a data center or any switching,
electronic, optronic and transmission equipment and facilities in connection
with the operation of a telecommunications, web hosting or colocation business.

          Section 3.3 In the event that on the later to occur of (a) the
Commencement Date, or (b) the date Tenant has delivered to Landlord (i) payment
of the first month’s rent pursuant to Section 2.2, (ii) the insurance
certificates required pursuant to Section 11.1, and (iii) the Letter of Credit
pursuant to Section 32.2, Landlord fails to deliver possession of the Premises
to Tenant as required under this Lease, then, in addition to any other rights
and remedies available to Tenant under applicable Laws, Fixed Rent and
Additional Rent shall be abated until Landlord so delivers possession of the
Premises to Tenant.

          Section 3.4 Landlord shall make available to Tenant, at Landlord’s
expense, the right to park two (2) designated vehicles for Tenant’s executives,
on an unreserved monthly basis, in the parking garage located in the Building
(the “Spaces”), on a nonexclusive basis in common with Landlord and other
tenants of the Building and their officers, employees, contractors, agents,
customers and invitees, subject to the rules and regulations promulgated by the
operator of the parking garage from time to time. In no event shall this
Section 3.4 be deemed to convey to Tenant any leasehold or other proprietary
interest in or to the Spaces. Without limitation of the foregoing, Landlord
shall have no liability to Tenant in the event that the parking garage in the
Building ceases to operate or is prevented from operating, or the Spaces become
unavailable for any reason whatsoever, other than as the result of the
negligence or willful misconduct of Landlord or any Landlord Party.

- 8 -



--------------------------------------------------------------------------------



 



     ARTICLE 4. ALTERATIONS

          Section 4.1 Tenant shall not make any Alterations without Landlord’s
prior written consent in each instance in accordance with Section 4.2, other
than decorative Alterations such as painting, wall coverings, floor coverings,
shelving and millwork not permanently affixed to the Premises (collectively,
“Decorative Alterations”), as to which Landlord’s consent shall not be required.
Landlord’s consent shall be granted or denied in Landlord’s sole discretion;
provided, however, that Landlord shall not unreasonably withhold its consent to
Alterations proposed to be made by Tenant provided that such Alterations (a) are
non-structural and do not, in any material respect, adversely affect the
Building Systems or services, (b) are performed only by contractors approved in
writing by Landlord as provided in Section 4.2(b), (c) do not adversely affect,
in any material respect, any part of the Building other than the Premises, and
(d) do not adversely affect, in any material respect, any service required to be
furnished by Landlord to Tenant or to any other tenant or occupant of the
Building.

          Section 4.2 (a) Prior to making any Alterations (other than Decorative
Alterations), Tenant shall (i) except for Decorative and Minor Alterations
(defined in Section 4.2(c)), submit to Landlord, for Landlord’s written
approval, detailed plans and specifications therefor in form reasonably
satisfactory to Landlord, (ii) if such Alterations require a filing with any
Governmental Authority or require the consent of such authority, then such plans
and specifications shall (A) be prepared and certified by a registered architect
or licensed engineer, and (B) comply with all Laws to the extent necessary for
such governmental filing or consent, (iii) at its expense, obtain all required
permits, approvals and certificates, and (iv) furnish to Landlord duplicate
original insurance policies or certificates of worker’s compensation (covering
all persons to be employed by Tenant, and all contractors and subcontractors
supplying materials or performing work in connection with such Alterations) and
commercial general liability (including property damage coverage) insurance and
Builder’s Risk coverage (issued on a completed value basis) all in such form,
with such companies, for such periods and in such amounts as Landlord may
reasonably require, naming Landlord and its managing agent, and any Superior
Lessor and any Mortgagee as to which Tenant has been given notice as additional
insureds. Except as otherwise expressly set forth herein, all Alterations shall
be performed by Tenant at Tenant’s expense (A) in a good and workmanlike manner
using materials of first class quality, (B) in compliance with all Laws, and
(C) in accordance with the plans and specifications previously approved by
Landlord (where plans and specifications are required hereunder). Tenant shall
at its expense obtain all approvals, consents and permits from every
Governmental Authority having or claiming jurisdiction prior to, during and upon
completion of any Alterations. Tenant shall promptly reimburse Landlord, as
Additional Rent within thirty (30) days after demand, for any and all actual
out-of-pocket costs and expenses incurred by Landlord (without markup) in
connection with Landlord’s review of Tenant’s plans and specifications for any
such Alteration.

          (b) Landlord shall not unreasonably withhold, or delay for more than
five (5) Business Days, its approval of the contractors proposed to be used by
Tenant for Alterations, provided that in the case of the fire safety trade,
Tenant shall select its contractors and subcontractors from Landlord’s list of
approved contractors, which list may be modified by Landlord from time to time.
Landlord has approved JLS Industries, Inc. as the contractor to be employed by
Tenant in the performance of the Initial Alterations.

- 9 -



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing provisions of this Article 4, and in
addition to Decorative Alterations as to which no monetary limit shall apply,
Tenant shall be permitted to make minor, non-structural alterations to the
Premises (“Minor Alterations”) upon prior notice to Landlord, but without the
necessity of procuring Landlord’s consent thereto, provided that the estimated
cost of each Minor Alteration does not exceed $250,000.00 in any one instance.
The provisions of 4.2(b) shall be applicable to Minor Alterations. Prior to
commencing any Minor Alteration, Tenant shall furnish Landlord with (i) working
drawings or plans for such Minor Alteration in sufficient detail to permit
Landlord to determine that such Alteration complies with the requirements
hereof, and (ii) the names of the contractors proposed to be used by Tenant for
such Minor Alteration.

          (d) Prior to Landlord’s approval or disapproval of the plans and
specifications for any Alterations, Tenant and its contractors may perform
preparatory work in the Premises such as measurements, painting, and other
non-structural work that would not, if performed separately, require Landlord’s
consent under this Article 4; provided, however, that Landlord shall have no
liability to Tenant in connection with such preparatory work if Landlord shall
disapprove, in accordance with the provisions of this Lease, the plans and
specifications for the Alterations to which such preparatory work relates.

          (e) Upon completion of any Alterations, Tenant, at its expense, shall
promptly obtain certificates of final approval of such Alterations as may be
required by any Governmental Authority, and shall furnish Landlord with copies
thereof, together with “as-built” plans and specifications for such Alterations
prepared on an Autocad Computer Assisted Drafting and Design System, Version 12
or later (or such other system or medium as Landlord may accept in Landlord’s
sole discretion).

          Section 4.3 (a) All Alterations made by or on behalf of Tenant shall
become the property of Landlord on the Expiration Date or sooner termination of
this Lease. Landlord may condition its approval of Alterations that differ
materially from ordinary office installations, such as kitchen facilities,
vaults, shower facilities, raised floors, internal stairways, or slab
penetrations, by requiring Tenant to agree in writing to remove such Alterations
at the end of the Term as set forth in this Section 4.3 (any such Alterations
that Landlord so requires Tenant to agree to remove, “Non-Standard
Alterations”). Landlord acknowledges that Alterations by Tenant consisting of
supplemental HVAC equipment or pantries not containing cooking equipment (other
than microwave ovens) will not constitute Non-Standard Alterations. In addition,
Tenant shall have no obligation to remove or restore telephone wiring or
computer or data cabling installed by Tenant in the Building, except to the
extent provided in Section 10.10. If Landlord does not specify at the time of
its approval that an Alteration constitutes a Non-Standard Alteration, Tenant
shall have no obligation to remove such Alteration on the Expiration Date or
sooner termination of this Lease. On the Expiration Date or earlier termination
of the Term (i) Tenant shall remove Tenant’s Property from the Premises, and
(ii) unless Landlord notifies Tenant no later than sixty (60) days prior to the
Expiration Date that any or all of the Non-Standard Alterations shall not be
removed from the Premises, Tenant shall remove the Non-Standard

- 10 -



--------------------------------------------------------------------------------



 



Alterations from the Premises, at Tenant’s expense. Tenant shall repair and
restore in a good and workmanlike manner (reasonable wear and tear and damage
for which Tenant is not liable hereunder excepted) any damage to the Premises
and the Building caused by such removal of Tenant’s Property and the
Non-Standard Alterations. Any of the Non-Standard Alterations or Tenant’s
Property that Tenant is required to remove and that are not so removed by Tenant
at or prior to the Expiration Date or earlier termination of the Term shall be
deemed abandoned and may, at the election of Landlord, either be retained as
Landlord’s property or be removed from the Premises by Landlord, and Tenant
shall reimburse Landlord, as Additional Rent within thirty (30) days after
demand, for Landlord’s actual out-of-pocket costs incurred in connection with
such removal. The provisions of this Section 4.3 shall survive the Expiration
Date or earlier termination of this Lease.

          (b) Landlord agrees to respond to any written request for approval of
plans and specifications for the Initial Alterations within five (5) Business
Days after delivery to Landlord (with simultaneous hand delivery to Landlord’s
designated consulting professionals listed on Exhibit F to this Lease, as such
list may be modified by Landlord from time to time on notice to Tenant) of
complete and detailed architectural, structural, mechanical and engineering
plans and specifications as required for such Alterations (collectively, the
“Initial Plans”). In addition, Landlord agrees to respond to any resubmission of
the Initial Plans within three (3) Business Days after written resubmission,
unless substantial revisions are required to the Initial Plans, in which event
Landlord shall respond to Tenant within five (5) Business Days thereafter. In
the event that Landlord disapproves all or any portion of the Initial Plans,
Landlord shall notify Tenant of the grounds for such disapproval with reasonable
specificity. If Landlord fails to approve or disapprove the Initial Plans
proposed by Tenant on or before the end of the applicable review period set
forth herein, Tenant shall have the right to provide Landlord with a second
written request for approval (a “Second Request”), which shall specifically
identify the Initial Plans to which such request relates, and set forth in bold
capital letters the following statement: IF LANDLORD FAILS TO RESPOND WITHIN TWO
(2) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN TENANT SHALL BE ENTITLED TO
COMMENCE CONSTRUCTION IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS PREVIOUSLY
SUBMITTED TO LANDLORD AND TO WHICH LANDLORD HAS FAILED TO TIMELY RESPOND. In the
event that Landlord fails to respond to a Second Request within two (2) Business
Days after receipt by Landlord, the Initial Plans or revisions thereto for which
the Second Request is submitted shall be deemed to be approved by Landlord, and
Tenant shall be entitled to commence construction of the Initial Alterations or
portion thereof to which the Initial Plans relate, provided that the Initial
Plans have been appropriately filed in accordance with applicable Laws, all
permits and approvals required to be issued by any Governmental Authority shall
have been duly issued, and Tenant shall otherwise have complied with all
provisions of this Lease applicable to Alterations.

          (c) The provisions of Section 4.3(b) shall be applicable to
Alterations proposed by Tenant subsequent to the Initial Alterations, provided
that for purposes of such subsequent Alterations, all references in
Section 4.3(b) to periods of “five (5) Business Days” shall be deemed to mean
“ten (10) Business Days”, all references to periods of “three (3) Business Days”
shall be deemed to mean “five (5) Business Days”, all references to periods of
“two (2) Business Days” shall be deemed to mean “five (5) Business Days”, and
all references to the Initial Plans shall be deemed to mean the plans and
specifications submitted by Tenant with respect to such Alterations.

          (d) In connection with the performance of Alterations, Landlord will
not unreasonably withhold its consent to requests by Tenant or Tenant’s
contractors to enter portions

- 11 -



--------------------------------------------------------------------------------



 



of the Building outside the Premises (including tenanted spaces, to the extent
Landlord has the right to permit such entry under applicable leases) for the
purpose of performing work required in connection with such Alterations. With
respect to the Initial Alterations, Landlord hereby consents to the foregoing
right of entry, and to the performance by Tenant and Tenant’s contractors of
construction work on a 24-hour a day basis, provided that Tenant and its
contractors shall comply with all applicable Laws and with such reasonable
limitations and requirements as Landlord shall impose in order to minimize
interference with or disruption of Landlord’s operation of the Building or the
use and occupancy of the Building by other tenants and occupants.

          (e) Prior to the approval of the Initial Plans and prior to the
issuance of the building permits and other approvals, if any, of any
Governmental Authorities required for the Initial Alterations, in addition to
the preparatory work Tenant may perform pursuant to Section 4.2(d), Tenant and
its contractors may perform non-structural elements of the Initial Alterations
in the Premises such as installing track for sheetrock walls (but not the
sheetrock walls themselves), lamination of existing walls, and similar work;
provided, however, that Landlord shall have no liability to Tenant in connection
with such work if for any reason the building permits and other approvals, if
any, for such Initial Alterations are not issued. Further, following receipt of
building permits and any other approvals of any Governmental Authorities
required for the Initial Alterations, but before approval of the Initial Plans,
Tenant may perform other elements of work in connection with the Initial
Alterations other than any structural or MEP work.

          Section 4.4 If, because of any act or omission of Tenant or any Tenant
Party, any mechanic’s lien, U.C.C. financing statement or other lien, charge or
order for the payment of money shall be filed against Landlord, or against all
or any portion of the Premises, the Building or the Real Property, Tenant shall,
at its expense, cause the same to be discharged of record, by bonding or
otherwise, within thirty (30) days after Tenant receives actual notice of the
filing thereof, and Tenant shall indemnify, defend and save Landlord harmless
against and from all costs, expenses, liabilities, suits, penalties, claims and
demands (including reasonable attorneys’ fees and disbursements) resulting
therefrom.

          Section 4.5 Tenant shall not, at any time prior to or during the Term,
directly or indirectly employ, or permit the employment of, any contractor,
mechanic or laborer in the Premises, whether in connection with any Alteration
or otherwise, if in Landlord’s sole judgment such employment will interfere or
cause any conflict with other contractors, mechanics, or laborers engaged in the
construction, maintenance or operation of the Building by Landlord, Tenant or
others, or the use and enjoyment of other tenants or occupants of the Building.

     ARTICLE 5. CONDITION OF THE PREMISES; LANDLORD’S WORK

          Section 5.1 Tenant has examined the Premises and, subject to the
completion of Landlord’s Work as provided in Section 5.2, agrees to accept
possession of the Premises in their “as is” condition on the Commencement Date,
and further agrees that, except for the performance of Landlord’s Work and the
payment of Landlord’s Contribution as expressly set forth in this Article 5,
Landlord shall have no obligation to perform any work, supply any materials,
incur any expenses or make any installations in order to prepare the Premises
for Tenant’s occupancy. The taking of possession of the Premises by Tenant shall
be conclusive

- 12 -



--------------------------------------------------------------------------------



 



evidence as against Tenant that at the time such possession was so taken, the
Premises were in good and satisfactory condition, except as otherwise expressly
set forth herein and except for latent defects.

          Section 5.2 Prior to the Commencement Date, Landlord shall perform the
work described on Exhibit C to this Lease at the Premises (and any other work
specifically described in this Lease as Landlord’s Work), at Landlord’s expense
and in accordance with applicable Laws (“Landlord’s Work”). Landlord has
Substantially Completed the elements of Landlord’s Work listed as items 1 and 2
on Exhibit C, and Landlord shall Substantially Complete the element of
Landlord’s Work listed as item 4 on Exhibit C (the “Slab Work”) on or before
July 31, 2003. Notwithstanding anything to the contrary set forth in this Lease,
if Landlord fails to Substantially Complete the Slab Work on or before July 31,
2003, Tenant may, on notice to Landlord, perform the Slab Work, at Landlord’s
expense, and Landlord shall reimburse Tenant for the cost thereof within thirty
(30) days after presentation of invoices. Landlord shall use commercially
reasonable efforts to Substantially Complete the remaining items of Landlord’s
Work (i) in a good and workmanlike manner and so as not to materially interfere
with the performance by Tenant of the Initial Alterations, and (ii) on or before
the date upon which Tenant shall Substantially Complete the Initial Alterations.
Within five (5) days after Landlord gives notice to Tenant that Landlord’s Work
is Substantially Complete, Tenant shall cause its architect, construction
manager and/or its contractors to examine the Premises and deliver to Landlord a
“punch list” describing in reasonable detail any fully or partially unfinished
or improperly completed portions of Landlord’s Initial Work, and also describing
any of the existing improvements, including existing piping and electrical
conduit, then remaining in the Premises that Tenant wishes Landlord to demolish,
and Landlord shall promptly complete or correct such Landlord’s Work in a manner
so as to not interfere with the performance of the Initial Alterations.

          Section 5.3 (a) Landlord acknowledges that Tenant intends to perform
certain Alterations in order to prepare the Premises for its occupancy
(collectively, the “Initial Alterations”). The Initial Alterations shall be
approved by Landlord as and to the extent required under Article 4, in
compliance with all applicable Laws, and shall include the (i) installation of a
sprinkler system or other fire suppression system satisfactory to Landlord, and
(ii) the renovation of the men’s and women’s bathrooms located in the Premises
(as distinct from those located in the central core area of the tenth (10th)
floor, which are the subject of Section 5.3(b)), without reduction in the number
of fixtures as now existing in such bathrooms. Landlord agrees that the existing
main sprinkler loop in the eastern core area of the tenth (10th) floor of the
Building shall not be removed, and shall be available to Tenant in connection
with the installation of its sprinkler system or other fire suppression system.
Landlord agrees to make Landlord’s Contribution toward the cost of the Initial
Alterations, subject to and in accordance with Article 30.

          (b) Tenant shall have the right, during the performance of the Initial
Alterations, to renovate the existing common area hallways, and/or common area
men’s and women’s bathrooms located in the central core area of the tenth (10th)
floor (the “Common Area Bathrooms”), at Tenant’s expense and subject to the
provisions of Article 4, without reduction in the number of fixtures as now
existing in the Common Area Bathrooms. If Tenant elects to perform any of such
renovations, Tenant shall complete such renovations promptly, in a good

- 13 -



--------------------------------------------------------------------------------



 



and workmanlike manner and in compliance with all applicable Laws. Following the
completion of such renovations, Landlord shall maintain, clean and supply the
Common Area Bathrooms (but not the bathrooms within the Premises) in a Building
standard manner.

          (c) Tenant shall have the right, during the performance of the Initial
Alterations or thereafter during the Term, to connect Tenant’s electronic
security system to the Building security system, provided that Tenant’s security
system is compatible with the Building security system, at Tenant’s expense and
subject to the provisions of Article 4. If technically feasible, Landlord will
permit Tenant’s electronic access cards that provide access to the Premises to
also provide access through the Building ground floor lobby turnstiles, provided
that Tenant’s access cards must be imprinted on one side with the Building
standard access card logotype and format. Tenant will reimburse Landlord for any
actual, reasonable, out-of-pocket costs incurred by Landlord for third-party
services for programming, software or connection charges in connection with the
foregoing, but otherwise the same shall be without charge to Tenant.

          Section 5.4 On request by Tenant, Landlord, at Tenant’s expense, shall
promptly join in any applications for any permits, approvals or certificates
from any Governmental Authority required to be obtained by Tenant, and shall
sign such applications promptly after request by Tenant and shall otherwise
cooperate with Tenant in connection therewith, provided that Landlord shall not
be obligated to incur any cost or expense, including attorneys’ fees and
disbursements for which Landlord is not reimbursed by Tenant, or suffer or incur
any liability for which Landlord is not indemnified by Tenant. Landlord agrees
to promptly sign such applications prior to Landlord’s review and approval of
the plans and specifications to which such applications relate; provided,
however, that no such action by Landlord shall in any way constitute a waiver of
Landlord’s right to approve or disapprove such plans and specifications in
accordance with the provisions of this Lease.

     ARTICLE 6. REPAIRS; FLOOR LOAD

          Section 6.1 Landlord shall maintain and repair the Building Systems
and the public portions of the Building, both exterior and interior, and the
structural elements thereof, including the roof, foundation and curtain wall.
Tenant, at Tenant’s expense, shall take good care of the Premises and the
fixtures, systems, equipment and appurtenances therein that serve or benefit the
Premises, and make all non-structural repairs thereto as and when needed to
preserve them in good working order and condition, except for reasonable wear
and tear, obsolescence and damage for which Tenant is not responsible pursuant
to the provisions of Articles 11 and 12. Notwithstanding the foregoing, and
subject to Section 11.2, all damage or injury to the Premises or to any other
part of the Building, or to its fixtures, equipment and appurtenances, caused by
or resulting from the negligence or willful misconduct of, or Alterations made
by Tenant or any Tenant Party shall be repaired at Tenant’s expense, (a) by
Tenant, if the required repairs are non-structural and do not affect any
Building System, subject to Landlord’s approval as and to the extent provided
under Article 4, or (b) by Landlord (if the required repairs are structural or
affect, in any material respect, any Building System). Tenant also shall repair
all damage to the Building and the Premises caused by the making of any
Alterations or by the moving of Tenant’s Property. All of such repairs shall be
of quality or class equal to the original work or construction. If Tenant fails
after fifteen (15) days notice to proceed with due diligence to make

- 14 -



--------------------------------------------------------------------------------



 



repairs required to be made by Tenant, Landlord may make such repairs at
Tenant’s expense, and Tenant shall pay the costs and expenses so incurred by
Landlord, with interest at the Default Rate, as Additional Rent within thirty
(30) days after rendition of a bill or statement therefor.

          Section 6.2 Tenant shall not place a load upon any floor of the
Premises exceeding the floor load per square foot that such floor was designed
to carry and which is allowed by law. Tenant shall not move any safe, heavy
equipment, freight, bulky matter or fixtures into or out of the Building without
Landlord’s prior consent, which will not be unreasonably withheld. If such items
require special handling, Tenant shall employ only persons holding a Master
Rigger’s license to do such work.

          Section 6.3 There shall be no allowance to Tenant for a diminution of
rental value, no constructive eviction of Tenant and no liability on the part of
Landlord by reason of inconvenience, annoyance or injury to business arising
from Landlord making, or failing to make, any repairs, alterations, additions or
improvements in or to any portion of the Building or the Premises, or in or to
fixtures, appurtenances or equipment thereof. Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s access to and use and
occupancy of the Premises in making any repairs, alterations, additions or
improvements; provided, however, that Landlord shall have no obligation to
employ contractors or labor at overtime or other premium pay rates or to incur
any other overtime costs or additional expenses whatsoever, unless Tenant agrees
to reimburse Landlord for the incremental cost thereof. Notwithstanding the
foregoing, if an emergency condition exists that Landlord is obligated to cure
or repair pursuant to this Lease, and such condition poses an imminent danger to
persons or property or is likely to render the Premises or any material portion
thereof unusable for the conduct of Tenant’s business, then Landlord shall, at
Landlord’s expense, use overtime labor to the extent necessary to correct such
condition.

          Section 6.4 Notwithstanding anything to the contrary contained in any
other provision of this Lease, in the event that (a) Tenant is unable to use all
or any material portion of the Premises for the ordinary conduct of Tenant’s
business, and such condition continues for a period in excess of five
(5) consecutive days, (b) Tenant does not actually use the Premises or such
portion thereof during such period, and (c) such condition has not been caused
by any act, negligence or misconduct of Tenant or any Tenant Party, then Fixed
Rent and Tenant’s Tax Payment shall be reduced on a per diem basis in the
proportion that the area of the unusable portion of the Premises bears to the
total Premises Area, for the period commencing on the first (1st) day after the
commencement of such condition and ending on the earlier of (i) the date Tenant
reoccupies the Premises or the affected portion thereof, as the case may be, for
the ordinary conduct of its business, or (ii) the date that such condition is
substantially remedied. Tenant shall give Landlord prompt notice of the
occurrence of any such condition.

          Section 6.5 Tenant shall not require, permit, suffer or allow the
cleaning of any window in the Premises from the outside in violation of
Section 202 of the New York Labor Law or any successor statute thereto, or of
any other Law.

     ARTICLE 7. REAL ESTATE TAX INCREASES

          Section 7.1 The following terms shall have the meanings set forth
below:

- 15 -



--------------------------------------------------------------------------------



 



          (a) “Taxes” shall include the aggregate amount of (i) all real estate
taxes, assessments (special or otherwise) (provided that any such special
assessments shall be included as if payable in the maximum number of
installments permitted), including assessments made as a result of the Real
Property or any part thereof being within a business improvement district, sewer
and water rents, rates and charges and any other governmental levies,
impositions or charges, whether general, special, ordinary, extraordinary,
foreseen or unforeseen, which may be assessed, levied or imposed upon all or any
part of the Real Property, and (ii) any expenses (including reasonable
attorneys’ fees and disbursements and experts’ and other witness’ fees) incurred
in contesting any of the foregoing or the Assessed Valuation (as defined in
Section 7.1(d)) of all or any part of the Real Property. Taxes (including Base
Taxes) shall be calculated without giving effect to any reductions, abatements,
exemptions or similar benefits or paybacks provided under the New York City
Industrial and Commercial Incentive Program. If the methods of taxation
prevailing at the date hereof are altered so that in lieu of or as an addition
to or as a substitute for all or any part of the Taxes, there shall be assessed,
levied or imposed (A) a tax, assessment, levy, imposition or charge based on the
rents received from the Real Property, whether or not wholly or partially as a
capital levy or otherwise, (B) a tax, assessment, levy, imposition or charge
measured by or based in whole or in part on all or any part of the Real Property
and imposed upon Landlord, or (C) any other tax, assessment, levy, imposition,
charge or license fee however described or imposed, then all such taxes,
assessments, levies, impositions, charges or license fees or the part thereof so
measured or based shall be deemed to be Taxes; provided, however, that any such
taxes, fees or charges that are in “addition to” taxes otherwise payable under
this Section 7.1(a) shall (1) only be deemed Taxes if such taxes are imposed
upon owners of commercial buildings in Manhattan generally, as constituting real
estate taxes for the purpose of calculating similar lease tax escalation
provisions, and (2) be calculated on the basis that the Real Property is the
only asset of Landlord. Taxes shall not include franchise, gift, inheritance,
estate, sales, income or profit taxes imposed upon Landlord, any Superior Lessor
or any Mortgagee by any Governmental Authority, or any fines, interest or
penalties imposed for late payment of Taxes.

          (b) “Tenant’s Share” means three and 3/10ths of one percent (3.3%).

          (c) “Base Taxes” means the Taxes payable for the Tax Year commencing
on July 1, 2004 and ending June 30, 2005.

          (d) “Assessed Valuation” means the amount for which the Real Property
is assessed pursuant to applicable provisions of the New York City Charter and
of the Administrative Code of the City of New York for the purpose of imposition
of Taxes.

          (e) “Tax Year” means the period July 1 through June 30 (or such other
period as may be duly adopted by the City of New York as its fiscal year for
real estate tax purposes).

          (f) “Comparison Year” means any Tax Year commencing with the 2005/2006
Tax Year.

          (g) “Landlord’s Statement” means an instrument or instruments
containing a comparison of the Base Taxes and the Taxes payable for any
Comparison Year.

- 16 -



--------------------------------------------------------------------------------



 



          (h) “Tenant’s Projected Tax Payment” means Tenant’s Tax Payment (as
defined in Section 7.1(i)), if any, made by Tenant for the prior Comparison
Year, plus an amount equal to Landlord’s estimate of the amount of increase in
Tenant’s Tax Payment for the then current Comparison Year, divided by twelve
(12) and payable monthly by Tenant to Landlord as Additional Rent.

          (i) “Tenant’s Tax Payment” means Tenant’s Share of the excess of the
Taxes payable for any Comparison Year over the Base Taxes.

          Section 7.2 (a) If the Taxes payable for any Comparison Year (any part
or all of which falls within the Term) shall exceed the Base Taxes, Tenant shall
pay Tenant’s Tax Payment to Landlord, as Additional Rent within thirty (30) days
after demand from Landlord accompanied by Landlord’s Statement. Before or after
the start of each Comparison Year, Landlord shall furnish a Landlord’s Statement
to Tenant. If there is any increase in Taxes payable for any Comparison Year,
whether during or after such Comparison Year, or if there is any decrease in the
Taxes payable for any Comparison Year, Landlord may furnish a revised Landlord’s
Statement for such Comparison Year, and Tenant’s Tax Payment for such Comparison
Year shall be adjusted, and within thirty (30) days after Tenant’s receipt of
such revised Landlord’s Statement, Tenant shall (i) with respect to any increase
in Taxes payable for such Comparison Year, pay such increase in Tenant’s Tax
Payment to Landlord, or (ii) with respect to any decrease in Taxes payable for
such Comparison Year, Landlord shall credit such decrease in Tenant’s Tax
Payment against the next installment(s) of Rent, provided that if such decrease
in Taxes is attributable to the final Comparison Year of the Term, Landlord
shall pay the amount of such decrease in Tenant’s Tax Payment to Tenant. If,
during the Term, Landlord shall elect to collect Tenant’s Tax Payments in full
or in quarterly or bi-annual or other installments on any other date or dates
than as presently required, then following Landlord’s notice to Tenant, Tenant’s
Tax Payments shall be correspondingly revised. The benefit of any discount for
any early payment or prepayment of Taxes relating to all or any part of the Real
Property shall accrue solely to the benefit of Landlord and Taxes shall be
computed without subtracting such discount.

          (b) Tenant shall pay Tenant’s Projected Tax Payment to Landlord, as
Additional Rent, for each Comparison Year. On each date that Tenant’s Tax
Payment is due from Tenant pursuant to the terms of this Section 7.2, Landlord
shall apply the aggregate of the installments of Tenant’s Projected Tax Payment
then on account with Landlord against Tenant’s Tax Payment or installment
thereof then due from Tenant. In the event that such aggregate amount is not
sufficient to discharge such Tax Payment or installment, Landlord shall so
notify Tenant, and the amount of Tenant’s payment obligation with respect to
such Tax Payment or installment pursuant to this Section 7.2, shall be equal to
the amount of the insufficiency and shall be payable within thirty (30) days of
demand by Landlord. If, however, such aggregate amount is greater than the Tax
Payment or installment, Landlord shall credit the amount of such excess against
the next installment(s) of Rent due hereunder, and if such credit is payable
during or on account of the final year of the Term, Landlord shall pay such
amount to Tenant within thirty (30) days of Landlord’s determination of the
amount thereof.

          (c) Only Landlord shall be eligible to institute Tax reduction or
other proceedings to reduce the Assessed Valuation of the Real Property, and the
filings of any such proceeding by Tenant without Landlord’s prior written
consent shall constitute a default

- 17 -



--------------------------------------------------------------------------------



 



hereunder. If the Base Taxes are reduced by final determination of legal
proceedings, settlement or otherwise, then Base Taxes shall be correspondingly
revised, the Additional Rent theretofore paid or payable on account of Tenant’s
Tax Payment hereunder for all Comparison Years shall be recomputed on the basis
of such reduction, and Tenant shall pay to Landlord, as Additional Rent within
thirty (30) days after being billed therefor, any deficiency between the amount
of such Additional Rent theretofore computed and paid by Tenant to Landlord and
the amount thereof due as a result of such recomputations. If the Base Taxes are
increased by such final determination of legal proceedings, settlement or
otherwise, then, Landlord shall either pay to Tenant, or at Landlord’s election,
credit against subsequent payments of Rent an amount equal to the excess of the
amounts of such Additional Rent theretofore paid by Tenant over the amount
thereof actually due as a result of such recomputations. If Landlord receives a
refund or reduction of Taxes for any Comparison Year, Landlord shall, within
ninety (90) days after such refund is actually received or such credit is
actually applied against Taxes then due and payable, either pay to Tenant, or,
at Landlord’s election, credit against subsequent installment(s) of Rent an
amount equal to Tenant’s Share of the refund or reduction, provided that such
amount shall not exceed Tenant’s Tax Payment paid for such Comparison Year.
Nothing herein contained shall obligate Landlord to file any application or
institute any proceeding seeking a reduction in Taxes or Assessed Valuation.

          (d) Tenant shall pay Tenant’s Tax Payment as provided in this
Section 7.2 regardless of the fact that Tenant may be exempt, in whole or in
part, from the payment of any taxes by reason of Tenant’s diplomatic or other
tax exempt status or for any other reason whatsoever.

          (e) Tenant shall pay to Landlord, as Additional Rent within thirty
(30) days after demand, any occupancy tax or rent tax applicable to the Premises
now in effect or hereafter enacted, if payable by Landlord in the first instance
or hereafter required to be paid by Landlord.

          (f) If the Expiration Date occurs on a date other than July 1 or
June 30, respectively, any Additional Rent payable by Tenant to Landlord under
this Section 7.2 for the Comparison Year in which the Expiration Date occurs,
shall be apportioned in that percentage which the number of days in the period
from July 1 to the Expiration Date bears to the total number of days in such
Comparison Year. In the event of a termination of this Lease, any Additional
Rent under this Section 7.2 shall be paid or adjusted within thirty (30) days
after submission of Landlord’s Statement. In no event shall Fixed Rent ever be
reduced by operation of this Section 7.2 and the rights and obligations of
Landlord and Tenant under the provisions of this Section 7.2 with respect to any
Additional Rent shall survive the Expiration Date or earlier termination of this
Lease.

          Section 7.3 (a) The computations of Additional Rent under this
Article 7 are intended to constitute a formula for an agreed rental adjustment
and may or may not constitute an actual reimbursement to Landlord for costs and
expenses paid by Landlord with respect to the Building.

          (b) Each Landlord’s Statement sent to Tenant shall be conclusively
binding upon Tenant unless Tenant shall (i) pay to Landlord the amount set forth
in such statement when due, without prejudice to Tenant’s right to dispute such
statement, and (ii) within one hundred

- 18 -



--------------------------------------------------------------------------------



 



eighty (180) days after such statement is sent, send a notice to Landlord
objecting to such statement and specifying in reasonable detail the reasons for
Tenant’s claim that such statement is incorrect.

          Section 7.4 Landlord’s failure to render a Landlord’s Statement with
respect to any Comparison Year shall not prejudice Landlord’s right to
thereafter render a Landlord’s Statement with respect thereto or with respect to
any subsequent Comparison Year, nor shall the rendering of a Landlord’s
Statement prejudice Landlord’s right to thereafter render a corrected Landlord’s
Statement for that Comparison Year. Nothing herein contained shall restrict
Landlord from issuing a Landlord’s Statement at any time there is an increase in
Taxes during any Comparison Year or any time thereafter.

     ARTICLE 8. COMPLIANCE WITH LAWS

          Section 8.1 (a) Tenant, at its expense, shall comply with all Laws
applicable to the Premises or the use and occupancy thereof by Tenant, and make
all repairs or Alterations required thereby, whether structural or
nonstructural, ordinary or extraordinary, unless otherwise expressly provided
herein; provided, however, that Tenant shall not be obligated to comply with any
Law requiring any structural alteration to the Premises unless the application
of such Law arises from (i) Tenant’s particular manner of use or occupancy of
the Premises (as distinguished from the use or occupancy of the Premises for
office purposes generally), (ii) subject to Section 11.2, any cause or condition
created by or on behalf of any Tenant Party (including any Alterations),
(iii) the breach of any of Tenant’s obligations under this Lease, or (iv) any
Hazardous Materials having been brought into the Building by any Tenant Party.
Tenant shall not do or permit to be done any act or thing on the Premises that
will invalidate or be in conflict with Landlord’s insurance policies, and shall
not do or permit anything to be done in or upon the Premises, or use the
Premises in a manner, or bring or keep anything therein, which shall increase
the rates for casualty or liability insurance applicable to the Building. If, as
a result of the negligence or willful misconduct of Tenant or any Tenant Party,
or by reason of Tenant’s failure to comply with the provisions of this
Article 8, the insurance rates for the Building are increased, then Tenant shall
desist from doing or permitting to be done any such negligence or willful
misconduct and shall reimburse Landlord, as Additional Rent hereunder, for that
part of all insurance premiums thereafter paid by Landlord which shall have been
charged because of such act, negligence or willful misconduct by Tenant, and
shall make such reimbursement within thirty (30) days following demand by
Landlord.

          (b) Tenant, at its expense, after notice to Landlord, may contest by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises or Tenant, of any Law, provided that: (i)
Landlord shall not be subject to criminal penalty or to prosecution for a crime,
or any other fine or charge, nor shall the Premises or any part thereof or the
Real Property or any part thereof be subject to being condemned or vacated, nor
shall the Real Property or any part thereof be subjected to any lien or
encumbrance, by reason of non-compliance or otherwise by reason of such contest
(unless bonded or otherwise released within thirty (30) days after Tenant
receives notice of the filing thereof); (ii) no unsafe or hazardous condition
relating to such contest shall remain unremedied; (iii) such non-compliance or
contest shall not constitute or result in any default beyond applicable grace
and notice periods under any Superior Lease or Superior Mortgage, or if any such
Superior Lease or Superior Mortgage shall

- 19 -



--------------------------------------------------------------------------------



 



permit such non-compliance or contest on condition of the taking of action or
furnishing of security by Landlord, such action shall be taken and such security
shall be furnished at the expense of Tenant; (iv) such non-compliance or contest
shall not prevent Landlord from obtaining any and all permits and licenses then
required under applicable Laws in connection with the operation of the Building;
and (v) Tenant shall keep Landlord advised as to the status of such proceedings,
including any settlement thereof. Tenant agrees to indemnify Landlord in
accordance with Article 28 from liability or expense arising out of any such
deferral of compliance or contest. Landlord agrees to execute any documents
reasonably required by Tenant in order to permit Tenant effectively to carry on
any such contest, provided Landlord is not thereby subjected to any material
cost or expense not reimbursed by Tenant or exposed to any material liability or
obligation on account thereof.

          Section 8.2 Tenant shall not at any time use or occupy the Premises in
violation of the certificate of occupancy at such time issued for the Premises
or for the Building and in the event that any Governmental Authority shall
declare by notice, violation, order or in any other manner whatsoever that the
Premises are used for a purpose in violation of such certificate of occupancy,
Tenant shall, on five (5) days’ notice from Landlord or any Governmental
Authority, immediately discontinue such use of the Premises. Failure by Tenant
to discontinue such use after such notice shall be considered a default in the
fulfillment of a material covenant of this Lease, and Landlord shall have the
right to exercise any and all of its rights and remedies pursuant to Articles 16
and 17. Landlord represents that the current (temporary) certificate of
occupancy for the Building, a copy of which has been provided to Tenant, permits
the use of the Premises for the Permitted Uses. Landlord will not amend or
modify the certificate of occupancy for the Building so as to prevent the use of
the Premises for the Permitted Uses.

          Section 8.3 (a) Landlord, at its expense, shall comply with all Laws
applicable to (i) the Premises, to the extent that such compliance is not the
obligation of Tenant pursuant to the provisions of Section 8.1, and (ii) the
Building, in either case only to the extent that the failure to effect such
compliance would subject Tenant to liability or adversely affect, in any
material respect (A) Tenant’s use or occupancy of the Premises for the Permitted
Uses, (B) Tenant’s access to the Premises, (C) the provision of required
Building services to the Premises, or (D) Tenant’s ability to perform
Alterations that would otherwise be permitted hereunder.

          (b) Landlord may defer compliance with any Laws that it is obligated
to comply with hereunder, so long as Landlord shall be contesting the validity
or applicability thereof in good faith by appropriate proceedings, provided that
(i) Tenant shall not be subject to criminal penalty or to prosecution for a
crime, or any other fine or charge, (ii) neither the Premises nor any part of
the Building or Real Property that affects the Premises or Tenant’s use and
occupancy thereof shall be subject to being condemned or vacated by reason of
non-compliance or otherwise by reason of such contest, (iii) such non-compliance
or contest shall not prevent Tenant from lawfully occupying the Premises for the
Permitted Uses, or performing any Alterations in the Premises (including the
Initial Alterations), or obtaining any and all permits and licenses then
required under applicable Laws in connection with the operation of the Premises,
(iv) Landlord shall use reasonable efforts to keep Tenant advised as to the
status of such proceedings, (v) no unsafe or hazardous condition relating to
such contest remains

- 20 -



--------------------------------------------------------------------------------



 



unremedied that affects Tenant or the Premises in any material respect, and
(vi) such non-compliance shall not adversely affect, in any material respect,
Tenant’s access to the Premises or the provision of required Building services
to the Premises. Landlord agrees to indemnify Tenant in accordance with
Article 28 from liability or expense arising out of any such deferral of
compliance or contest.

          (c) Without limiting the generality of the foregoing, in the event
that following the Commencement Date, Tenant is unable to obtain any building
permits or other permits, approvals or certificates from any Governmental
Authority required for the performance of the Initial Alterations solely as the
result of the existence of any violations of Laws affecting the Building, not
caused by Tenant and compliance with which are the responsibility of Landlord
pursuant to this Lease, then following notice thereof from Tenant (i) Landlord
shall proceed diligently and in good faith to cure and/or cause such violations
to be discharged of record, and (ii) the Rent Commencement Date shall be
postponed by two (2) days for each day that the Substantial Completion of the
Initial Alterations is actually delayed by reason of such violations of Laws.

     ARTICLE 9. SUBORDINATION AND NON-DISTURBANCE; ESTOPPEL CERTIFICATES

          Section 9.1 This Lease, and all rights of Tenant hereunder, are and
shall be subject and subordinate in all respects to all Mortgages and Superior
Leases. This Section 9.1 shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall promptly execute and deliver any instrument that Landlord or any Superior
Lessor or Mortgagee may reasonably request to evidence such subordination.

          Section 9.2 Except as set forth in this Article 9 and in Article 12,
in the event of any act or omission of Landlord which would give Tenant the
right, immediately or after lapse of a period of time, to cancel or terminate
this Lease, or to claim a partial or total eviction, Tenant shall not exercise
such right (a) until it has given written notice of such act or omission to each
Mortgagee and Superior Lessor whose name and address shall previously have been
furnished to Tenant in writing, and (b) unless such act or omission shall be one
which is not capable of being remedied by Landlord or such Mortgagee or Superior
Lessor within a reasonable period of time, until a reasonable period for
remedying such act or omission shall have elapsed following the giving of such
notice and following the time when such Mortgagee or Superior Lessor shall have
become entitled under such Mortgage or Superior Lease, as the case may be, to
remedy the same (which reasonable period shall in no event be less than the
period to which Landlord would be entitled under this Lease or otherwise, after
similar notice, to effect such remedy), provided such Mortgagee or Superior
Lessor shall with due diligence give Tenant written notice of its intention to
remedy such act or omission, and such Mortgagee or Superior Lessor shall
commence and thereafter continue with reasonable diligence to remedy such act or
omission. If more than one Mortgagee or Superior Lessor shall become entitled to
any additional cure period under this Section 9.2, such cure periods shall run
concurrently, not consecutively.

          Section 9.3 If a Mortgagee or Superior Lessor shall succeed to the
rights of Landlord under this Lease, whether through possession or foreclosure
action or delivery of a new lease or deed, then at the request of such party so
succeeding to Landlord’s rights (“Successor

- 21 -



--------------------------------------------------------------------------------



 



Landlord”) and upon Successor Landlord’s written agreement to accept Tenant’s
attornment, Tenant shall attorn to and recognize Successor Landlord as Tenant’s
landlord under this Lease, and shall promptly execute and deliver any instrument
that Successor Landlord may reasonably request to evidence such attornment. Upon
such attornment this Lease shall continue in full force and effect as, or as if
it were, a direct lease between Successor Landlord and Tenant upon all of the
terms, conditions and covenants as are set forth in this Lease and shall be
applicable after such attornment except that Successor Landlord shall not:



            (a) be liable for any previous act or omission of Landlord under
this Lease, but if such previous act or omission of Landlord constitutes a
default under this Lease that continues after the date of such attornment and
adversely affects Tenant’s use and occupancy of the Premises in any material
respect, then Successor Landlord shall be obligated to cure such continuing
default;               (b) be subject to any offset which theretofore may have
accrued to or be claimed by Tenant against Landlord; or               (c) be
bound by any previous material modification of this Lease, not expressly
provided for in this Lease, or by any previous prepayment of more than one
month’s Fixed Rent, unless such modification or prepayment shall have been
expressly approved in writing by such Mortgagee or Superior Lessor.

          Section 9.4 (a) Notwithstanding the foregoing provisions of this
Article 9, as a condition to Tenant’s agreement hereunder to subordinate
Tenant’s interest in this Lease to any existing or future Mortgages or Superior
Leases, Landlord shall deliver to Tenant for execution and acknowledgment a
Non-Disturbance Agreement from the holder of each Mortgage and Superior Lease. A
“Non-Disturbance Agreement” shall mean a subordination, attornment and
non-disturbance agreement duly executed and acknowledged by the holder of a
Mortgage or a Superior Lease, as the case may be, in recordable form and in the
form customarily employed by such Mortgagee or Superior Lessor and reasonably
satisfactory to Tenant. Landlord represents to Tenant that (i) 111 8th Funding
Company, a Delaware corporation (“Lender”) is the sole Mortgagee of the Building
and the Real Property, and (ii) there are no Superior Leases affecting the
Building or the Real Property. Tenant shall reimburse Landlord, within thirty
(30) days after demand therefor, for Landlord’s out-of-pocket costs incurred in
payment of the fees and disbursements of counsel to any Mortgagee or Superior
Lessor. Tenant agrees to execute, acknowledge and deliver to Landlord any such
Non-Disturbance Agreement promptly after delivery by Landlord or any Mortgagee
or Superior Lessor.

          (b) If Landlord fails to deliver to Tenant a Non-Disturbance Agreement
from Lender within thirty (30) days following the date that this Lease is fully
executed and unconditionally delivered to Landlord and Tenant, then Tenant shall
have the right to terminate this Lease by notice to Landlord, and upon the
giving of such notice this Lease shall automatically terminate and be of no
further force and effect, and thereafter neither party shall have any liability
to the other hereunder, except as expressly provided hereunder, and Landlord
shall return to Tenant the Security Deposit and any prepaid rent deposited by
Tenant hereunder.

- 22 -



--------------------------------------------------------------------------------



 



          Section 9.5 Each party agrees, at any time and from time to time, as
requested by the other party, upon not less than ten (10) Business Days’ prior
notice, to execute and deliver to the other a written statement executed and
acknowledged by such party (a) stating that this Lease is then in full force and
effect and has not been modified (or if modified, setting forth all
modifications), (b) setting forth the then annual Fixed Rent, (c) setting forth
the date to which the Fixed Rent and Additional Rent have been paid, (d) stating
whether or not, to the best knowledge of the signatory, the other party is in
default under this Lease, and if so, setting forth the specific nature of all
such defaults, (e) stating the amount of the Security Deposit, (f) stating
whether there are any subleases affecting the Premises, (g) stating the address
of the signatory to which all notices and communication under the Lease shall be
sent, the Commencement Date and the Expiration Date, and (h) as to any other
matters reasonably requested by the party requesting such certificate. The
parties acknowledge that any statement delivered pursuant to this Section 9.5
may be relied upon by others with whom the party requesting such certificate may
be dealing, including any purchaser or owner of the Real Property or the
Building, or of Landlord’s interest in the Real Property or the Building or any
Superior Lease, or by any Mortgagee or Superior Lessor, or by any prospective or
actual sublessee of the Premises or assignee of this Lease, or permitted
transferee of or successor to Tenant.

     Article 10. Services

          Section 10.1 Electricity. (a) Landlord shall, as part of Landlord’s
Work, make available to Tenant, at two disconnect switches to be installed by
Landlord within the two existing electrical closets located on the tenth (10th)
floor of the Building, 1400 amperes (connected load) of 460/480 volt, 3-phase,
4-wire, AC electrical capacity dedicated to Tenant (the “Electrical Capacity”),
consisting of 600 amperes at one disconnect switch, and 800 amperes at the other
disconnect switch. The Electrical Capacity shall be available to Tenant
throughout the Term, subject to Unavoidable Delays. Tenant shall be solely
responsible, at Tenant’s expense, for the installation of any additional risers
or other electrical facilities and equipment required in order to deliver the
Electrical Capacity from such disconnect switches to the interior of the
Premises and to distribute it therein. Tenant shall use Landlord’s designated
electrical contractor to perform any required tap-ins to the Building’s
electrical system. There shall be no tap-in or other charge to Tenant for the
initial work necessary to provide the Electrical Capacity to Tenant at the
disconnect switches described above in this Section 10.1(a). Tenant shall pay
Landlord, as Additional Rent, at any time and from time to time, but no more
frequently than monthly, for its consumption of electricity at the Premises, as
provided in Section 10.1(c).

          (b) “Landlord’s Electricity Cost” means the cost per kilowatt hour and
cost per kilowatt demand, adjusted by time of day factors, fuel adjustment
charges and other applicable rate adjustments, to Landlord for the purchase of
electricity from the public utility or other electricity provider furnishing
electricity service to the Building from time to time (the “Electricity
Provider”), including sales and other taxes imposed by any Governmental
Authority on Landlord’s purchase of electricity. If at any time during the Term
the cost elements comprising Landlord’s Electricity Cost shall be increased or
decreased by the Electricity Provider, or Landlord’s Electricity Cost shall be
increased or decreased for any other reason, then effective as of the date of
such increase or decrease, Tenant’s payment for submetered electricity under
this Section 10.1 shall be proportionately increased or decreased. Landlord
reserves the right to contract with different Electricity Providers from time to
time in its sole

- 23 -



--------------------------------------------------------------------------------



 



judgment, and without reference to whether any Electricity Provider selected by
Landlord provides lower rates than any other electricity supplier. Currently,
Landlord’s Electricity Cost is based upon Consolidated Edison Company’s Service
Classification rate schedule S.C. #4 Rate II as in effect on the Commencement
Date. If Landlord receives any rebates applicable generally to the S.C. #4 Rate
II rate schedule or a successor classification, Landlord’s Electricity Cost will
be appropriately adjusted to reflect such rebates.

          (c) The calculations and determinations of the charges for electricity
consumed by Tenant shall be based on the readings of one or more submeters to be
installed by Landlord at Tenant’s expense, applied to Landlord’s Electricity
Cost, including a coincident demand submeter (the “Coincident Demand Submeter”).
If more than one submeter is used to measure Tenant’s consumption of electricity
in the Premises, Tenant shall be billed only on the basis of the “coincident”
demand as measured and calculated from time to time by the Coincident Demand
Submeter, i.e., as though a single meter were measuring such demand. Tenant
shall pay to Landlord, as Additional Rent on demand from time to time but no
more frequently than monthly, for its consumption of electricity at the
Premises, a sum equal to 103% of the product of (i) Landlord’s Electricity Cost,
multiplied by (ii) the actual number of kilowatts and kilowatt-hours of electric
current consumed by Tenant in such billing period. In addition, Tenant shall pay
to Landlord, as Additional Rent, the amount of any taxes imposed by any
Governmental Authority on Landlord’s receipts from the sale of electricity to
Tenant. Landlord agrees to maintain and repair such submeters during the Term,
at Landlord’s expense, excluding any required repairs resulting from the
negligence or willful misconduct of Tenant or any Tenant Party.

          (d) During the period beginning on the Commencement Date and ending on
the date upon which the submeters to be installed by Landlord in the Premises
become operational, Tenant shall pay to Landlord a fixed fee for electricity
supplied to the Premises of (i) during the period prior to the date Tenant first
occupies all or any portion of the Premises for the conduct of its business, an
amount per annum equal to One and 00/100 Dollar ($1.00) multiplied by the
Premises Area, in equal monthly installments on the first (1st) day of each
month during such period, and (ii) from and after the date Tenant first occupies
all or any portion of the Premises for the conduct of its business, an amount
per annum equal to Two and 50/100 Dollars ($2.50) multiplied by the Premises
Area, in equal monthly installments on the first (1st) day of each month during
such period, through the date such submeters become operational. If such
submeters are not operational as of the date Tenant first occupies all or any
portion of the Premises for the conduct of its business, then within six
(6) months following the date such submeters become operational, Landlord and
Tenant will meet and compare Tenant’s actual electric charges as determined by
such submeters, over a period of not less than three (3) months, to the electric
charges paid by Tenant pursuant to clause (ii) of the immediately preceding
sentence on account of the period prior to the date such submeters become
operational. If such comparison indicates that there has been an overpayment or
underpayment, then the appropriate party shall pay or refund the amount thereof
to the other party within thirty (30) days of the date such amount is
determined. During the Term, Landlord shall test such submeters at reasonable
intervals upon request by Tenant. If any such test discloses that any such
submeters are inaccurate, then within six (6) months following the date such
submeters are repaired, replaced or recalibrated, Landlord and Tenant will make
appropriate financial adjustments in accordance with the procedure described in
the two immediately preceding sentences.

- 24 -



--------------------------------------------------------------------------------



 



          (e) Tenant covenants that its use and consumption of electricity shall
not at any time exceed the Electrical Capacity supplied to the Premises from
time to time pursuant to this Section 10.1, nor exceed the capacity of any of
the electrical facilities and installations in or otherwise serving or being
used in the Premises, and Tenant shall, on notice from Landlord, promptly cease
the use of any of Tenant’s electrical equipment that will cause Tenant to exceed
such capacity. Any additional feeders, risers, electrical facilities and other
such installations required for electric service to the Premises will be
supplied by Landlord, at Tenant’s expense, on Landlord’s prior consent in each
instance, provided that in Landlord’s reasonable judgment such additional
electrical facilities and installations, feeders or risers are necessary for
Tenant’s use of the Premises and are permissible under applicable Laws
(including the New York State Energy Conservation Construction Code) and
insurance regulations and the installation of such feeders or risers will not
cause permanent damage or injury to the Building or the Premises or cause or
create a dangerous or hazardous condition or entail excessive or unreasonable
alterations or repairs or interfere with, or disturb, other tenants or occupants
of the Building.

          (f) Landlord shall not in any way be liable or responsible to Tenant
for any loss, damage or expense which Tenant may sustain or incur as a result of
the unavailability of or interruption in the supply of electric current to the
Premises or a change in the quantity or character or nature of such current and
such change, interruption or unavailability shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent (except that Tenant’s liability to pay Landlord for
electricity under this Section 10.1 shall cease as of the date of such
disturbance), or relieve Tenant from any of its obligations under this Lease, or
impose any liability upon Landlord or its agents, by reason of inconvenience or
annoyance to Tenant, or injury to or interruption of Tenant’s business, or
otherwise, unless caused by the negligence or willful misconduct of Landlord or
any Landlord Party, subject to Section 11.2.

          (g) Landlord reserves the right to discontinue furnishing electricity
to Tenant in the Premises on not less than sixty (60) days notice to Tenant, at
Landlord’s option, or if submetering of electricity in the Building is hereafter
prohibited by any Laws, or if Landlord is otherwise required by the Electricity
Provider to discontinue furnishing electricity to Tenant. This Lease shall
continue in full force and effect and shall be unaffected thereby except that
from and after the effective date of such discontinuance, Landlord shall not be
obligated to furnish electricity to Tenant, and Tenant shall have no further
obligation to pay Landlord for electricity to supplied to the Premises. If
Landlord so discontinues furnishing electricity, Tenant shall arrange to obtain
electricity directly from the Electricity Provider. Such electricity may be
furnished to Tenant by means of the then existing electrical facilities serving
the Premises to the extent available, suitable and safe for such purposes.

          (h) Tenant shall apply, within ten (10) Business Days of Tenant’s
receiving notice from Landlord pursuant to Section 10.1(g), to the Electricity
Provider in order to obtain direct electric service, and from and after the date
upon which Tenant procures direct electric service, Landlord shall be relieved
of any further obligation to furnish electricity to Tenant pursuant to this
Section 10.1. All costs associated with Tenant’s obtaining direct electric
service to the Premises shall be borne by (i) Landlord, if Landlord voluntarily
discontinues such service, or is compelled to discontinue such service by the
Electricity Provider or pursuant to applicable Laws, or (ii) Tenant, if such
discontinuance arises out of the negligence or willful misconduct of

- 25 -



--------------------------------------------------------------------------------



 



Tenant. Landlord will not voluntarily discontinue furnishing electricity to
Tenant until Tenant receives directly from the Electricity Provider at a level
of service not less than the Electrical Capacity, unless the Electricity
Provider is not prepared to furnish electricity to the Premises on the date
required as a result of Tenant’s delay or negligence in arranging for service,
Tenant’s refusal to provide a deposit or other security requested by the
Electricity Provider, or Tenant’s refusal to take any other action reasonably
requested by the Electricity Provider.

          Section 10.2 Heat, Ventilation And Air-Conditioning. (a) Landlord
shall provide steam heat to the perimeter radiators in the Premises on Business
Days from 8:00 a.m. to 6:00 p.m. on Business Days, and from 8:00 a.m. to 1:00
p.m. on Saturdays, during each period from October 15th through April 15th
during the Term, through the Building standard heating system (the “Building
Heating System). Landlord shall not be responsible if the normal operation of
the Building Heating System shall fail to provide heat at uniform temperatures
throughout the Premises. Tenant shall cooperate fully with Landlord and shall
comply with the regulations and requirements Landlord may prescribe for the
proper functioning and protection of the Building Heating System.

          (b) Landlord shall not be required to furnish heat during periods
other than the hours and days set forth in this Section 10.2 (“Overtime
Periods”), unless Landlord has received notice from Tenant requesting such
service not less than twenty-four (24) hours prior to the time Tenant requires
overtime heating service. Tenant shall pay Landlord, as Additional Rent within
thirty (30) days after demand, for heating service during Overtime Periods at
the standard rate then fixed by Landlord for the Building, which rate is
presently $75.00 per hour, subject to increase during the Term to reflect
increases in Landlord’s actual costs in providing overtime heating service.
Failure by Landlord to provide heat or any other services during Overtime
Periods shall not constitute an actual or constructive eviction, in whole or in
part, or entitle Tenant to any abatement or diminution of Fixed Rent or
Additional Rent, or relieve Tenant from any of its obligations under this Lease,
or impose any liability upon Landlord or its agents by reason of inconvenience
or annoyance to Tenant, or injury to or interruption of Tenant’s business or
otherwise.

          (c) Landlord shall have no obligation to provide air-conditioning or
ventilation services to the Premises. Tenant shall be solely responsible, at
Tenant’s expense, for the installation of an HVAC system serving the Premises,
and of all feeders, risers, ductwork, fans, piping and other mechanical,
electrical and plumbing facilities and equipment required in order to make such
HVAC system functional in the Premises (collectively, “Tenant’s HVAC System”).
Landlord’s approval of such work will not be unreasonably withheld, provided
that such installation shall otherwise be subject to the provisions of Article
4. Following the installation of Tenant’s HVAC System, Tenant shall be solely
responsible, at its expense, for the operation, maintenance, repair and
replacement of Tenant’s HVAC System.

          (d) Landlord will provide to Tenant condenser water sufficient to
operate up to 400 tons of air-conditioning from the Building HVAC system on
Business Days between the hours of 8:00 a.m. and 7:00 p.m., without additional
charge to Tenant. Tenant shall have the right to tap into the Building’s
condenser water system, at Tenant’s expense, at either of two locations on the
tenth (10th) floor of the Building, one located in Staircase C, and the other
located on the west side of the truck elevator area on the Eighth Avenue side of
the Building.

- 26 -



--------------------------------------------------------------------------------



 



There shall be no tap-in or other charge to Tenant for the initial work
necessary to tap into the Building condenser water system. If Tenant requires
condenser water at times other than between the hours of 8:00 a.m. and 7:00 p.m.
on Business Days, then Landlord shall provide up to 400 tons of condenser water
to Tenant at the Building’s then-applicable rate for overtime condenser water
service. As of the date hereof, such rate is twenty-two cents ($0.22) per hour
per ton of condenser water, subject to increase during the Term to reflect
increases in Landlord’s actual costs in providing overtime condenser water
service.

          (e) In connection with the installation of Tenant’s HVAC System,
Landlord will not unreasonably withhold its consent to the removal by Tenant of
certain windows in the Premises and the installation by Tenant of exterior
louvers in place of such windows in the exterior curtain wall of the Building on
the 15th Street and/or 16th Street sides of the Building, provided that
(i) Tenant will not install louvers or in any other way alter the appearance of
the windows of the Premises facing Eighth Avenue or on the 15th Street or 16th
Street sides of the Building within two (2) full window bays of the Eighth
Avenue façade of the Building, and (ii) all elements of the design and materials
of such louvers that would be visible from the exterior of the Building shall be
consistent with the existing louvers installed in the Building, in Landlord’s
reasonable judgment.

          Section 10.3 Elevators. (a) Landlord shall provide passenger elevator
service (consisting of not less than three (3) passenger elevators) to the
Premises on Business Days from 8:00 a.m. to 8:00 p.m. and freight elevator
facilities on a non-exclusive basis, on Business Days from 8:00 a.m. to 4:45
p.m. (“Freight Business Hours”), and shall have one passenger elevator available
at all other times, so that Tenant shall have access to the Premises 24 hours a
day, 365 days a year. Such elevator service shall be subject to such rules and
regulations as Landlord may promulgate from time to time with respect thereto.
Landlord shall have the right to change the operation or manner of operation of
any of the elevators in the Building, to temporarily discontinue the use of any
one or more cars in any of the passenger, freight or truck elevator banks,
and/or to permanently or temporarily discontinue the use of any one or more cars
in any of the freight or truck elevator banks, provided that Tenant shall
continue to be provided with adequate freight elevator service, taking into
account Tenant’s use of the Premises for the Permitted Uses. Tenant shall have
the right to close off the elevator doors to the truck elevator located in the
Premises so as to prevent access to the Premises through such doors, provided
that Tenant shall not thereby interfere in any material respect with the
functioning of the truck elevator itself.

          (b) Tenant shall have the right, in common with others, to use the
Building freight elevators during Freight Business Hours on a first-come,
first-served basis, including use in connection with the construction of the
Initial Alterations and for moving into the Premises. Landlord will make the
freight elevator available to Tenant during other than Freight Business Hours,
on not less than 24 hours prior request by Tenant (subject to reasonable
Building requirements and any prior reservations made by other tenants and
occupants of the Building), and Tenant shall pay Landlord’s then-current hourly
charge therefor as Additional Rent within thirty (30) days after demand. As of
the date hereof, Landlord’ s current charge for freight elevator service during
other than Freight Business Hours is $100 per hour, subject to increase to
reflect increases in Landlord’s costs of providing such service (including the
charges for a hoisting engineer, if required). Landlord shall provide Tenant
with up to fifty (50) hours of

- 27 -



--------------------------------------------------------------------------------



 



overtime freight elevator service for the Initial Alterations and Tenant’s move
into the Premises, at Landlord’s expense and without charge to Tenant.

          Section 10.4 Cleaning and Rubbish Removal. Tenant shall, at Tenant’s
expense, provide cleaning services at the Premises pursuant to reasonable rules
and regulations established by Landlord from time to time, and use a cleaning
contractor approved by Landlord, which approval shall not be unreasonably
withheld, subject to the provisions of Section 4.5. Tenant shall, at Tenant’s
expense, provide refuse and rubbish removal service at the Premises at times,
and pursuant to regulations, established by Landlord from time to time. Such
services may be provided by Tenant’s own employees, subject to the provisions of
Section 4.5.

          Section 10.5 Water. Landlord shall furnish cold water in such
quantities as are reasonably required for ordinary drinking, lavatory, pantry,
shower and cleaning purposes to the Premises, without additional charge to
Tenant except as follows. If Tenant uses materially greater quantities of water
than that ordinarily required for such purposes by reason of additional
Alterations, then, at Landlord’s option, Landlord may install a water meter and
thereby measure Tenant’s consumption of water for all purposes, and Tenant shall
thereupon (a) pay to Landlord the cost of any such meters and their
installation, (b) at Tenant’s expense, keep any such meters and any such
installation equipment in good working order and repair, and (c) pay to
Landlord, as Additional Rent, as and when billed therefor for water consumed,
together with a charge for any required pumping thereof, all sewer rents,
charges or any other taxes, rents, levies or charges which now or hereafter are
assessed, imposed or shall become a lien upon the Premises or the Real Property
pursuant to law, order or regulation made or issued in connection with any such
metered use, consumption, maintenance or supply of water, water system, or
sewage or sewage connection or system, and in default in making such payment
Landlord may pay such charges and collect the same from Tenant.

          Section 10.6 No Warranty of Landlord. Landlord does not warrant that
any of the services to be provided by Landlord to Tenant hereunder, or any other
services which Landlord may supply (a) will be adequate for Tenant’s particular
purposes or as to any other particular need of Tenant or (b) will be free from
interruption, and Tenant acknowledges that any one or more such services may be
interrupted or suspended by reason of Unavoidable Delays. In addition, Landlord
reserves the right to stop, interrupt or reduce service of the Building Systems
by reason of Unavoidable Delays, or for repairs, additions, alterations,
replacements, decorations or improvements which are, in the judgment of
Landlord, necessary to be made, until said repairs, alterations, replacements or
improvements shall have been completed. Any such interruption or discontinuance
of service, or the exercise of such right by Landlord to suspend or interrupt
such service shall not (i) constitute an actual or constructive eviction, or
disturbance of Tenant’s use and possession of the Premises, in whole or in part,
(ii) entitle Tenant to any compensation or to any abatement or diminution of
Fixed Rent or Additional Rent, except as expressly provided in this Lease,
(iii) relieve Tenant from any of its obligations under this Lease, or
(iv) impose any responsibility or liability upon Landlord or its agents by
reason of inconvenience or annoyance to Tenant, or injury to or interruption of
Tenant’s business, or otherwise. Landlord shall use reasonable efforts to
minimize interference with Tenant’s access to and use and occupancy of the
Premises in making any repairs, alterations, additions, replacements,
decorations or improvements; provided, however, that Landlord shall have no
obligation to employ contractors or labor at overtime or other premium pay rates
or to incur any

- 28 -



--------------------------------------------------------------------------------



 



other overtime costs or additional expenses whatsoever, except as provided in
Section 6.3. Landlord shall not be required to furnish any services except as
expressly provided in this Article 10.

          Section 10.7 Building Emergency Generator

          (a) At Tenant’s option, subject to the availability of emergency
generator capacity in the Building from time to time, as determined by Landlord,
Landlord shall make up to 1400 amperes of 460-volt emergency electric power
service (“EPS”) available to Tenant for use in the Premises from the Building
emergency electric generator system (the “Building Generator”), for a minimum
term (the “EPS Term”), measured from the date Tenant connects to the Transfer
Switch (defined below), equal to the lesser of five (5) years or the
then-remaining Term of this Lease, as provided in this Section 10.7. Landlord
shall reserve not less than 1400 amperes of EPS capacity for Tenant’s use for a
period of one hundred eighty (180) days after the Commencement Date, but shall
have no obligation to reserve EPS capacity for Tenant thereafter. If Tenant so
elects, Tenant shall notify Landlord, and if (subject to the immediately
preceding sentence) sufficient EPS capacity is then available, Landlord shall
install, at Tenant’s expense (i) an automatic transfer switch (the “Transfer
Switch”), in the Premises at a location to be designated by Landlord and
reasonably satisfactory to Tenant, sufficient to supply the requested amperage
of EPS at 460/480 volts to the Premises at connection points dedicated
exclusively to Tenant, and (ii) a connection from the Building Generator to the
Transfer Switch. Landlord shall make the EPS capacity so provided to Tenant
available for the entire EPS Term. Tenant shall have the right to terminate its
obligation to receive EPS from Landlord at any time after the expiration of the
EPS Term, on not less than ninety (90) days prior notice to Landlord.

          (b) Tenant shall pay Landlord for EPS as follows:



            (i) Tenant shall pay all actual costs and expenses incurred by
Landlord in making EPS available to the Premises, including the costs to furnish
and install the Transfer Switch and all cabling and other devices necessary to
connect the Building Generator to the Transfer Switch, within thirty (30) days
after demand by Landlord; and



            (ii) Tenant shall pay an annual fee (the “EPS Fee”) during the EPS
Term, irrespective of whether or not emergency power is ever required or used by
Tenant, in the amount of $150.00 per ampere per year. The EPS Fee shall be
payable by Tenant to Landlord as Additional Rent in advance in equal monthly
installments on the first day of each month during the EPS Term.

          (c) Landlord shall supply EPS to Tenant only if there is an
interruption or failure in the supply of electric current to the Premises, and
under no other circumstances. Tenant shall be responsible for the payment of any
occupancy tax, or any other tax (other than Landlord’s income tax) imposed upon
the Additional Rent paid by Tenant pursuant to this Section 10.7.

          (d) Tenant shall not transfer or assign the right to receive EPS
service except in connection with an assignment of this Lease consented to by
Landlord as and to the extent

- 29 -



--------------------------------------------------------------------------------



 



required under Article 14, and under no circumstances shall this right be
transferred or assigned to any party who is not a tenant under this Lease.
Tenant acknowledges that the Building Generator (and any replacement or
substitute therefor), and all connections thereto, are and shall remain the sole
property of Landlord and may not be removed by Tenant.

          (e) Landlord shall have the right, in Landlord’s sole discretion and
at Landlord’s expense, at any time and from time to time during the EPS Term,
upon not less than thirty (30) days prior written notice to Tenant, to relocate
any of the generators comprising the Building Generator system to other areas of
the Building, or to substitute different or additional generators for those
comprising the Building Generator system as of the date hereof. Tenant shall
cooperate with Landlord to effectuate any such relocation or substitution
affecting the Building Generator system.

          (f) Upon and subject to the provisions of this Lease, Landlord shall
maintain and repair the Building Generator in good working order throughout the
EPS Term, and shall maintain such service contracts and take such other actions
as may be necessary in Landlord’s sole judgment to keep the Building Generator
in good working order; provided, however, that Landlord shall not be liable in
any way to Tenant for any delay, interruption, failure, variation or defect in
or with regard to the Building Generator or EPS, and in no event shall Landlord
be liable to Tenant for special, indirect or consequential damages which may
result from any such delay, interruption, failure, variation or defect. Landlord
will not contract to supply EPS to any Person that would cause the total
contractual commitments for EPS capacity in the Building to exceed the capacity
of the Building Generator. At Tenant’s request, Landlord will conduct tests of
the Building Generator, but not more frequently than quarterly.

          Section 10.8 Antenna Equipment. (a) Landlord will grant to Tenant, for
Tenant’s own use and not for resale purposes, without additional charge to
Tenant, a non- exclusive license of sufficient space on the roof of the
Building, at a location designated by Landlord, taking into account Tenant’s
reasonable “line of sight” requirements, for the construction, installation,
operation and use by Tenant of not more than two (2) antenna masts for the
installation of up to two (2) satellite dishes, none of which shall exceed one
(1) meter in diameter, as well as a cable television dish, for use in
conjunction with Tenant’s equipment and facilities in the Premises, together
with related cabling, mountings and supports for the foregoing (collectively,
the “Antenna Equipment”), at a location or locations designated by Landlord,
taking into account any reasonable “line of sight” requirements of Tenant. In
lieu of the aforementioned two one-meter satellite dishes, Tenant may install
one (1) satellite dish up to two (2) meters in diameter, provided that the
location of such dish shall be satisfactory to Landlord and not visible from
street level within a three-block radius of the Building. In addition, Landlord
will make available to Tenant, without additional charge, electric power
sufficient for Tenant’s needs in connection with the Antenna Equipment, at a
location reasonably accessible to the Antenna Equipment.

          (b) Landlord retains the right to use the portions of the Building’s
roofs adjacent to the Antenna Equipment for any purpose whatsoever, provided
such use shall not interfere with the functioning of the Antenna Equipment.
Tenant shall have reasonable access to the Antenna Equipment at all times, and
Landlord shall not interfere with the use of the Antenna Equipment so as to
cause the operation thereof to be interrupted or impaired. Tenant shall use

- 30 -



--------------------------------------------------------------------------------



 



and operate the Antenna Equipment so as not to cause any interference to
Landlord’s use of the roof, or damage to or interference with the operation of
the Building or the Building Systems. If any of the Antenna Equipment interferes
with any equipment installed by Landlord or any other tenant in the Building, or
interferes with the operation of the Building or the Building Systems, or if
Landlord determines that the operation thereof (i) may cause a health hazard or
danger to property, or (ii) may not be in accordance with governmental or
quasi-governmental standards for non-ionizing radiation for occupational or
general public health levels, then Tenant, at its expense, shall take all steps
necessary to eliminate such interference, and if Tenant shall fail to eliminate
such interference, Tenant shall relocate the Antenna Equipment to another area
on the roof designated by Landlord. In the event Tenant fails, within thirty
(30) days after notice, to relocate or remove the Antenna Equipment, Landlord
may do so, and Tenant shall promptly reimburse Landlord for any costs and
expenses incurred by Landlord in connection therewith.

          (c) Landlord may at its option, at any time during the Term on not
less than thirty (30) days prior notice to Tenant (except in the event of an
emergency) relocate the Antenna Equipment to another area on the roof designated
by Landlord, provided that such relocation of the Antenna Equipment does not
cause the operation thereof to be interrupted or impaired, other than
temporarily, and except as set forth in Section 10.8(b), such relocation is
performed at Landlord’s expense. Landlord shall use reasonable efforts to
minimize the duration of such interruption, provided that Landlord shall have no
obligation to employ contractors or labor at overtime or other premium pay rates
or to incur any other overtime costs or additional expenses whatsoever, except
as provided in Section 6.3. In such event Tenant shall pay, as Additional Rent
upon presentation of appropriate invoices, all additional costs incurred by
Landlord in connection therewith.

          (d) Landlord shall not have any obligations with respect to the
Antenna Equipment or compliance with any Laws (including the obtaining of any
required permits or licenses, or the maintenance thereof) relating thereto, nor
shall Landlord be responsible for any damage that may be caused to Tenant or the
Antenna Equipment by any other tenant or occupant of the Building. Landlord
makes no representation that the Antenna Equipment will be able to receive or
transmit communication signals without interference or disturbance (whether or
not by reason of the installation or use of similar equipment by others on the
roof) and Tenant agrees that Landlord shall not be liable to Tenant therefor.

          Section 10.9 Riser Space. Landlord will make available to Tenant,
without additional charge, riser and lateral space sufficient to accommodate
(i) five (5) conduits, each up to four (4) inches in diameter, running from the
basement of the Building to the Premises or from the Premises to such other
areas as are connection points for the Building’s service providers, and
(ii) two (2) conduits, each up to two (2) inches in diameter, running from the
Premises to the Antenna Equipment. Landlord will cooperate with Tenant in order
to make available the most practicable existing direct pathways for such
conduit, taking into account the rights of other tenants and occupants of the
Building in the common areas of the Building and the common shafts and risers,
and the Building construction rules and regulations with respect to such
installations, provided that in no event shall any core drilling be required for
such pathways. In addition, Landlord will provide a location in the basement of
the Building, within a reasonable distance from Tenant’s conduit, for Tenant to
install a 750 MCM copper insulated ground conductor connecting to the Premises.
Landlord represents to Tenant that there is an existing

- 31 -



--------------------------------------------------------------------------------



 



Verizon telephone point of termination closet installed on the tenth (10th)
floor of the Building adjacent to the common area men’s room, but makes no
representations as to the capacity of such closet. Tenant shall have the right
to connect to such telephone closet, subject to the rights of Verizon therein.
If Tenant requires additional riser space, then upon request by Tenant, subject
to availability of riser space in the Building, as determined by Landlord in its
reasonable discretion, Landlord will make available riser space at Landlord’s
then-current rate for riser space in the Building, which rate is currently an
annual charge of $10.00 per lineal foot. All work in connection with the
installation of such conduit, including core drilling, if required, shall be
performed by Tenant at Tenant’s expense, including the cost of a fire watch and
related supervisory costs relating to any core drilling, which shall be
performed in such a manner and at such times as Landlord shall reasonably
prescribe. Landlord shall make available to Tenant reasonable access within the
Building’s core for purposes of such installation work.

          Section 10.10 An Affiliate of Landlord (such Entity, and any successor
thereto, the “Operator”) has constructed a carrier-neutral cross-connect
facility (sometimes referred to as a “meet-me-room”) to be available for use by
Tenant, Landlord, other tenants and occupants of the Building, and
telecommunications service providers to the Building (the “Meet-Me-Room”).
Tenant agrees to license from the Operator space for the installation of a
single cabinet, and to make interconnections to Tenant’s telecommunications
service providers in the Building through the Meet-Me-Room, at a monthly access
for such space charge in the amount of $1,000.00 per month ($12,000.00 per
year), commencing on the date Tenant first occupies the Premises for the conduct
of Tenant’s business, as Additional Rent on the first day of each month during
the Term thereafter. Landlord will provide, install and connect, at Landlord’s
expense, twenty-four (24) fiberoptic strands for fiber interconnectivity running
from the Premises to the Meet-Me-Room, in accordance with Tenant’s requirements.
There shall be no separate charge for cross-connects installed by or on behalf
of Tenant in the Meet-Me-Room. Landlord shall provide one (1) twenty-ampere
electrical circuit, at 460/480 volts, 3-phase, 4-wire, to Tenant for use in the
Meet- Me-Room, without additional charge to Tenant. Except as set forth in this
Section 10.10, Tenant shall not be required to pay any other costs or charges
with respect to the Meet-Me-Room and Tenant’s use and occupancy thereof.

          (b) Tenant acknowledges that other tenants and occupants of the
Building may have similar rights to use the Meet-Me-Room. In no event shall
Tenant or any Tenant Party cause any interference with or damage to the
Meet-Me-Room or any property of others located therein. At Landlord’s election,
Landlord may also require that (i) all installations of equipment, connections,
cages, cabinets, wiring and other items to be installed on behalf of Tenant
shall be installed by Landlord or its designated contractors, and (ii) all users
of the Meet-Me-Room shall use standard specifications for all wiring, cabling
and connecting lines to be installed therein. If Landlord imposes the foregoing
requirements, it shall use all commercially reasonable efforts to impose
substantially the same requirements on all other users of the Meet-Me-Room
(other than Landlord and its Affiliates). Tenant shall cooperate in keeping the
Meet-Me-Room locked and in restricting access to the Meet-Me-Room to employees,
contractors and other persons who need access in order to facilitate such
interconnections. Landlord also shall have the right, in Landlord’s sole
discretion, to enforce such other security measures and installation guidelines
as Landlord deems appropriate. However, except to the extent resulting from the
negligence or willful misconduct of Landlord or any Landlord Party, Landlord
shall have no liability to Tenant

- 32 -



--------------------------------------------------------------------------------



 



for any damage or interference caused by any Person to Tenant or any Tenant’s
Property in the Meet-Me-Room.

          (c) In the event that the Operator ceases to operate the Meet-Me-Room
for any reason whatsoever, then, to the extent Landlord is not legally prevented
from doing so, and so long as no Material Default shall then be continuing:



            (i) For a period of not less than ninety (90) days following the
date the Operator ceases to operate the Meet-Me-Room (the “Occupancy Period”),
Landlord will provide the services required to be provided to Tenant in the
Meet-Me-Room in accordance with industry custom and practice and the terms and
conditions of Tenant’s license agreement with the Operator, provided that
Landlord shall not be (A) liable for any previous default of the Operator under
the applicable license agreement unless such previous default created or
resulted in a condition that continues to exist following Landlord’s coming into
possession of the Meet-Me-Room, in which event Landlord shall be obligated to
cure such condition to the extent it adversely affects Tenant’s use, possession,
enjoyment or occupancy of the Meet-Me-Room, and (B) in all events, Landlord
shall have no liability to Tenant for any offsets, credits, prepaid license fees
(unless actually received by Landlord) or any other financial obligations of any
kind whatsoever in connection with the Meet-Me-Room; and



            (ii) During the Occupancy Period, Landlord will not evict Tenant or
otherwise disturb Tenant’s use, possession, occupancy and enjoyment of the
Meet-Me-Room in accordance with the provisions of this Agreement.

          (d) On or before the last day of the Occupancy Period, Tenant shall
vacate and surrender possession of its space in the Meet-Me-Room to Owner, and
shall remove all of its interconnections and other installations from the
Meet-Me-Room as provided in Section 10.10(e).

          (e) The privileges granted Tenant under this Section 10.10 merely
constitute a license, shall not be deemed to grant Tenant a leasehold or other
real property interest in the Meet-Me-Room or any portion thereof, shall
continue until and automatically terminate and expire upon the expiration or
earlier termination of this Lease, and the termination of such license shall be
self-operative and no further instrument shall be required to effect such
termination. On the Expiration Date or sooner termination of the Term, Tenant
shall promptly remove, at Tenant’s expense, all cable, wiring, connecting lines,
and other installations, equipment and property installed or placed by or for
Tenant in the Meet-Me-Room.

     Article 11. Insurance

          Section 11.1 Tenant, at its expense, shall obtain and keep in full
force and effect a policy of commercial general liability insurance, including
premises operations and contractual liability under which the insurer agrees to
insure Tenant’s obligations under Article 28, under which Tenant is named as the
insured and Landlord, Landlord’s asset manager, Landlord’s managing agent for
the Building, and any Superior Lessors and any Mortgagees (whose names shall
have been furnished to Tenant) are named as additional insureds, which insurance
shall

- 33 -



--------------------------------------------------------------------------------



 



provide primary coverage without contribution from any other insurance carried
by or for the benefit of Landlord, Landlord’s managing agent or any Superior
Lessors or Mortgagees named as additional insureds. Tenant’s primary commercial
general liability policy shall contain a provision that the policy shall be
noncancellable unless fifteen (15) days’ written notice shall have been given to
Landlord and Landlord shall similarly receive fifteen (15) days’ notice of any
material change in coverage. The minimum limits of liability (which may include
umbrella coverage) shall be a combined single limit with respect to each
occurrence in an amount of not less than $5,000,000 per location general
aggregate limit; provided, however, that Landlord shall retain the right to
require Tenant to increase said coverage to that amount of insurance which in
Landlord’s reasonable judgment is then being customarily required by prudent
landlords of comparable buildings in the City of New York, and provided further
that Landlord shall require similar increases of other tenants of space in the
Building comparable to the Premises, to the extent Landlord shall then have the
right to do so under applicable leases. Tenant shall also obtain and keep in
full force and effect during the Term (a) insurance against loss or damage by
fire, and such other risks and hazards as are insurable under then available
standard forms of “all risk” insurance policies with extended coverage
(including theft, sprinkler leakage and boiler and machinery, if applicable) at
full replacement value, to Tenant’s Property and Alterations for the full
insurable value thereof or on a replacement cost basis; (b) Workers’
Compensation Insurance, as required by law; (c) New York Disability Benefits Law
Policy; (d) liquor liability coverage, if alcohol is served or permitted on the
Premises, and (e) such other insurance in such amounts as Landlord, any
Mortgagee or Superior Lessor may reasonably require from time to time, based
upon insurance standards then customarily imposed upon other commercial office
tenants in Manhattan. All insurance required to be carried by Tenant pursuant to
the terms of this Lease shall be effected under valid and enforceable policies
issued by reputable and independent insurers permitted to do business in the
State of New York, and rated in Best’s Insurance Guide, or any successor thereto
(or if there be none, an organization having a national reputation) as having a
Best’s Rating” of “A-” and a “Financial Size Category” of at least “IX” or if
such ratings are not then in effect, the equivalent thereof. Tenant shall have
the right to insure and maintain the insurance coverages set forth in this
Section 11.1 under blanket insurance policies covering other premises occupied
or owned by Tenant and Tenant’s Affiliates, so long as such blanket policies
comply as to terms and amounts with the insurance provisions set forth in this
Lease without co-insurance, and provided that upon request, Tenant shall deliver
to Landlord a certificate of Tenant’s insurer evidencing the portion of such
blanket insurance allocated to the Premises.

          Section 11.2 (a) Landlord and Tenant hereby waive any and all rights
of recovery against the other, and against any Landlord Party or Tenant Party,
as the case may be, for loss of or damage to the property of the waiving party
to the extent such loss or damage would be covered under a comprehensive “all
risk” insurance policy with extended coverage at full replacement value insuring
Tenant’s Property and Alterations or Landlord’s interest in the Building, as the
case may be. In addition, the parties hereto shall procure an appropriate clause
in, or endorsement on, any fire or extended coverage insurance covering the
Premises, the Building and personal property, fixtures and equipment located
thereon or therein, pursuant to which the insurance companies waive subrogation
or consent to a waiver of right of recovery and subject to obtaining such
clauses or endorsements of waiver of subrogation or consent to a waiver of right
of recovery, hereby agree not to make any claim against or seek to recover from
the other for any loss or damage to its property or the property of others
resulting from fire or

- 34 -



--------------------------------------------------------------------------------



 



other hazards covered by such fire and extended coverage insurance. Tenant
acknowledges that Landlord shall not carry insurance on and shall not be
responsible for damage to Alterations or Tenant’s Property, and that Landlord
shall not carry insurance against, or be responsible for any loss suffered by
Tenant due to, interruption of Tenant’s business.

          (b) Landlord and Tenant each hereby releases the other (and the
respective Landlord Parties and Tenant Parties, as the case may be) with respect
to any claim (including a claim for negligence) that it might otherwise have
against the other party for loss, damages or destruction of the type that would
be covered under a comprehensive “all risk” insurance policy with extended
coverage; i.e., in the case of Landlord, as to the Building, and, in the case of
Tenant, as to Tenant’s Property and Alterations (including rental value or
business interruption, as the case may be) occurring during the Term.

          (c) For so long as 111 Chelsea LLC (“Current Landlord”) shall remain
the owner of the Building, Current Landlord agrees to maintain (i) insurance
against loss or damage to the Building by fire and such other risks and hazards
as are insurable and available at commercially reasonable rates under then
available forms of “all risk” insurance policies with extended coverage, and
(ii) a policy of commercial general liability insurance with minimum limits of
liability in amounts comparable to insurance maintained by other prudent
landlords of comparable buildings in the City of New York.

          Section 11.3 On or prior to the Commencement Date, Tenant shall
deliver to Landlord appropriate certificates of insurance required to be carried
by Tenant pursuant to this Article 11, including evidence of waivers of
subrogation required pursuant to Section 11.2. Evidence of each renewal or
replacement of a policy shall be delivered by Tenant to Landlord at least twenty
(20) days prior to the expiration of such policy.

     Article 12. Destruction of the Premises; Property Loss or Damage

          Section 12.1 (a) If the Premises are damaged by fire or other
casualty, or if the Building is so damaged that Tenant shall be deprived of
reasonable access to the Premises or use of the Premises, Tenant shall give
prompt notice thereof to Landlord, and the damage (i) to the Building shall be
repaired by and at the expense of Landlord so that access to the Premises shall
be substantially the same as prior to the damage, and (ii) to the Premises shall
be repaired (A) by Landlord as to the core, shell, floor slab, roof, windows,
curtain wall and other structural elements of the Building located in the
Premises, and the Building Systems to the point of delivery to the Premises (the
“Base Building Restoration”), and (B) by Tenant as to all other elements of the
Premises, including Alterations and Tenant’s Property. Commencing on the date of
such fire or other casualty, Fixed Rent and Additional Rent shall be reduced in
the proportion that the area of the part of the Premises that is neither usable
nor used by Tenant bears to the total Premises Area (provided, however, that in
the event that the Premises shall be so damaged so as not to be usable or
accessible and Tenant is unable to conduct its business in the remaining portion
of the Premises, then Fixed Rent and Additional Rent shall be entirely abated),
until the earlier to occur of (1) one hundred fifty (150) days after the date
the Base Building Restoration shall be Substantially Completed, or (2) the date
Tenant shall resume occupancy of the Premises for the conduct of its business.
Landlord shall have no obligation to repair any damage to, or to replace, any
Alterations or Tenant’s Property.

- 35 -



--------------------------------------------------------------------------------



 



          Section 12.2 Notwithstanding anything to the contrary set forth in
Section 12.1, if (a) the Premises are totally damaged or are rendered wholly
untenantable, or (b) the Building shall be so damaged or destroyed by fire or
other casualty (whether or not the Premises are damaged or destroyed) such that
(i) the cost of restoration would require the expenditure of more than
thirty-five (35%) percent of the full insurable value of the Building
immediately prior to the casualty, and (ii) as a result thereof, Landlord shall
have terminated the leases of tenants occupying not less than thirty-five
percent (35%) of the floor area of the portion of the Building extending twelve
(12) full column bays west from Eighth Avenue, and from the ground floor to the
roof, then in such event, Landlord may, not later than sixty (60) days following
the date of the damage, give Tenant a notice in writing terminating this Lease.
If this Lease is so terminated, the Term shall expire upon the tenth (10th) day
after such notice is given, and Tenant shall vacate and surrender the Premises
to Landlord as soon as reasonably practicable thereafter. Upon the termination
of this Lease under the conditions provided for in this Section 12.2, Tenant’s
liability for Fixed Rent and Additional Rent shall cease as of the date of such
fire or other casualty, and Landlord shall refund to Tenant the Security Deposit
and any prepaid portion of Fixed Rent or Additional Rent for any period after
such date.

          Section 12.3 (a) If the Premises are damaged by fire or other casualty
and are rendered wholly untenantable thereby, or if the Building shall be so
damaged that Tenant shall be deprived of reasonable access to the Premises, and
if Landlord shall not have terminated this Lease pursuant to Section 12.2,
Landlord shall, within sixty (60) days following the date of the damage, cause a
contractor or architect selected by Landlord to give notice (the “Restoration
Notice”) to Tenant of the date by which such contractor or architect believes
the restoration of the Premises shall be Substantially Completed. If the
Restoration Notice shall indicate that the restoration shall not be
substantially completed within twelve (12) months following the date of such
damage or destruction, Tenant shall have the right to terminate this Lease by
giving written notice (the “Termination Notice”) to Landlord not later than
forty-five (45) days following receipt of the Restoration Notice. If Tenant
gives a Termination Notice, this Lease shall be deemed cancelled and terminated
as of the date of the giving of the Termination Notice as if such date were the
Expiration Date, and Fixed Rent and Additional Rent shall be apportioned and
shall be paid or refunded, as the case may be up to and including the date of
such damage or destruction. Notwithstanding anything set forth to the contrary
in this Article 12, in the event that a fire or other casualty rendering the
Premises wholly untenantable, or that causes substantial damage to the Premises
or prevents access thereto, shall occur during the final eighteen (18) months of
the Term, either Landlord or Tenant may terminate this Lease by giving the other
party a Termination Notice as set forth herein.

          (b) If Tenant shall either have had the right to give a Termination
Notice pursuant to Section 12.3(a), but shall not have done so, or shall not
have had the right to give a Termination Notice pursuant to Section 12.3(a), and
in either case Landlord shall fail to Substantially Complete the Base Building
Restoration within twelve (12) months following the date of such damage or
destruction, then Tenant shall again have the right to terminate this Lease by
giving a Termination Notice, and unless Landlord Substantially Completes the
Base Building Restoration within thirty (30) days following the giving of such
Termination Notice, this Lease shall be deemed canceled and terminated as set
forth in this Section 12.3.

- 36 -



--------------------------------------------------------------------------------



 



          Section 12.4 This Article 12 constitutes an express agreement
governing any case of damage or destruction of the Premises or the Building by
fire or other casualty, and Section 227 of the Real Property Law of the State of
New York, which provides for such contingency in the absence of an express
agreement, and any other law of like nature and purpose now or hereafter in
force shall have no application in any such case. The provisions of this
Article 12 shall survive the Expiration Date or sooner termination of the Term.

     Article 13. Eminent Domain

          Section 13.1 (a) If (i) all of the floor area of the Premises, or so
much thereof as shall render the Premises wholly untenantable, shall be acquired
or condemned for any public or quasi-public use or purpose, or (ii) a portion of
the Real Property, not including the Premises, shall be so acquired or
condemned, but by reason of such acquisition or condemnation, Tenant no longer
has means of access to the Premises, then this Lease and the Term shall end as
of the date of the vesting of title with the same effect as if that date were
the Expiration Date. In the event of any termination of this Lease and the Term
pursuant to the provisions of this Article 13, Fixed Rent and Additional Rent
shall be apportioned as of the date of sooner termination and any prepaid
portion of Fixed Rent or Additional Rent for any period after such date shall be
refunded by Landlord to Tenant.

          (b) If the part of the Real Property so acquired or condemned contains
more than ten percent (10%) of the total Premises Area immediately prior to such
acquisition or condemnation, or if, by reason of such acquisition or
condemnation, Tenant no longer has reasonable means of access to the Premises,
Tenant may terminate this Lease by notice to Landlord given within forty-five
(45) days following the date Tenant receives notice of such acquisition or
condemnation. If Tenant so notifies Landlord, this Lease shall terminate and the
Term shall end and expire upon the thirtieth (30th) day following the giving of
such notice.

          Section 13.2 In the event of any such acquisition or condemnation of
all or any part of the Real Property, Landlord shall be entitled to receive the
entire award for any such acquisition or condemnation. Tenant shall have no
claim against Landlord or the condemning authority for the value of any
unexpired portion of the Term or any Alterations, and Tenant hereby expressly
assigns to Landlord all of its right in and to any such award. Nothing contained
in this Section 13.2 shall be deemed to prevent Tenant from making a separate
claim in any condemnation proceedings for the then value of any Tenant’s
Property included in such taking and for any moving expenses, provided such
award shall be made by the condemning authority in addition to, and shall not
result in a reduction of, the award made by it to Landlord.

          Section 13.3 If only a part of the Real Property shall be so acquired
or condemned then, subject to Section 13.1, this Lease and the Term shall
continue in force and effect. If a part of the Premises shall be so acquired or
condemned and this Lease and the Term shall not be terminated, Landlord, at
Landlord’s expense, shall restore that part of the Premises not so acquired or
condemned so as to constitute tenantable Premises. From and after the date of
the vesting of title, Fixed Rent and Additional Rent shall be reduced in the
proportion which the area of the part of the Premises so acquired or condemned
bears to the total area of the Premises immediately prior to such acquisition or
condemnation.

- 37 -



--------------------------------------------------------------------------------



 



     Article 14. Assignment and Subletting

          Section 14.1 (a) Except as expressly provided in this Article 14,
Tenant, for itself, its heirs, distributees, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it shall not
assign, mortgage, pledge, encumber, or otherwise transfer this Lease, nor sublet
(nor underlet), nor suffer, nor permit the Premises or any part thereof to be
used or occupied by others (whether for desk space, mailing privileges or
otherwise), without the prior written consent of Landlord in each instance,
which consent may be withheld in Landlord’s sole and absolute discretion. If
this Lease is assigned, or if the Premises or any part thereof are sublet or
occupied by anybody other than Tenant, or if this Lease or the Premises are
encumbered (whether by operation of law or otherwise) without Landlord’s
consent, then Landlord may, after default by Tenant, collect rent from the
assignee, subtenant or occupant, and apply the net amount collected to Fixed
Rent and Additional Rent, but no assignment, subletting, occupancy or collection
shall be deemed a waiver by Landlord of the provisions hereof, the acceptance by
Landlord of the assignee, subtenant or occupant as a tenant, or a release by
Landlord of Tenant from the further performance by Tenant its obligations under
this Lease, and Tenant shall remain fully liable therefor. The consent by
Landlord to any assignment or subletting shall not in any way be construed to
relieve Tenant from obtaining the express consent in writing of Landlord, to the
extent required hereunder, to any further assignment or subletting. Except as
otherwise expressly provided herein, in no event shall any permitted subtenant
assign or encumber its sublease or further sublet all or any portion of its
sublet space, or otherwise suffer or permit the sublet space or any part thereof
to be used or occupied by others, without Landlord’s prior written consent in
each instance, which consent, will not be unreasonably withheld, subject to the
provisions of Section 14.6. Any assignment, sublease, mortgage, pledge,
encumbrance or transfer in contravention of the provisions of this Article 14
shall be void.

          (b) Notwithstanding anything to the contrary set forth in this
Article 14 or elsewhere in this Lease, Landlord hereby consents to a sublease by
Tenant to the New York Industrial Development Agency (the “IDA”) of certain of
Tenant’s Alterations and improvements to the Premises and to a sub-sublease by
the IDA to Tenant of such Alterations and improvements, provided that such
sublease and sub-sublease shall be subject and subordinate in all respects to
this Lease, to all matters to which this Lease is subject and subordinate, and
to all of Landlord’s rights and remedies under this Lease. Landlord agrees to
cooperate, at no cost to Landlord, in all other reasonable requests of Tenant,
the IDA, or the New York City Economic Development Corporation in order to
provide for the continuation of certain economic incentive benefits currently
available to Tenant, or for Tenant to receive new or additional benefits.

          Section 14.2 If Tenant intends to assign this Lease or sublet all or
part of the Premises, Tenant shall give notice (a “Tenant’s Notice”) thereof to
Landlord, setting forth: (a) as to an assignment of this Lease, the date Tenant
desires the assignment to be effective and any consideration Tenant would
receive for such assignment, (b) as to a sublease of all or a part of the
Premises (i) the proposed commencement date (which shall be not less than thirty
(30) nor more than one hundred and eighty (180) days after the giving of
Tenant’s Notice) and expiration date of the sublease, (ii) the rental rate and
other material business terms on which Tenant would sublease such premises, and
(iii) a description of the Premises showing the portion to be sublet, (c) a
statement setting forth in reasonable detail the identity of the proposed
assignee or

- 38 -



--------------------------------------------------------------------------------



 



subtenant, the nature of its business and its proposed use of the Premises,
(d) current financial information with respect to the proposed assignee or
subtenant, including its most recent financial report, and (e) a true and
complete copy of a term sheet or summary of terms (which need not be legally
binding) agreed to by Tenant and the proposed assignee or subtenant with respect
to the proposed assignment or sublease, and any other agreements relating
thereto. Tenant’s Notice shall be deemed an offer from Tenant to Landlord
whereby Landlord (or Landlord’s designee) may, at its option, (A) sublease such
space (the “Leaseback Space”) from Tenant as provided in Section 14.4, or (B) if
the proposed transaction is (1) an assignment of this Lease, or (2) a subletting
of eighty percent (80%) or more of the Premises Area for all or substantially
all of the remaining Term, terminate this Lease. The foregoing options may be
exercised by Landlord by notice given to Tenant within thirty (30) days after
delivery of Tenant’s Notice to Landlord, and during such thirty-day period,
Tenant shall not assign this Lease nor sublet such space to any Person other
than Landlord.

          Section 14.3 If Landlord exercises its option to terminate this Lease
pursuant to Section 14.2, then this Lease shall terminate and expire on the date
that such assignment or sublease was to be effective or commence, as the case
may be, and Fixed Rent and Additional Rent due hereunder shall be paid and
apportioned to such date. In such event, Landlord and Tenant, on request of
either party, shall enter into an amendment of this Lease ratifying and
confirming such termination. Following such termination, Landlord shall be free
to and shall have no liability to Tenant if Landlord should lease the Premises
(or any part thereof) to Tenant’s prospective assignee or subtenant.

          Section 14.4 If Landlord exercises its option to sublet the Leaseback
Space, such sublease to Landlord or its designee (as subtenant) shall be at a
rental rate equal to the product of (i) the rental rate per Rentable Square Foot
of rent and additional rent set forth in Tenant’s Notice, multiplied by (ii) the
Rentable Square Foot area of the Leaseback Space, shall be for the same term as
that of the proposed subletting, and such sublease shall:

          (a) be upon such other terms and conditions as are contained in
Tenant’s Notice, and be expressly subject to all of the covenants, agreements,
terms, provisions and conditions of this Lease, except such as are irrelevant or
inapplicable, and except as expressly set forth in this Article 14 to the
contrary;

          (b) give the subtenant the unqualified and unrestricted right, without
Tenant’s permission, to assign such sublease or any interest therein and/or to
sublet the space covered by such sublease or any part or parts of such space and
to make any and all changes, alterations and improvements in the space covered
by such sublease, and if the proposed sublease will result in all or
substantially all of the Premises being sublet, grant Landlord or its designee
the option to extend the term of such sublease for the balance of the Term less
one day;

          (c) provide that any assignee or further subtenant of Landlord or its
designee, may, at Landlord’s option, be permitted to make alterations,
decorations and installations in such space or any part thereof and shall also
provide in substance that any such alterations, decorations and installations in
such space therein made by any assignee or subtenant of Landlord or its designee
may be removed, in whole or in part, by such assignee or subtenant, at its
option, prior to or upon the expiration or other termination of such sublease;
provided,

- 39 -



--------------------------------------------------------------------------------



 



however, that such assignee or subtenant shall, at its expense, repair any
damage and injury caused by such removal; and

          (d) provide that (i) the parties to such sublease expressly negate any
intention that any estate created under such sublease be merged with any other
estate held by either of said parties, (ii) any assignment or sublease by
Landlord or its designee (as the subtenant) may be for any purpose or purposes
that Landlord, in Landlord’s uncontrolled discretion, shall deem suitable or
appropriate, (iii) Tenant shall, at Tenant’s expense, at all times provide and
permit reasonably appropriate means of ingress to and egress from such space so
sublet by Tenant to Landlord or its designee, (iv) Landlord may, at Tenant’s
expense, make such alterations as may be required or deemed necessary by
Landlord to physically separate the subleased space from the balance of the
Premises and to comply with any Laws or insurance requirements relating to such
separation, and (v) that at the expiration of the term of such sublease, Tenant
will accept the space covered by such sublease in its then existing condition,
subject to the obligations of the subtenant to make such repairs thereto as may
be necessary to preserve the premises demised by such sublease in good order and
condition, and provided that Tenant shall have no obligation under this Lease to
restore any Alterations made by or on behalf of such subtenant. Notwithstanding
the foregoing, if such sublease is for a term expiring not less three (3) years
prior to the Expiration Date, Landlord shall restore, or cause to be restored,
any Alterations made in the Leaseback Space by Landlord or the subtenant that
were made without the prior approval of Tenant, which approval shall not be
unreasonably withheld as to Alterations that are not Non-Standard Alterations.

          Section 14.5 (a) If Landlord exercises its option to sublet the
Leaseback Space, Landlord shall indemnify and save Tenant harmless from all
obligations under this Lease as to the Leaseback Space during the period of time
it is so sublet to Landlord, except as to any obligation which arises out of or
results from the negligence or willful misconduct of Tenant or any Tenant Party.

          (b) Performance by Landlord, or its designee, under a sublease of the
Leaseback Space shall be deemed performance by Tenant of any similar obligation
under this Lease and any default under any such sublease shall not give rise to
a default under a similar obligation contained in this Lease nor shall Tenant be
liable for any default under this Lease or deemed to be in default hereunder if
such default is occasioned by or arises from any act or omission of the tenant
under such sublease or is occasioned by or arises from any act or omission of
any occupant holding under or pursuant to any such sublease.

          (c) Tenant shall have no obligation, at the Expiration Date or earlier
termination of the Term, to remove any alteration, installation or improvement
made in the Leaseback Space by Landlord (or Landlord’s designee).

          (d) Any consent required of Tenant, as Landlord under the sublease,
shall be deemed granted if consent with respect thereto is granted by Landlord
under this Lease, and any failure of Landlord (or its designee) to comply with
the provisions of the sublease other than with respect to the payment of Fixed
Rent and Additional Rent to Tenant, shall not constitute a default thereunder or
hereunder if Landlord shall have consented to such non-compliance.

- 40 -



--------------------------------------------------------------------------------



 



          Section 14.6 In the event Landlord does not exercise either option
provided to it pursuant to Section 14.2, and provided that no monetary or other
material Event of Default (a “Material Default”) shall have occurred and be
continuing under this Lease as of the time Landlord’s consent is requested by
Tenant, Landlord’s consent (which must be in writing and in form and substance
reasonably satisfactory to Landlord) to the proposed assignment or sublease
shall not be unreasonably withheld or delayed for more than ten (10) days;
provided, however, that:

          (a) Tenant shall have complied with the provisions of Section 14.2 and
Landlord shall not have exercised any of its options thereunder within the time
permitted therefor;

          (b) In Landlord’s reasonable judgment, the proposed assignee or
subtenant is engaged in a business or activity, and the Premises, or the
relevant part thereof, will be used in a manner, which (i) is in keeping with
the then standards of the Building, and (ii) does not violate the restrictions
set forth in Article 3;

          (c) The proposed assignee or subtenant is a reputable Person with
sufficient financial worth considering the responsibility involved, and Landlord
has been furnished with evidence thereof;

          (d) In the event Landlord has comparable space in the Building
available for lease for a comparable term (“Comparable Space”), then (i) neither
the proposed assignee or subtenant, nor any Affiliate thereof, is then an
occupant of any part of the Building, and (ii) the proposed assignee or
subtenant is not a Person (or Affiliate of a Person) with whom Landlord or
Landlord’s agents are then, or have been within the previous six (6) month
period, negotiating in connection with the rental of space in the Building (for
purposes hereof “negotiating” means that a Person has submitted or received a
written proposal or term sheet, attended meetings to negotiate business terms,
or has received proposed lease documents);

          (e) The form of the proposed sublease or instrument of assignment
shall be reasonably satisfactory to Landlord and shall comply with the
applicable provisions of this Article 14, and Tenant shall deliver a true and
complete original, fully executed counterpart of such sublease or other
instrument to Landlord promptly upon the execution and delivery thereof;

          (f) Tenant and its proposed subtenant or assignee, as the case may be,
shall execute and deliver to Landlord an agreement, in form and substance
reasonably satisfactory to Landlord, setting forth the terms and conditions upon
which Landlord shall have granted its consent to such assignment or subletting,
and the agreement of Tenant and such subtenant or assignee, as the case may be,
to be bound by the provisions of this Article 14;

          (g) There shall not be more than three (3) occupants of the Premises
(including Tenant and any other permitted occupants and subtenants);

          (h) [Intentionally Omitted];

          (i) Tenant shall reimburse Landlord, as Additional Rent upon demand,
for (A) the out-of-pocket costs and expenses incurred by Landlord in connection
with the

- 41 -



--------------------------------------------------------------------------------



 



assignment or sublease, including the costs of making investigations as to the
acceptability of the proposed assignee or subtenant and the cost of reviewing
plans and specifications proposed to be made in connection therewith, and
(B) Landlord’s reasonable legal fees and disbursements incurred in connection
with the granting of any requested consent and the preparation of Landlord’s
written consent to the sublease or assignment;

          (j) Tenant shall not have (i) advertised or publicized in any way the
availability of the Premises without prior notice to and approval by Landlord,
which approval shall not be unreasonably withheld or delayed for more than ten
(10) days, or (ii) listed the Premises for sublease or assignment with a broker,
agent or otherwise at a rental rate less than the fixed rent and additional rent
at which Landlord is then offering to lease Comparable Space in the Building;

          (k) The proposed occupancy shall not impose an extra burden on
services to be supplied by Landlord to Tenant, unless Tenant and such proposed
subtenant or assignee shall agree with Landlord in writing to pay the costs of
such additional services; and

          (l) The proposed subtenant or assignee shall not be entitled, directly
or indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of the courts of New York State.

Except for any sublease by Tenant to Landlord or its designee pursuant to this
Article 14, each sublease pursuant to this Section 14.6 shall be subject to all
of the provisions of this Lease. Notwithstanding any such sublease to Landlord
(but subject to the other provisions of this Article 14) or any such sublease to
any other subtenant, or any acceptance of Fixed Rent or Additional Rent by
Landlord from any subtenant, Tenant will remain fully liable for the payment of
the Fixed Rent and Additional Rent due and to become due hereunder and for the
performance of all the covenants, agreements, terms, provisions and conditions
contained in this Lease on Tenant’s part to be observed and performed, and for
all acts and omissions of any licensee or subtenant or anyone claiming under or
through any subtenant which shall be in violation of any of the obligations of
this Lease, and any such violation shall be deemed to be a violation by Tenant.

          Section 14.7 In the event that (a) Landlord fails to exercise either
of its options under Section 14.2 and consents to a proposed assignment or
sublease, and (b) Tenant fails to execute and deliver the assignment or sublease
to which Landlord consented within one hundred eighty (180) days after the
giving of such consent, then Tenant shall again comply with all of the
provisions and conditions of Section 14.2 before assigning this Lease or
subletting all or part of the Premises.

          Section 14.8 No sublease shall be for a term ending later than one day
prior to the Expiration Date of this Lease. Except for subleases entered into
pursuant to Sections 14.10 or 14.11, no sublease shall be delivered, and no
subtenant shall take possession of the Premises or any part thereof, until an
executed counterpart of such sublease has been delivered to Landlord and
approved in writing by Landlord, which approval shall not be unreasonably
withheld. Each sublease shall be subject and subordinate to this Lease and to
the matters to which this Lease is or shall be subordinate, and each subtenant
by entering into a sublease is deemed to have agreed that in the event of
termination, re-entry or dispossession by Landlord under this Lease, Landlord

- 42 -



--------------------------------------------------------------------------------



 



may, at its option, take over all of the right, title and interest of Tenant, as
sublandlord, under such sublease, and such subtenant shall, at Landlord’s
option, attorn to Landlord pursuant to the then executory provisions of such
sublease, except that Landlord shall not (i) be liable for any previous act or
omission of Tenant under such sublease, (ii) be subject to any counterclaim,
offset or defense, not expressly provided in such sublease, which theretofore
accrued to such subtenant against Tenant, (iii) be bound by any previous
modification of such sublease (unless consented to by Landlord) by any previous
prepayment of more than one month’s Fixed Rent or of any Additional Rent (unless
such prepaid Rent is actually received by Landlord), or (iv) be obligated to
perform any work in the subleased space or to prepare it for occupancy, and in
connection with such attornment, the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such attornment. Each subtenant or licensee of Tenant shall be deemed,
automatically upon and as a condition of its occupying or using the Premises or
any part thereof, to have agreed to be bound by the terms and conditions set
forth in this Article 14. The provisions of this Article 14 shall be
self-operative and no further instrument shall be required to give effect to
this provision.

          Section 14.9 If Landlord shall consent to any assignment of this Lease
or to any sublease, or if Tenant shall enter into any other assignment or
sublease permitted hereunder (other than those permitted under Section 14.10 or
14.11), Tenant shall, in consideration therefor, pay to Landlord, as Additional
Rent:



            (a) In the case of an assignment, on the effective date of the
assignment, an amount equal to fifty percent (50%) of (i) all sums and other
consideration paid to Tenant for such assignment, including amounts attributed
or attributable to the sale of Tenant’s Property (less, in the case of the sale
thereof, the then net unamortized or undepreciated cost thereof, determined on
the basis of Tenant’s federal income tax returns), minus (ii) the reasonable
out-of-pocket costs and expenses of Tenant in entering into such assignment,
such as brokerage fees, legal fees, architectural fees and advertising fees paid
to unrelated third parties, and the cost of any improvements or Alterations made
by Tenant solely for the purpose of preparing the Premises or portion thereof
for such assignment.



            (b) In the case of a sublease, an amount equal to fifty percent
(50%) of (i) all rents, additional charges or other consideration payable to
Tenant under the sublease in excess of the Fixed Rent and Additional Rent
accruing during the term of the sublease in respect of the subleased space (at
the rate per square foot payable by Tenant hereunder) pursuant to the terms
hereof (including sums paid for the sale or rental of Tenant’s Property, less,
in the case of the sale thereof, the then net unamortized or undepreciated cost
thereof, determined on the basis of Tenant’s federal income tax returns) minus
(ii) the reasonable out-of-pocket costs and expenses of Tenant in entering into
such sublease, such as brokerage fees, legal fees, architectural fees and
advertising fees paid to unrelated third parties, and the cost of any
improvements or Alterations made by Tenant solely for the purpose of preparing
the Premises or portion thereof for such sublease, and work allowances actually
paid to the subtenant. The sums payable under this Section 14.9(b) shall be paid
by Tenant to Landlord as Additional Rent as and when paid by the subtenant to
Tenant.

- 43 -



--------------------------------------------------------------------------------



 



          Section 14.10 (a) If Tenant is an Entity, and a majority of the
Ownership Interests in Tenant are not publicly traded on a recognized stock
exchange or over-the-counter market, then any transfer (by one or more
transfers), of a majority of the Ownership Interests of Tenant shall be deemed
an assignment of this Lease for all purposes of this Article 14. The term
“transfer” shall be deemed to include the issuance of new Ownership Interests
resulting in a majority of the Ownership Interests of Tenant being held by
Persons which do not hold a majority of the Ownership Interests of Tenant on the
date hereof, except for (i) transfers by owners of Ownership Interests to
members of their immediate families or to trusts for the benefit of such family
members, (ii) public offerings of Ownership Interests on a recognized stock
exchange or over-the-counter market, and (iii) transactions permitted pursuant
to Section 14.10(b). The transfer of a majority of the Ownership Interests of
Tenant through one or more transfers on a recognized stock exchange or
over-the-counter market shall not be deemed an assignment of this Lease for
purposes of this Article 14.

          (b) If Tenant is an Entity, and Tenant is merged or consolidated with
another Entity, or if substantially all of Tenant’s assets are transferred to
another Entity, then such merger, consolidation or transfer of assets shall be
deemed an assignment of this Lease for all purposes of this Article 14.
Notwithstanding the foregoing, Landlord’s consent shall not be required for such
assignment, and the provisions of Sections 14.2, 14.6, 14.9 and 14.10 shall not
be applicable thereto, so long as each of the following conditions have been
satisfied: (i) such merger, consolidation or transfer of assets shall have been
made for a legitimate independent business purpose and not for the principal
purpose of transferring this Lease, (ii) the successor to Tenant or transferee
of substantially all of Tenant’s assets shall have a net worth, computed in
accordance with generally accepted accounting principles consistently applied,
at least equal to the lesser of (A) the net worth of Tenant immediately prior to
such merger, consolidation or transfer, or (B) the net worth of Tenant herein
named on the date of this Lease, and (iii) proof satisfactory to Landlord of
such net worth shall have been delivered to Landlord at least ten (10) days
prior to the effective date of any such transaction.

          (c) The limitations set forth in this Section 14.10 shall be deemed to
apply to subtenants, assignees and guarantors of this Lease, if any, and any
transfer of Ownership Interests in, or any merger, consolidation or transfer of
assets of, any such Entity in violation of this Section 14.10 shall be deemed to
be an assignment of this Lease in violation of Section 14.1

          (d) A material modification, amendment or extension of a sublease
shall be deemed a sublease for the purposes of Section 14.1, and a lease
takeover agreement shall be deemed an assignment of this Lease for the purposes
of Section 14.1. Notwithstanding anything to the contrary set forth in this
Article 14, if a subtenant of any portion of the Premises violates the
provisions of this Article 14, then so long as Tenant promptly commences and
diligently prosecutes to completion (or settlement) appropriate legal
proceedings against such subtenant, the fifteen Business Day period set forth in
Section 16.1(b) shall be deemed extended, and no Event of Default shall be
deemed to have occurred under this Lease on account of such violation by such
subtenant.

          Section 14.11 Provided that no Material Default shall then have
occurred and be continuing, Tenant may, without Landlord’s consent, but upon not
less than ten (10) days’ prior notice to Landlord, (i) permit any Affiliate of
Tenant to sublet all or part of the Premises for any

- 44 -



--------------------------------------------------------------------------------



 



Permitted Use, or (ii) assign this Lease to any Affiliate of Tenant, and in
either such case, the provisions of Sections 14.2, 14.6, 14.9 and 14.10 shall
not be applicable thereto. In no event shall any sublease to an Affiliate be
deemed to vest in any such Affiliate any right or interest in this Lease or the
Premises. In no event shall any assignment or sublease to an Affiliate relieve,
release, impair or discharge any of Tenant’s obligations under this Lease.

          Section 14.12 (a) Any assignment or transfer which is deemed an
assignment of this Lease, whether made with Landlord’s consent pursuant to
Section 14.1 or without Landlord’s consent to the extent permitted under
Sections 14.10 and 14.11, shall be made only if, and shall not be effective
until, the assignee shall execute, acknowledge and deliver to Landlord an
agreement in form and substance satisfactory to Landlord whereby the assignee
shall assume the obligations of this Lease on the part of Tenant to be performed
or observed from and after the effective date of such assignment or transfer,
and whereby the assignee shall agree that the provisions in Section 14.1 shall,
notwithstanding such assignment or transfer, continue to be binding upon it in
respect of all future assignments and transfers.

          (b) The joint and several liability of Tenant and any immediate or
remote successor in interest of Tenant and the due performance of the
obligations of this Lease on Tenant’s part to be performed or observed shall not
be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord, or any grantee or assignee of Landlord by way of
mortgage or otherwise, extending the time, or modifying any of the obligations
of this Lease, or by any waiver or failure of Landlord, or any grantee or
assignee of Landlord by way of mortgage or otherwise, to enforce any of the
obligations of this Lease.

          (c) The listing of any name other than that of Tenant, whether on the
doors of the Premises or the Building directory, or otherwise, shall not operate
to vest any right or interest in this Lease or in the Premises, nor shall it be
deemed to be the consent of Landlord to any assignment or transfer of this Lease
or to any sublease of Premises or to the use or occupancy thereof by others. Any
such listing shall constitute a privilege extended by Landlord, revocable at
Landlord’s will by notice to Tenant, provided that Landlord shall not
unreasonably revoke such privilege as to any Affiliate of Tenant, or any
subtenant of Tenant or assignee of this Lease approved by Landlord pursuant to
this Article 14.

          (d) Tenant shall indemnify Landlord and the Landlord Parties, in
accordance with the provisions of Article 28, from any and all losses,
liabilities, damages, costs, and expenses (including reasonable attorneys’ fees
and disbursements) resulting from any claims against Landlord by any Person in
connection with any proposed or actual assignment of this Lease or subletting of
all or any portion of the Premises except to the extent caused by the negligence
or wilful misconduct of Landlord or any Landlord Party.

          Section 14.13 (a) For purposes of this Section 14.13, the following
terms have the following meanings:



            (i) “Eligible Sublease” means a direct sublease between Tenant and
an Eligible Subtenant demising the entire Premises Area for an initial sublease
term (i.e., not including any renewals) of not less than five (5) years.

- 45 -



--------------------------------------------------------------------------------



 





            (ii) “Eligible Subtenant” means a Person who or which is not an
Affiliate of Tenant, and has a financial condition reasonably satisfactory to
Landlord taking into account the obligations in question. The financial
condition of a subtenant shall be deemed satisfactory if such subtenant has a
net worth, computed in accordance with generally accepted accounting principles
consistently applied, equal to or greater than Two Hundred Fifty Million and
00/100 Dollars ($250,000,000.00).



            (iii) “Landlord Non-Disturbance Agreement” means a non-disturbance
agreement in customary form, reasonably satisfactory to Landlord, providing in
substance that (A) Landlord will not name or join the Eligible Subtenant as a
party defendant or otherwise in any suit, action or proceeding to enforce any
rights granted to Landlord under this Lease, and (B) if this Lease shall
terminate or be terminated by reason of Tenant’s default hereunder (any such
termination, an “Attornment Event”), then Landlord will recognize the Eligible
Subtenant as the direct tenant of Landlord on the terms and conditions of the
Eligible Sublease as amended upon an Attornment Event as provided in
Section 14.13(c).               (iv) “Subtenant LC” means a letter of credit in
the amount of the Security Deposit, to be deposited by the Eligible Subtenant
with Landlord in accordance with all of the requirements set forth in Article 32
of this Lease.

          (b) Landlord shall, within thirty (30) days after Tenant’s request,
accompanied by an executed counterpart of the Eligible Sublease such other
information and certifications as Landlord may reasonably request in order to
determine that the conditions of this Section 14.13 have been satisfied, and so
long as no Event of Default shall then have occurred and be continuing under
this Lease, deliver to Tenant and the Eligible Subtenant a Landlord
Non-Disturbance Agreement. Following the Eligible Subtenant’s execution and
delivery of the Landlord Non-Disturbance Agreement, Landlord shall promptly
execute and deliver a counterpart thereof to the Eligible Subtenant.

          (c) The Landlord Non-Disturbance Agreement shall provide that, upon an
Attornment Event, and notwithstanding anything to the contrary set forth
therein, the Eligible Sublease shall be deemed amended as follows:



            (i) If applicable from time to time, the fixed rent and additional
rent under the Eligible Sublease shall be increased (but not decreased) so that
it is equal to the Fixed Rent and Additional Rent that would have been payable
under this Lease had this Lease not been terminated.               (ii) The
terms and provisions thereof shall be restated to be substantially the same as
the terms and provisions of this Lease, except that (A) the length of the term
(including renewals, other than renewals which would extend beyond the then
Expiration Date of this Lease) shall remain as set forth in the Eligible
Sublease, (B) the Eligible Sublease shall not include any rights that are
limited to or dependent upon occupancy by DoubleClick Inc. (“Original Tenant”),
or any rights of Tenant under this Lease which the Eligible Subtenant is not
entitled to under the terms of the Eligible Sublease, and (C) if the Eligible
Sublease contains one or more provisions that are more

- 46 -



--------------------------------------------------------------------------------



 





  restrictive of the Eligible Subtenant thereunder than the corresponding
provisions of this Lease are with respect to Tenant hereunder, then the more
restrictive Eligible Sublease provisions shall continue in effect under the
Eligible Sublease.               (iii) The Eligible Subtenant shall deposit the
Subtenant LC with Landlord, to be held by Landlord pursuant to Article 32 of
this Lease.               (iv) The Eligible Subtenant shall attorn to Landlord
in accordance with the provisions of this Lease, as modified hereby.

          (d) Notwithstanding anything to the contrary set forth in this Section
14.13, any Landlord Non-Disturbance Agreement shall (i) be personal to the
Eligible Subtenant, and (ii) provide that in the event of a termination of this
Lease other than by reason of Tenant’s default or Tenant’s voluntary surrender
(for example, following damage or destruction pursuant to Article 12), then the
Landlord Non-Disturbance Agreement shall automatically terminate and be of no
further force and effect as of the termination date of this Lease.

     Article 15. Access to Premises

          Section 15.1 Tenant shall permit Landlord, Landlord’s agents and
public utilities servicing the Building to erect, use and maintain ducts, pipes
and conduits in and through the Premises, provided that such installations
(i) are concealed within existing walls, columns and ceilings, to the extent
feasible, and where not feasible, are appropriately furred and finished, (ii) do
not cause the usable area of the Premises to be reduced except to a de minimis
extent, and (iii) do not interfere, except to a de minimis extent, with Tenant’s
use and occupancy of the Premises. Landlord shall promptly repair any damage to
the Premises, Alterations or Tenant’s Property caused by any work performed
pursuant to this Article 15. Landlord shall undertake any such work in such a
manner so as to minimize any interference that might be occasioned to Tenant’s
business operations and to minimize any damage that might result to the
appearance or function of the affected areas of the Premises; provided, however,
that Landlord shall have no obligation to employ contractors or labor at
overtime or other premium pay rates or to incur any other overtime costs or
additional expenses whatsoever, except as provided in Section 6.3. Landlord or
Landlord’s agents shall have the right to enter the Premises at all reasonable
times upon reasonable prior notice (except no such prior notice shall be
required in case of emergency), which notice may be oral, to examine the same,
to show them to prospective purchasers, Mortgagees, Superior Lessors or ground
lessees of the Building and their respective agents and representatives, or
(during the final 12 months of the Term) to prospective tenants of the Premises,
and to make such repairs, alterations, improvements or additions (i) as Landlord
may deem necessary or desirable to the Premises, to the extent expressly set
forth herein, or to any other portion of the Building, or (ii) which Landlord
may elect to perform following Tenant’s failure, after notice and an opportunity
to cure, except in an emergency, to make repairs or perform any work which
Tenant is obligated to make or perform under this Lease, or (iii) for the
purpose of complying with applicable Laws, and Landlord shall be allowed to take
all material into and upon the Premises to the extent required without
constituting an eviction or constructive eviction of Tenant in whole or in part,
and Fixed Rent and Additional Rent will not be abated (except as expressly
provided in this Lease) while such repairs, alterations,

- 47 -



--------------------------------------------------------------------------------



 



improvements or additions are being made, by reason of loss or interruption of
business of Tenant, or otherwise.

          Section 15.2 (a) If Tenant shall not be present when for any reason
entry into the Premises shall be necessary by reason of emergency, Landlord or
Landlord’s agents may enter the same without rendering Landlord or such agents
liable therefor (if during such entry Landlord or Landlord’s agents shall accord
reasonable care to Tenant’s property), and without in any manner affecting this
Lease. Nothing herein contained, however, shall be deemed or construed to impose
upon Landlord any obligation, responsibility or liability whatsoever for the
care, supervision or repair of the Building or any part thereof, other than as
herein provided.

          (b) Notwithstanding the foregoing, Landlord agrees that except in an
emergency, neither Landlord nor any Landlord Party shall enter the Permitted
Data Center without a representative of Tenant present during such entry. Tenant
agrees to make a representative available to Landlord for any such entry upon at
least one (1) day’s prior notice, which notice may be oral or electronic.

          Section 15.3 Landlord shall have the right from time to time to alter
the Building and, without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor, to change the
arrangement or location of entrances or passageways, doors and doorways, and
corridors, elevators, stairs, toilets, or other public parts of the Building and
to change the name, number or designation by which the Building is commonly
known, provided that (i) Tenant shall not be thereby deprived of access to the
Premises, (ii) no such changes by Landlord shall interfere, in any material
respect, with Tenant’s use and occupancy of the Premises, and (iii) if Landlord
moves or alters any Common Area Bathrooms previously renovated by Tenant
pursuant to Section 5.3(b), Landlord shall restore or refurbish such affected
Common Area Bathrooms substantially in the same manner and quality as Tenant’s
prior renovations thereof. All parts (except surfaces facing the interior of the
Premises) of all walls, windows and doors bounding the Premises (including
exterior Building walls, exterior core corridor walls, exterior doors and
entrances other than doors and entrances solely servicing the Premises), all
balconies, terraces and roofs adjacent to the Premises, all space in or adjacent
to the Premises used for shafts, stacks, stairways, chutes, pipes, conduits,
ducts, fan rooms, heating, air cooling (other than Tenant’s HVAC System and the
conduits provided to Tenant pursuant to Section 10.9), plumbing and other
mechanical facilities, service closets and other Building facilities are not
part of the Premises, and Landlord shall have the use thereof, as well as access
thereto through the Premises for the purposes of operation, maintenance,
alteration and repair.

     Article 16. Default

          Section 16.1 Each of the following events shall be an “Event of
Default” hereunder:



            (a) if Tenant defaults in the payment when due of any installment of
Fixed Rent, and such default shall continue for a period of five (5) Business
Days after notice thereof from Landlord, or in the payment when due of any
Additional Rent, and such default continues for a period of ten (10) days after
notice thereof from Landlord; or

- 48 -



--------------------------------------------------------------------------------



 





            (b) if Tenant’s interest in this Lease is transferred in violation
of Article 14 and such event is not cured within fifteen (15) Business Days
after notice from Landlord; or               (c) if the Premises or a
substantial portion thereof is abandoned; or               (d) (i) if Tenant
admits in writing its inability to pay its debts as they become due; or



            (ii) if Tenant commences or institutes any case, proceeding or other
action (A) seeking relief as a debtor, or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property; or



            (iii) if Tenant makes a general assignment for the benefit of
creditors; or



            (iv) if any case, proceeding or other action is commenced or
instituted against Tenant (A) seeking to have an order for relief entered
against it as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts under any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its property, which either (1) results in any such entry of
an order for relief, adjudication of bankruptcy or insolvency or such an
appointment or the issuance or entry of any other order having a similar effect,
or (2) remains undismissed for a period of ninety (90) days; or



            (v) if any case, proceeding or other action is commenced or
instituted against Tenant seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its property which results in the entry of an order for any such relief which
has not been vacated, discharged, or stayed or bonded pending appeal within
ninety (90) days after the entry thereof; or



            (vi) if Tenant takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
Subsections 16.1(d)(ii), (iii), (iv) or (v); or



            (vii) if a trustee, receiver or other custodian is appointed for any
substantial part of the assets of Tenant, which appointment is not vacated or

- 49 -



--------------------------------------------------------------------------------



 





  effectively stayed within thirty (30) days, or if any such vacating or stay
does not thereafter remain in effect; or



            (e) if Tenant defaults in the observance or performance of any other
term, covenant or condition of this Lease on Tenant’s part to be observed or
performed and Tenant fails to remedy such default within thirty (30) days after
notice by Landlord to Tenant of such default, or, if such default is of such a
nature that it cannot be completely remedied within such period of thirty
(30) days, if Tenant fails to commence to remedy such default within such
thirty-day period, or fails thereafter to diligently prosecute to completion all
steps necessary to remedy such default.

          Section 16.2 If an Event of Default occurs, Landlord may at any time
thereafter give written notice to Tenant stating that this Lease and the Term
shall expire and terminate on the date specified in such notice, which date
shall not be less than seven (7) days after the giving of such notice. If
Landlord gives such notice, this Lease and the Term and all rights of Tenant
under this Lease shall expire and terminate as if the date set forth in such
notice were the Expiration Date and Tenant immediately shall quit and surrender
the Premises, but Tenant shall remain liable as hereinafter provided. Anything
contained herein to the contrary notwithstanding, if such termination shall be
stayed by order of any court having jurisdiction over any proceeding described
in Section 16.1(d), or by federal or state statute, then, following the
expiration of any such stay, or if the trustee appointed in any such proceeding,
Tenant or Tenant as debtor-in-possession shall fail to assume Tenant’s
obligations under this Lease within the period prescribed therefor by law or
within one hundred twenty (120) days after entry of the order for relief or as
may be allowed by the court, or if said trustee, Tenant or Tenant as
debtor-in-possession shall fail to provide adequate protection of Landlord’s
right, title and interest in and to the Premises or adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, shall have the right, at its election, to
terminate this Lease on seven (7) days’ notice to Tenant, Tenant as
debtor-in-possession or said trustee and upon the expiration of said seven
(7) day period this Lease shall cease and expire as set forth above and Tenant,
Tenant as debtor-in-possession or said trustee shall immediately quit and
surrender the Premises as aforesaid.

          Section 16.3 If, at any time, (a) Tenant shall comprise two (2) or
more Persons, (b) Tenant’s obligations under this Lease shall have been
guaranteed by any Person other than Tenant, or (c) Tenant’s interest in this
Lease shall have been assigned, the word “Tenant,” as used in Section 16.1(d),
shall be deemed to mean any one or more of the Persons primarily or secondarily
liable for Tenant’s obligations under this Lease. Any monies received by
Landlord from or on behalf of Tenant during the pendency of any proceeding of
the types referred to in Section 16.1(d) shall be deemed paid as compensation
for the use and occupation of the Premises and the acceptance of any such
compensation by Landlord shall not be deemed an acceptance of Fixed Rent and/or
Additional Rent or a waiver on the part of Landlord of any rights under this
Lease.

- 50 -



--------------------------------------------------------------------------------



 



     Article 17. Remedies and Damages

          Section 17.1 (a) If an Event of Default shall occur, and this Lease
and the Term shall expire and come to an end as provided in Article 16:



            (i) Tenant shall quit and peacefully surrender the Premises to
Landlord, and Landlord and its agents may immediately, or at any time after such
Event of Default or after the date upon which this Lease and the Term shall
expire and come to an end, re-enter the Premises or any part thereof, without
notice to the maximum extent permitted by Law, either by summary proceedings, or
by any other applicable action or proceeding (without being liable to
indictment, prosecution or damages therefor), and may repossess the Premises and
dispossess Tenant and any other Persons from the Premises and remove any and all
of their property and effects from the Premises; and



            (ii) Landlord, at Landlord’s option, may relet the whole or any part
or parts of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for such term or terms ending before, on
or after the Expiration Date, at such rental or rentals and upon such other
conditions, which may include concessions and free rent periods, as Landlord, in
its sole discretion, may determine; provided, however, that Landlord shall have
no obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, for refusal or failure to collect any rent due
upon any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise affect any such liability,
and Landlord, at Landlord’s option, may make such repairs, replacements,
alterations, additions, improvements, decorations and other physical changes in
and to the Premises as Landlord, in its sole discretion, considers advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability.

          (b) To the maximum extent permitted by Law, Tenant hereby waives the
service of any notice of intention to re-enter or to institute legal proceedings
to that end which may otherwise be required to be given under any present or
future law. Tenant, on its own behalf and on behalf of all Persons claiming
through or under Tenant, including all creditors, does further hereby waive any
and all rights which Tenant and all such Persons might otherwise have under any
present or future law to redeem the Premises, or to re-enter or repossess the
Premises, or to restore the operation of this Lease, after (i) Tenant shall have
been dispossessed by a judgment or by warrant of any court or judge, (ii) any
re-entry by Landlord, or (iii) any expiration or termination of this Lease and
the Term, whether such dispossess, re-entry, expiration or termination shall be
by operation of law or pursuant to the provisions of this Lease. The words
“re-enter,” re-entry” and “re-entered” as used in this Lease shall not be deemed
to be restricted to their technical legal meanings. In the event of a breach or
threatened breach by Tenant, or any Persons claiming through or under Tenant, of
any term, covenant or condition of this Lease, Landlord shall have the right to
enjoin such breach and the right to invoke any other remedy allowed by law or in
equity as if re-entry, summary proceedings and other special remedies were not
provided in this Lease for such breach. The rights to invoke the remedies set

- 51 -



--------------------------------------------------------------------------------



 



forth in this Lease are cumulative and shall not preclude Landlord from invoking
any other remedy allowed at law or in equity.

          Section 17.2 (a) If this Lease and the Term shall expire and come to
an end as provided in Article 16, or by or under any summary proceeding or any
other action or proceeding, or if Landlord shall re-enter the Premises as
provided in Section 17.1, or by or under any summary proceeding or any other
action or proceeding, then, in any of such events:



            (i) Tenant shall pay to Landlord all Fixed Rent and Additional Rent
payable under this Lease by Tenant to Landlord to the date upon which this Lease
and the Term shall have expired and come to an end or to the date of re-entry
upon the Premises by Landlord, as the case may be;



            (ii) Tenant also shall be liable for and shall pay to Landlord, as
damages, any deficiency (the “Deficiency”) between (A) Fixed Rent and Additional
Rent for the period which otherwise would have constituted the unexpired portion
of the Term (conclusively presuming the Additional Rent for each year thereof to
be the same as was payable for the year immediately preceding such termination
or re-entry), and (B) the net amount, if any, of rents collected under any
reletting effected pursuant to the provisions of Subsection 17.1(a)(ii) for any
part of such period (first deducting from the rents collected under any such
reletting all of Landlord’s expenses in connection with the termination of this
Lease, Landlord’s re-entry upon the Premises and with such reletting including
all repossession costs, brokerage commissions, legal expenses, attorneys’ fees
and disbursements, alteration costs and other expenses of preparing the Premises
for such reletting). Tenant shall pay the Deficiency in monthly installments on
the days specified in this Lease for payment of installments of Fixed Rent, and
Landlord shall be entitled to recover from Tenant each monthly Deficiency as the
same shall arise. No suit to collect the amount of the Deficiency for any month
shall prejudice Landlord’s right to collect the Deficiency for any subsequent
month by a similar proceeding; and



            (iii) whether or not Landlord shall have collected any monthly
Deficiency as aforesaid, Landlord shall be entitled to recover from Tenant, and
Tenant shall pay to Landlord, on demand, in lieu of any further Deficiency and
as and for liquidated and agreed final damages, a sum equal (A) to the amount by
which the Fixed Rent and Additional Rent for the period which otherwise would
have constituted the unexpired portion of the Term (without taking into account
any termination thereof and/or re-entry pursuant to this Lease, and conclusively
presuming the Additional Rent for each year thereof to be the same as was
payable for the year immediately preceding such termination or re-entry) exceeds
(B) the then fair and reasonable rental value of the Premises, including
Additional Rent for the same period, both discounted to present value at a rate
of interest per annum equal to the rate then applicable to United States
Treasury Bills having a term equal to the then unexpired Term of the Lease, less
(C) the aggregate amount of Deficiencies previously collected by Landlord
pursuant to the provisions of Subsection 17.2(a)(ii) for the same period. If,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, Landlord shall have relet the Premises or any part thereof for the
period which otherwise would have constituted the unexpired portion of the Term,
or any part thereof, the amount of net rents collected in

- 52 -



--------------------------------------------------------------------------------



 





  connection with such reletting shall be deemed, prima facie, to be the fair
and reasonable rental value for the part or the whole of the Premises so relet
during the term of the reletting.

          (b) If Landlord shall relet the Premises, or any part thereof,
together with other space in the Building, the net rents collected under any
such reletting and the expenses of any such reletting shall be equitably
apportioned for the purposes of this Section 17.2. Tenant shall in no event be
entitled to any rents collected or payable under any reletting, whether or not
such rents shall exceed the Fixed Rent reserved in this Lease.

     Article 18. Fees and Expenses

          Section 18.1 If an Event of Default shall occur under this Lease or if
Tenant shall do or permit to be done any act or thing upon the Premises which
would cause Landlord to be in default under any Superior Lease or Mortgage, or
if Tenant shall fail to comply with its obligations under this Lease and the
preservation of property or the safety of any tenant, occupant or other person
is threatened thereby, Landlord may, after reasonable prior notice to Tenant
except in an emergency, perform the same for the account of Tenant or make any
expenditure or incur any obligation for the payment of money for the account of
Tenant. All amounts expended by Landlord in connection with the foregoing,
including reasonable attorneys’ fees and disbursements in instituting,
prosecuting or defending any action or proceeding or recovering possession, and
the cost thereof, with interest thereon at the Default Rate, shall be deemed to
be Additional Rent hereunder and shall be paid by Tenant to Landlord within
thirty (30) days of rendition of any bill or statement (with reasonable backup)
to Tenant therefor.

          Section 18.2 If Tenant shall fail to pay any installment of Fixed Rent
within five (5) days of the date due, or Additional Rent within five (5) days
after notice from Landlord that same was due and not paid, Tenant shall pay to
Landlord, in addition to such installment of Fixed Rent and/or Additional Rent,
as the case may be, as a late charge and as Additional Rent, a sum equal to
interest at the Default Rate on the amount unpaid, computed from the date such
payment was due to and including the date of payment.

     Article 19. No Representations by Landlord

          Except as and to the extent expressly set forth herein, Landlord and
Landlord’s agents have made no warranties, representations, statements or
promises with respect to (a) the rentable and usable areas of the Premises or
the Building, (b) the amount of any current or future Taxes, (c) the compliance
with applicable Laws of the Premises or the Building, or (d) the suitability of
the Premises for any particular use or purpose. No rights, easements or licenses
are acquired by Tenant under this Lease, by implication or otherwise, except as
expressly set forth herein. This Lease (including any Exhibits referred to
herein and all supplementary agreements provided for herein) contains the entire
agreement between the parties and all understandings and agreements previously
made between Landlord and Tenant are merged in this Lease, which alone fully and
completely expresses their agreement. Tenant is entering into this Lease after
full investigation, and is not relying upon any statement or representation made
by Landlord not embodied in this Lease.

- 53 -



--------------------------------------------------------------------------------



 



     Article 20. End of Term

          Section 20.1 On the Expiration Date or sooner termination of this
Lease, Tenant shall quit and surrender the Premises to Landlord, vacant, broom
clean, in good order and condition, ordinary wear and tear and damage for which
Tenant is not responsible under the terms of this Lease excepted, and Tenant
shall remove all of Tenant’s Property and the Non-Standard Alterations from the
Premises, and this obligation shall survive the Expiration Date or sooner
termination of the Term. If the last day of the Term or any renewal thereof
falls on Saturday or Sunday, this Lease shall expire on the Business Day
immediately preceding. Tenant expressly waives, for itself and for any Person
claiming through or under Tenant, any rights which Tenant or any such Person may
have under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any successor law of like import then in force in connection with
any holdover summary proceedings which Landlord may institute to enforce the
foregoing provisions of this Article 20.

          Section 20.2 Tenant acknowledges that Tenant or any Tenant Party
remaining in possession of the Premises after the Expiration Date or earlier
termination of this Lease would create an unusual hardship for Landlord and for
any prospective tenant. Tenant therefore covenants that if for any reason Tenant
or any Tenant Party shall fail to vacate and surrender possession of the
Premises or any part thereof on or before the Expiration Date or earlier
termination of this Lease and the Term, then Tenant’s continued possession of
the Premises shall be as a holdover tenant, during which time, without prejudice
and in addition to any other rights and remedies Landlord may have under this
Lease or under applicable Laws, Tenant shall pay to Landlord for each month and
for each portion of any month during which Tenant holds over, an amount equal
to: (i) one hundred fifty percent (150%) of the total monthly amount of Fixed
Rent and Additional Rent payable hereunder immediately prior to the Expiration
Date or earlier termination (the “Existing Rent”) for the first thirty (30) days
during which Tenant remains in possession of all or any portion of the Premises,
and (ii) two hundred percent (200%) of the Existing Rent thereafter. The
provisions of this Section 20.2 shall not in any way be deemed to (A) permit
Tenant to remain in possession of the Premises after the Expiration Date or
sooner termination of this Lease, or (B) imply any right of Tenant to use or
occupy the Premises upon expiration or termination of this Lease and the Term,
and no acceptance by Landlord of payments from Tenant after the Expiration Date
or sooner termination of the Term shall be deemed to be other than on account of
the amount to be paid by Tenant in accordance with the provisions of this
Article 20. Tenant’s obligations under this Article 20 shall survive the
Expiration Date or earlier termination of this Lease.

     Article 21. Quiet Enjoyment

          Provided no Event of Default has occurred and is continuing, Tenant
may peaceably and quietly enjoy the Premises without hindrance by Landlord or
any Person lawfully claiming through or under Landlord, subject, nevertheless,
to the terms and conditions of this Lease.

- 54 -



--------------------------------------------------------------------------------



 



     Article 22. No Waiver; Non-Liability

          Section 22.1 No act or thing done by Landlord or Landlord’s agents
during the Term shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept such surrender shall be valid unless in writing and
signed by Landlord. No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys of the Premises prior to the termination of this
Lease. The delivery of keys to any employee of Landlord or of Landlord’s agents
shall not operate as a termination of this Lease or a surrender of the Premises.
Any Building employee to whom any property shall be entrusted by or on behalf of
Tenant shall be deemed to be acting as Tenant’s agent with respect to such
property and neither Landlord nor its agents shall be liable for any damage to
property of Tenant or of others entrusted to employees of the Building, nor for
the loss of or damage to any property of Tenant by theft or otherwise.

          Section 22.2 The failure of Landlord or Tenant to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease, or any of the Rules and Regulations set forth or
hereafter adopted by Landlord, shall not prevent a subsequent act, which would
have originally constituted a violation, from having all of the force and effect
of an original violation. The receipt by Landlord or the payment by Tenant of
Fixed Rent and/or Additional Rent with knowledge of the breach of any covenant
of this Lease shall not be deemed a waiver of such breach. The failure of
Landlord to enforce any of the Rules and Regulations set forth, or hereafter
adopted, against Tenant or any other tenant in the Building shall not be deemed
a waiver of any such Rules and Regulations. Landlord shall not enforce the Rules
and Regulations against Tenant in a discriminatory manner. No provision of this
Lease shall be deemed to have been waived by either Landlord or Tenant, unless
such waiver be in writing signed by the party against whom such waiver is
claimed. No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly Fixed Rent or any Additional Rent shall be deemed to be other than on
account of the next installment of Fixed Rent or Additional Rent, as the case
may be, or as Landlord may elect to apply same, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Fixed
Rent or Additional Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Fixed Rent or Additional Rent or pursue any other remedy in
this Lease provided. Any executory agreement hereafter made shall be ineffective
to change, modify, discharge or effect an abandonment of this Lease in whole or
in part unless such executory agreement is in writing and signed by the party
against whom enforcement of the change, modification, discharge or abandonment
is sought. All references in this Lease to the consent or approval of Landlord
shall be deemed to mean the written consent or approval of Landlord and no
consent or approval of Landlord shall be effective for any purpose unless such
consent or approval is set forth in a written instrument executed by Landlord.

          Section 22.3 (a) Except to the extent arising from the negligence or
willful misconduct of Landlord or any Landlord Party, neither Landlord nor any
Landlord Party shall be liable for any injury or damage to persons or property
or interruption of Tenant’s business resulting from fire, explosion, falling
plaster, steam, gas, electricity, water, rain or snow or leaks from any part of
the Building or from the pipes, appliances or plumbing works or from the roof,
street or subsurface or from any other place or by dampness or by any other
cause of whatsoever nature, provided, however, that Tenant, in accordance with
Section 11.2, shall first look for

- 55 -



--------------------------------------------------------------------------------



 



recovery to any insurance required to be carried by Tenant pursuant to the terms
of this Lease); nor shall Landlord or its agents be liable for any such damage
caused by other tenants or persons in the Building or caused by construction of
any private, public or quasi-public work; nor shall Landlord be liable for any
latent defect in the Premises or in the Building (except that Landlord shall be
required to repair such defects to the extent provided in Article 6). Nothing in
the foregoing shall affect any right of Landlord to the indemnity from Tenant to
which Landlord may be entitled under Article 28.

          (b) If, at any time or from time to time, any windows of the Premises
are temporarily closed, darkened or bricked-up for any reason whatsoever, or any
of such windows are permanently closed, darkened or bricked-up if required by
any Law or related to any construction upon property adjacent to the Real
Property by parties other than Landlord, Landlord shall not be liable for any
damage Tenant may sustain thereby and Tenant shall not be entitled to any
compensation therefor nor abatement of Fixed Rent or Additional Rent nor shall
the same release Tenant from its obligations hereunder nor constitute an
eviction or constructive eviction of Tenant from the Premises.

     Article 23. Waiver of Trial By Jury

          The respective parties hereto shall and they hereby do waive trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other (except for personal injury or property damage) on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or for the enforcement of any remedy under any statute, emergency or otherwise.
If Landlord commences any summary proceeding against Tenant, Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceeding (unless failure to impose such counterclaim would preclude Tenant
from asserting in a separate action the claim which is the subject of such
counterclaim), and will not seek to consolidate such proceeding with any other
action which may have been or will be brought in any other court by Tenant.

     Article 24. Inability To Perform

          This Lease and the obligation of Tenant to pay Fixed Rent and
Additional Rent hereunder and perform all of the other covenants and agreements
hereunder on the part of Tenant to be performed will not be affected, impaired
or excused because Landlord is unable to fulfill any of its obligations under
this Lease expressly or impliedly to be performed by Landlord or because
Landlord is unable to make, or is delayed in making any repairs, additions,
alterations, improvements or decorations or is unable to supply or is delayed in
supplying any equipment or fixtures, if Landlord is prevented or delayed from so
doing by reason of strikes or labor troubles or by accident, or by any cause
whatsoever beyond Landlord’s reasonable control, including laws, governmental
preemption in connection with a national emergency or by reason of any Laws or
by reason of the conditions of supply and demand which have been or are affected
by war or other emergency (“Unavoidable Delays”).

- 56 -



--------------------------------------------------------------------------------



 



     Article 25. Bills and Notices

          Section 25.1 Except as otherwise expressly provided in this Lease, any
bills, statements, consents, notices, demands, requests or other communications
given or required to be given under this Lease shall be in writing and shall be
deemed given if delivered by hand (against a signed receipt), sent by a
nationally recognized overnight courier service, or sent by registered or
certified mail (return receipt requested) and addressed:



       (a) if to Tenant, (i) at Tenant’s address at the Premises, or (ii) at any
place where Tenant or any agent or employee or Tenant may be found if mailed
subsequent to Tenant’s abandoning or surrendering the Premises, in each case
with a copy to Loeb & Loeb LLP, 345 Park Avenue, New York, New York 10154,
Attention: Scott I. Schneider, Esq.; or



       (b) if to Landlord, as follows: 111 Chelsea LLC, c/o Taconic Investment
Partners LLC, 111 Eighth Avenue, New York, New York 10011, Attention: Paul E.
Pariser, Principal, with a copy to: Schulte Roth & Zabel LLP, 919 Third Avenue,
New York, New York 10022, Attention: Eric Asmundsson, Esq.

          Section 25.2 Any such bill, statement, consent, notice, demand,
request or other communication given as provided in this Article 25 shall be
deemed given (i) on the date hand delivered, (ii) three (3) Business Days after
the date mailed, or (iii) one (1) Business Day after the date sent by overnight
courier service.

     Article 26. Rules and Regulations

          Landlord reserves the right, from time to time, to adopt additional
reasonable and non-discriminatory Rules and Regulations and to amend the Rules
and Regulations then in effect. Tenant and all Tenant Parties shall comply with
the Rules and Regulations, as so supplemented or amended. Nothing contained in
this Lease shall be construed to impose upon Landlord any duty or obligation to
enforce the Rules and Regulations or terms, covenants or conditions in any other
lease against any other tenant, and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its employees, agents, visitors or
licensees; provided, however, that Landlord shall not enforce such Rules and
Regulations against Tenant in a discriminatory manner. If there shall be any
inconsistencies between this Lease and the Rules and Regulations, the provisions
of this Lease shall prevail. Landlord agrees that any modifications to the Rules
and Regulations as annexed hereto (as compared to the standard Building Rules
and Regulations as of the date hereof) shall be deemed incorporated into this
Lease, so that such modified provisions may not be negated by subsequent changes
to the Rules and Regulations.

     Article 27. Broker

          Section 27.1 Each of Landlord and Tenant represents and warrants to
the other that it has not dealt with any broker in connection with this Lease
other than Insignia/ESG, Inc. and Newmark & Company Real Estate, Inc.
(collectively, “Broker”) and that to the best of its knowledge and belief, no
other broker, finder or similar Person procured or negotiated this Lease or is
entitled to any fee or commission in connection herewith.

- 57 -



--------------------------------------------------------------------------------



 



          Section 27.2 Each of Landlord and Tenant shall indemnify, defend,
protect and hold the other party harmless from and against any and all losses,
liabilities, damages, claims, judgments, fines, suits, demands, costs, interest
and expenses of any kind or nature (including reasonable attorneys’ fees and
disbursements) which the indemnified party may incur by reason of any claim of
or liability to any broker, finder or like agent (other than Broker) arising out
of any dealings claimed to have occurred between the indemnifying party and the
claimant in connection with this Lease, or the above representation being false.
The provisions of this Article 27 shall survive the Expiration Date or earlier
termination of the Term.

     Article 28. Indemnity

          Section 28.1 Subject to the provisions of Section 11.2, Tenant shall
indemnify, defend and hold harmless Landlord and all Landlord Parties from and
against any and all claims against any of such parties arising from or in
connection with (i) any negligence or tortious conduct of Tenant or any Tenant
Party, and (ii) any accident, injury or damage whatsoever caused to any person
or the property of any person occurring in, at or upon the Premises, except, in
each case, to the extent that any such claim results from the negligence or
tortious conduct of Landlord or any other Landlord Party; together with all
costs, expenses and liabilities incurred in or in connection with each such
claim or action or proceeding brought thereon, including all reasonable
attorneys’ fees and expenses.

          Section 28.2 Subject to the provisions of Section 11.2, Landlord shall
indemnify, defend and hold harmless Tenant and all Tenant Parties from and
against all claims against any of such parties arising from or in connection
with (i) any negligence or tortious conduct of Landlord or any Landlord Party,
and (ii) any accident, injury or damage whatsoever caused to any person or the
property of any person occurring in, at or upon the common or public areas of
the Building (specifically excluding the Premises), except, in each case, to the
extent that any such claim results from the negligence or tortious conduct of
Tenant or any Tenant Party; together with all costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought thereon, including all reasonable attorneys’ fees and expenses.

          Section 28.3 (a) If any claim that is within the scope of any
indemnity set forth in this Lease is asserted against any indemnified party,
then the indemnified party shall give prompt notice (each, an “Indemnity
Notice”) thereof to the indemnifying party, within a time period so as not to
prejudice the indemnifying party’s or its insurer’s ability to defend
effectively any action or proceeding brought on such claim, and the indemnifying
party shall have the right and obligation to defend and control the defense of
any action or proceeding brought on such claim with counsel chosen by the
indemnifying party, subject to the approval of the indemnified party (such
approval not to be unreasonably withheld) or by the indemnifying party’s
insurance company. If the indemnified party fails promptly to give an Indemnity
Notice or if the indemnified party shall not afford the indemnifying party the
right to defend and control the defense of any such action or proceeding then,
in either of such events, the indemnifying party shall have no obligation under
the applicable indemnity set forth in this Lease with respect to such action or
proceeding or other actions or proceedings involving the same or related facts.
If the indemnifying party shall defend any such action or proceeding, then:

- 58 -



--------------------------------------------------------------------------------



 





            (i) the indemnified party shall cooperate with the indemnifying
party (or its insurer) in the defense of any such action or proceeding in such
manner as the indemnifying party (or its insurer) may from time to time
reasonably request and the indemnifying party shall not be liable for the costs
of any separate counsel employed by the indemnified party;    
          (ii) the indemnifying party shall not be liable for any settlement
made without the indemnifying party’s consent;               (iii) if such
action or proceeding can be settled by the payment of money and without the need
to admit liability on the indemnified party’s part, then the indemnifying party
shall have the right to settle such action or proceeding without the indemnified
party’s consent and the indemnifying party shall have no obligation under the
applicable indemnity set forth in this Lease with respect to such action or
proceeding or other actions or proceedings involving the same or related facts
if the indemnified party refuses to agree to such a settlement; and    
          (iv) if such action or proceeding cannot be settled merely by the
payment of money and without the need to admit liability on the indemnified
party’s part, then the indemnifying party shall not settle such action or
proceeding without the indemnified party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed) and if the indemnified party
unreasonably withholds, conditions or delays its consent to any such settlement,
then the indemnifying party shall have no obligation under the applicable
indemnity set forth in this Lease with respect to such action or proceeding or
other actions or proceedings involving the same or related facts.

          (b) If an indemnifying party shall, in good faith, believe that a
claim set forth in an Indemnity Notice is not within the scope of the
indemnifying party’s indemnity set forth in this Lease then, pending
determination of that question, the indemnifying party shall not be deemed to be
in default under this Lease by reason of its failure or refusal to indemnify and
hold harmless any indemnified party therefrom or to pay such costs, expenses and
liabilities, but if it shall be finally determined by a court of competent
jurisdiction or that such claim was within the scope of such indemnifying
party’s indemnity set forth in this Lease then such indemnifying party shall be
liable for any judgment or reasonable settlement or any reasonable legal fees
incurred by the party entitled to indemnity hereunder. The provisions of this
Article 28 shall survive the Expiration Date or earlier termination of this
Lease.

     Article 29. Temporary Space

          Section 29.1 (a) Landlord hereby grants to Tenant a revocable license
of approximately 7,500 Rentable Square Feet of temporary space on the second
(2nd) floor of the Building, as shown on the floor plan attached as Exhibit D to
this Lease (the “Temporary Space”), for use by Tenant and Tenant’s contractors
and subcontractors during the period from the Commencement Date through December
31, 2003 (the “License Period”), without additional charge to Tenant except as
provided in Section 29.3. Tenant shall use the Temporary Space as and for
construction staging space and storage of construction materials and equipment,
subject to applicable Laws, the certificate of occupancy for the Building, and
the provisions of this

- 59 -



--------------------------------------------------------------------------------



 



Lease, and for no other purpose. Landlord shall provide electricity to the
Temporary Space for lighting and for construction-related purposes, and Tenant
shall pay for such electricity at the rate of $625.00 per month, payable on the
first day of each month during the License Period and any period thereafter
during which Tenant remains in possession of the Temporary Space.

          (b) Tenant’s contractors, subcontractors and any other persons using
the Temporary Space shall not use the passenger elevators during the License
Period to travel to and from the Temporary Space and between the Temporary Space
and the Premises, and shall only use the freight elevators or the Building
staircases for such purposes.

          Section 29.2 Landlord shall have the right at any time during the
Term, upon giving Tenant not less than five (5) Business Days prior notice (a
“Relocation Notice”), to provide Tenant with licensed space elsewhere in the
Building of approximately the same size as the Temporary Space, with reasonable
access to the freight elevators serving the Premises (the “Replacement Space”).
On or before the fifth (5th) Business Day after the Relocation Notice is given,
Tenant shall, at its expense, remove all of the contents of the Temporary Space
and relocate it in the Replacement Space. Tenant’s occupancy of the Replacement
Space shall be on all of the terms and conditions applicable to the Temporary
Space as provided in this Article 29, and from and after such relocation, the
Replacement Space shall be deemed to be the Temporary Space as though Landlord
and Tenant had entered into an express written amendment of this Lease with
respect thereto.

          Section 29.3 The privileges granted Tenant under this Article 29
merely constitute a license and shall not, now or at any time during or after
the License Period, be deemed to grant Tenant a leasehold or other real property
interest in the Temporary Space or any portion thereof. The license granted to
Tenant hereunder shall continue until and automatically terminate and expire on
the last day of the License Period, and the termination of such license shall be
self-operative and no further instrument shall be required to effect such
termination. If for any reason Tenant or any Tenant Party fails to vacate and
surrender possession of the Temporary Space or any part thereof on or before the
expiration of the License Period, then without prejudice and in addition to any
other rights and remedies Landlord may have under this Lease or under applicable
Laws, Tenant shall pay to Landlord for each month or portion thereof during
which Tenant holds over, an amount equal to Thirty-Five Thousand and 00/100
Dollars ($35,000.00) per month.

     Article 30. Landlord’s Contribution

          Section 30.1 (a) Landlord shall contribute Three Million Four Hundred
Ninety-Six Thousand and 00/100 Dollars ($3,496,000.00) (“Landlord’s
Contribution”) toward the actual cost of the Initial Alterations (including
carpeting, wall covering, fixtures, telephone and computer installations, and
“soft costs” incurred in connection with such alterations, including
architectural and engineering fees, provided that such “soft costs” shall not
exceed ten percent (10%) of Landlord’s Contribution); provided, however, that
this Lease shall be in full force and effect and no Event of Default shall have
occurred and be continuing hereunder; provided, further, that if Tenant duly
cures such Event of Default prior to the termination of this Lease, Tenant’s
entitlement to Landlord’s Contribution shall be reinstated.

- 60 -



--------------------------------------------------------------------------------



 



          (b) Any cost of the Initial Alterations in excess of Landlord’s
Contribution shall be paid by Tenant. Tenant shall not be entitled to receive
any portion of Landlord’s Contribution not actually expended by Tenant in the
performance of the Initial Alterations, nor shall Tenant have any right to apply
any unexpended portion of Landlord’s Contribution as a credit against Fixed
Rent, Additional Rent or any other obligation of Tenant hereunder. No part of
Landlord’s Contribution may be assigned by Tenant prior to actual payment
thereof by Landlord to Tenant.

          Section 30.2 Landlord shall make progress payments to Tenant on a
monthly basis, for the work performed during the previous month, less a
retainage of 10% of each progress payment (the “Retainage”). Each of Landlord’s
progress payments will be limited to an amount equal to (a) the aggregate
amounts (reduced by the Retainage) previously paid or then payable by Tenant (as
certified by an authorized officer of Tenant and by Tenant’s independent,
licensed architect) to Tenant’s contractors, subcontractors and material
suppliers for the Initial Alterations (excluding any payments for which Tenant
has previously been reimbursed out of previous disbursements from Landlord’s
Contribution), multiplied by (b) a fraction, the numerator of which is the
amount of Landlord’s Contribution, and the denominator of which is the total
contract price (or, if there is no specified or fixed contract price for the
Initial Alterations, then Landlord’s reasonable estimate thereof) for the
performance of all of the Initial Alterations shown on all plans and
specifications approved by Landlord. Such progress payments shall be made within
thirty (30) days after the delivery to Landlord of requisitions, signed by a
financial officer of Tenant, which requisitions shall set forth the names of
each contractor and subcontractor to whom payment is due, and the amount
thereof, and shall be accompanied by (i) with the exception of the first
requisition, copies of partial waivers of lien from all contractors,
subcontractors and material suppliers covering all work and materials which were
the subject of previous progress payments by Landlord and Tenant, and (ii) a
written certification from Tenant’s architect that the work for which the
requisition is being made has been completed substantially in accordance with
the plans and specifications approved by Landlord, and (iii) such other
documents and information as Landlord may reasonably request. Landlord shall
disburse the Retainage upon submission by Tenant to Landlord of a requisition
therefor, accompanied by all documentation required under this Section 30.2,
together with (A) proof of the satisfactory completion of all required
inspections and issuance of any required approvals, permits and sign-offs for
the Initial Alterations by all Governmental Authorities having jurisdiction
thereover, (B) final “as-built” plans and specifications for the Initial
Alterations as required pursuant to Section 4.2(e), and (C) the issuance of
final lien waivers by all contractors, subcontractors and material suppliers
covering all of the Initial Alterations.

     Article 31. Right of First Offer

          Section 31.1 For purposes of this Lease, the following terms shall
have the following meanings:



       (a) “Available for Leasing” means that at the time in question (i) no
party leases or occupies the Expansion Space (or if leased or occupied, such
party’s rights are scheduled to expire, and Landlord is prepared to market such
space, within twelve (12) months of the time in question), whether pursuant to a
written lease or other written agreement, and

- 61 -



--------------------------------------------------------------------------------



 



(ii)  no party holds any written option or right to lease or occupy the
Expansion Space that is superior to Tenant’s rights hereunder, or to renew its
lease or rights of occupancy therefor.

          (b) “Expansion Space” means the rentable portions of the tenth (10th)
floor of the Building adjacent to the Premises (as they may be expanded from
time to time pursuant to this Article 31) and not leased by Tenant from time to
time.

          (c) “Substantially Changed Terms” means terms and conditions of any
proposed lease of any Expansion Space to a third party, pursuant to which the
overall economic benefits (taking into account all elements of transaction,
including length of term) to Landlord are reduced by ten percent (10%) or more,
as compared to the terms and conditions previously offered to Tenant in an
Expansion Notice.

          Section 31.2 (a) If any portion of the Expansion Space becomes
Available for Leasing during the Term, Landlord shall deliver notice thereof to
Tenant (an “Expansion Notice”), describing the Expansion Space in question and
setting forth Landlord’s determination of the then fair market Fixed Rent for
the Expansion Space (the “FMV”). Provided that all of the conditions precedent
set forth in this Article 31 are fully satisfied by Tenant, Tenant shall have
the option (the “Expansion Option”), exercisable by Tenant delivering written
notice to Landlord (an “Exercise Notice”) within ten (10) Business Days of the
giving by Landlord of the Expansion Notice, to lease the Expansion Space on the
terms and conditions set forth in this Article 31, and this Lease shall
thereupon be modified as provided in Section 31.4. The Expansion Option may be
exercised only with respect to all of the Expansion Space that is the subject of
an Expansion Notice. Time shall be of the essence with respect to all periods of
time expressly set forth in this Article 31. Following the timely giving of the
Expansion Notice, the parties shall, if necessary negotiate in good faith for a
period of fifteen (15) days to reach a mutually satisfactory Fixed Rent for the
Expansion Space, and if the parties are unable to agree upon Fixed Rent at the
end of such fifteen (15) day period, them Tenant shall have the right, by notice
to Landlord given within ten (10) days after the end of such fifteen (15) day
period, to either (i) rescind its giving of the Expansion Notice, or (ii) refer
the dispute to arbitration as provided in Section 31.5.

          (b) If Tenant fails to timely give an Exercise Notice with respect to
any Expansion Space, Landlord shall be free to lease such Expansion Space to any
other Person, provided that Landlord shall not thereafter enter into a lease of
such Expansion Space on terms and conditions that constitute Substantially
Changed Terms unless Landlord shall first deliver to Tenant a revised Expansion
Notice describing such Substantially Changed Terms. In such event, Tenant shall
have the right, exercisable within seven (7) Business Days following Tenant’s
receipt of such revised Expansion Notice from Landlord, to deliver to Landlord
an Exercise Notice agreeing to enter into a lease of the applicable Expansion
Space on such Substantially Changed Terms. Further, if Tenant fails to timely
give an Exercise Notice with respect to any Expansion Space, or expressly
declines to lease such Expansion Space, and Landlord enters into a lease of such
Expansion Space with a third party, then if such Expansion Space shall
thereafter become Available for Leasing during the Term of this Lease, then
Landlord shall again give Tenant an Expansion Notice as and when such Expansion
Space becomes Available for Leasing, on and subject to all of the terms and
conditions of this Article 31.

- 62 -



--------------------------------------------------------------------------------



 



          Section 31.3 Tenant shall have no right to exercise the Expansion
Option unless all of the following conditions have been satisfied or waived by
Landlord on the date of the Exercise Notice and on the date on which Landlord
delivers to Tenant vacant possession of the Expansion Space (the “Expansion
Space Commencement Date”):



            (i) No Material Default shall have occurred and be continuing under
this Lease; and



            (ii) Original Tenant (or a permitted assignee, subtenant, successor
or transferee pursuant to Sections 14.10 or 14.11, but not any other assignee,
subtenant or successor tenant), and its Affiliates shall occupy all of the
then-existing Premises Area.

          Section 31.4 Provided that Tenant timely delivers an Exercise Notice,
then, subject to Tenant’s right to rescind its giving of the Expansion Notice
pursuant to Section 31.2, effective on the Expansion Space Commencement Date,
the Expansion Space shall be added to and be deemed to be a part of the Premises
for all purposes of this Lease, on the following terms and conditions:



            (a) Tenant shall lease the Expansion Space upon all of the terms and
conditions of this Lease except for Fixed Rent, which shall be equal to the FMV,
as initially determined by Landlord, subject to Tenant’s right to arbitrate such
determination of FMV as provided in Section 31.5;



            (b) Tenant shall pay Tenant’s Tax Payment with respect to the
Expansion Space as provided in Article 7, and the Base Taxes applicable to the
Expansion Space shall be the Base Taxes set forth in Section 7.1(c); and    
          (c) Landlord will deliver the Expansion Space to Tenant in its then
“as is” condition, and Landlord shall not be obligated to perform any work or
make any payments to Tenant (in the nature of Landlord’s Contribution or
otherwise) with respect thereto.

          Section 31.5 If Tenant disputes Landlord’s calculation of the FMV as
set forth in the Expansion Space Notice, such dispute shall be submitted to
arbitration and shall be determined by a single arbitrator appointed in
accordance with the American Arbitration Association Real Estate Valuation
Arbitration Proceeding Rules. Such arbitrator shall be impartial and shall have
not less than ten (10) years’ experience in the New York metropolitan area in a
calling related to the leasing of commercial and retail space in buildings
comparable to the Building, and the fees of such arbitrator shall be shared
equally by Landlord and Tenant.

          (b) Within fifteen (15) days following the appointment of such
arbitrator, each party shall attend a hearing before such arbitrator wherein
each party shall submit a report setting forth its determination of the FMV,
together with such information on comparable rentals, or such other evidence, as
such party shall deem relevant. The arbitrator shall, within fifteen (15) days
following such hearing and submission of evidence, render his or her decision by
selecting the determination of the FMV submitted by either Landlord or Tenant
which, in the judgment of the arbitrator, most nearly reflects the FMV. The
decision of such arbitrator shall be final and binding upon the parties.

- 63 -



--------------------------------------------------------------------------------



 



          (c) For purposes of the determination of the FMV, whether by estimate
of Landlord or by arbitration, Landlord or such arbitrator shall take into
account the then current rentals or occupancy fees for the renting of or
granting of use or occupancy rights for comparable space in the Building and in
comparable buildings in Manhattan for the Permitted Use. The determination of
the FMV shall be based on all relevant factors, including the assumptions and
criteria stated in this Article 31, specifically including the factors set forth
in Section 31.4, and the arbitrator shall not have the power to add to, modify
or change any of the provisions of this Lease. After a determination has been
made of the FMV, the parties shall execute and deliver to each other an
agreement setting forth the Fixed Rent for the Expansion Space as so determined.

          (d) If the final determination of Fixed Rent for the Expansion Space
is not made on or before the Expansion Space Commencement Date, then pending
such final determination, Tenant shall pay as Fixed Rent for the Expansion Space
the amount of Fixed Rent as set forth by Landlord in the Expansion Notice. If,
based on the final determination of such Fixed Rent, the payments made by Tenant
on account of Fixed Rent were (i) less than Fixed Rent as finally determined,
Tenant shall pay to Landlord the amount of such deficiency within thirty
(30) days after demand, or (ii) greater than Fixed Rent as finally determined,
Landlord shall refund the amount of such excess to Tenant within thirty
(30) days after demand.

          Section 31.6 If Landlord shall be prevented from delivering possession
of any portion of the Expansion Space to Tenant as provided in this Article 31
for any reason, including the holding over or retention of possession of any
tenant or any other occupant, the validity of this Lease shall not be impaired
thereby, and Tenant shall take possession of the Expansion Space when, as and if
vacant possession of the Expansion Space is delivered to Tenant. In the event of
any holding over by any tenant, subtenant or occupant of the Expansion Space
beyond the scheduled expiration date of such Person’s lease, sublease or other
occupancy agreement, regardless of the reason for such holding over, Landlord
will promptly take all commercially reasonable actions to obtain possession of
the Expansion Space, including commencing and prosecuting appropriate legal
proceedings against any such holdover tenant, subtenant or occupant. The
provisions of this Section 31.4 are intended to constitute “an express provision
to the contrary” within the meaning of Section 223 a of the New York Real
Property Law or any successor law or ordinance, and Tenant hereby waives any
right to rescind this Lease with respect to the Expansion Space, except as set
forth in the preceding sentence, and further waives the right to recover any
damages from Landlord on account of Landlord’s failure to deliver possession of
the Expansion Space to Tenant.

     Article 32. Security Deposit

          Section 32.1 Tenant has deposited with Landlord the sum of Four
Million Two Hundred Fifty-Six Thousand and 00/100 Dollars ($4,256,000.00) as
security for the full and faithful performance of all of the obligations of
Tenant under this Lease (all or any part of such amount, the “Security
Deposit”), in the form of the Letter of Credit as set forth in Section 32.2. If
an Event of Default shall occur under this Lease, Landlord may draw on the
Letter of Credit, and may use, apply or retain all or any part of the cash
proceeds of the Letter of Credit for the payment of any Fixed or Additional Rent
or any other sum in default or for the payment of any other amount that Landlord
may spend or become obligated to spend by reason of such Event of Default, or to
compensate Landlord for any other loss, cost or damage Landlord may suffer by

- 64 -



--------------------------------------------------------------------------------



 



reason of such Event of Default, to the extent permitted under this Lease and
applicable Laws. Tenant shall, within ten (10) days after notice from Landlord,
deposit with Landlord cash or a letter of credit in an amount sufficient to
restore the Security Deposit to the amount then required pursuant to the terms
of this Article 32. Tenant’s obligation to make such payment shall be deemed a
requirement that Tenant pay an item of Additional Rent, and Tenant’s failure to
do so shall be a breach of this Lease. Landlord shall deposit any cash proceeds
of the Letter of Credit in a standard interest-bearing security deposit account
in a bank located in New York State. To the extent not prohibited by Law,
Landlord shall be entitled to receive and retain as an administrative expense in
an amount equal to interest on such proceeds at the rate of one percent (1%) per
annum, which fee Landlord shall have the right to withdraw, at any time and from
time to time, as Landlord may determine. So long as no Event of Default shall
then be continuing, the balance of the interest, if any, shall be paid to Tenant
annually, or, at Landlord’s option, credited against the next ensuing
installments of Fixed Rent due hereunder, within a reasonable time following the
date upon which the depository bank customarily makes interest payments.
Landlord shall not be required to credit Tenant with any interest for any period
during which Landlord does not receive interest on such funds. Tenant shall not
assign or encumber any part of the Security Deposit, and no assignment or
encumbrance by Tenant of all of any part of the Security Deposit shall be
binding upon Landlord, whether made prior to, during, or after the Term.
Landlord shall not be required to exhaust its remedies against Tenant or against
the Security Deposit before having recourse to any other form of security held
by Landlord, and recourse by Landlord to any Security Deposit shall not affect
any remedies of Landlord provided in this Lease or available to Landlord under
applicable Laws. So long as no Event of Default shall then have occurred and be
continuing, the Security Deposit or any balance thereof shall be returned to
Tenant within sixty (60) days after the expiration or sooner termination (other
than a termination pursuant to Article 16) of the Term and Tenant’s surrender to
Landlord of the Premises.

          Section 32.2 Tenant shall deliver the Security Deposit to Landlord in
the form of a clean, irrevocable, non-documentary and unconditional letter of
credit (the “Letter of Credit”) issued by and drawn upon any commercial bank,
trust company, national banking association or savings and loan association
having offices for banking and drawing purposes in the City of New York and
which is a member of the New York Clearinghouse Association (the “Issuing Bank”)
and which (or the parent company of which) shall have outstanding unsecured,
uninsured and unguaranteed indebtedness, or shall have issued a letter of credit
or other credit facility that constitutes the primary security for any
outstanding indebtedness (which is otherwise uninsured and unguaranteed), that
is then rated, without regard to qualification of such rating by symbols such as
“+” or “-” or numerical notation, “Aa” or better by Moody’s Investors Service
and “AA” or better by Standard & Poor’s Corporation, and has combined capital,
surplus and undivided profits of not less than $500,000,000.00. Landlord hereby
approves JPMorgan Chase Bank as a qualified Issuing Bank. The Letter of Credit
shall have a term of not less than one year, be in form and content satisfactory
to Landlord (and substantially as shown on Exhibit E to this Lease), be for the
account of Landlord, be in the amount of the Security Deposit then required to
be deposited hereunder, and be fully transferable by Landlord to successor
owners of the Building without the payment of any fees or charges by any party
other than Tenant, provided that if the Letter of Credit is transferred at the
request of Landlord more than once in any seven (7) year period, the transfer
fees for each additional transfer shall be paid by Landlord. The Letter of
Credit shall provide that it shall be deemed automatically renewed, without

- 65 -



--------------------------------------------------------------------------------



 



amendment, for consecutive periods of one year each thereafter during the Term,
unless the Issuing Bank sends notice (the “Non-Renewal Notice”) to Landlord by
certified mail, return receipt requested, not less than thirty (30) days prior
to the then expiration date of the Letter of Credit that the Issuing Bank elects
not to have such Letter of Credit renewed. Additionally, the Letter of Credit
shall provide that Landlord shall have the right, exercisable at any time after
Landlord’s receipt of the Non-Renewal Notice, by sight draft on the Issuing
Bank, to receive the monies represented by the existing Letter of Credit and to
hold such proceeds pursuant to the terms of this Article 32 as a cash security
deposit pending the replacement Letter of Credit. If an Event of Default shall
have occurred and be continuing under any provision of this Lease, including the
provisions relating to the payment of Fixed Rent and Additional Rent, Landlord
may apply or retain the whole or any part of the cash security so deposited or
may notify the Issuing Bank and thereupon receive all the monies represented by
the Letter of Credit and use, apply, or retain the whole or any part of such
proceeds as provided in this Section 32.2. Any portion of the cash proceeds of
the Letter of Credit not so used or applied by Landlord in satisfaction of the
obligations of Tenant as to which such Event of Default shall have occurred
shall be deposited by Landlord and retained as a cash security deposit as
provided in Section 32.1. If Landlord applies or retains any part of the cash
security or proceeds of the Letter of Credit, as the case may be, Tenant shall,
within ten (10) days after written demand, deposit with Landlord the amount so
applied or retained so that Landlord shall have the full Security Deposit
required pursuant to Section 32.1 on hand at all times during the Term. So long
as no Event of Default shall then have occurred and be continuing, the Letter of
Credit shall be returned to Tenant within sixty (60) days after the Expiration
Date and after delivery of possession of the Premises to Landlord. In the event
of a sale or lease of Landlord’s interest in the Premises, within thirty
(30) days of notice of such sale or leasing, Tenant, at Tenant’s expense, shall
arrange for the transfer of the Letter of Credit to the new landlord, as
designated by Landlord, or have the Letter of Credit reissued in the name of the
new landlord, and Landlord shall thereupon be released by Tenant from all
liability for the return of the Letter of Credit; provided, however, that if the
Letter of Credit is reissued, Landlord shall return the original Letter of
Credit issued in Landlord’s name to Tenant.

          Section 32.3 Notwithstanding anything set forth in this Article 32 to
the contrary, and provided that no Material Default shall have occurred during
the immediately preceding twenty-four (24) month period, then after notice from
Tenant to Landlord (a “Reduction Notice”) given not less than thirty (30) days
prior to each of the following dates (the “Reduction Dates”), the Security
Deposit shall be reduced, on each Reduction Date, to the following amounts:

          Reduction Date   Security Deposit

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

January 1, 2011     $3,192,000.00   July 1, 2013            $2,128,000.00  

          Section 32.3 No failure by Tenant to give Landlord a Reduction Notice
prior to any Reduction Date shall operate to waive or discharge Landlord’s
obligation to so reduce the Security Deposit, but such Reduction Date shall be
deemed delayed until fifteen (15) days after Tenant shall give the Reduction
Notice with respect to such Reduction Date. Further, if a

- 66 -



--------------------------------------------------------------------------------



 



Material Default shall have occurred within the twenty-four (24) month period
immediately preceding a Reduction Date, such Reduction Date, and Tenant’s rights
to the applicable reduction in the Security Deposit, shall be deferred until
such time as there shall have been no Material Default for a continuous period
of twenty-four (24) months, at which time (if ever), Tenant shall then be
entitled to give the applicable Reduction Notice. If for any reason Landlord is
holding the Security Deposit in cash on any Reduction Date, and not in the form
of a Letter of Credit pursuant to Section 32.2, Landlord shall refund to Tenant
the amount by which the Security Deposit is reduced pursuant hereto within
fifteen (15) days after each the later to occur of the applicable Reduction Date
or the giving of the applicable Reduction Notice. If Landlord is holding the
Security Deposit in the form of the Letter of Credit, then, provided that Tenant
tenders to Landlord a replacement Letter of Credit or an amendment thereof on or
about each Reduction Date in the appropriately reduced amount of the Security
Deposit, Landlord shall exchange the Letter of Credit then held by Landlord for
the Letter of Credit tendered by Tenant.

     Article 33. Termination Option

          Tenant shall have a one-time right to terminate this Lease (the
“Termination Option”), by notice to Landlord (the “Early Termination Notice”)
given no earlier than June 1, 2011 and no later than July 31, 2012, which
termination shall, subject to the provisions of this Article 33, be effective on
June 30, 2013 (the “Termination Date”), provided that (i) this Lease shall be in
full force and effect and no Material Default shall have occurred and be
continuing on the date of Tenant’s giving of the Early Termination Notice and on
the Termination Date, and (b) together with the Early Termination Notice, Tenant
shall pay to Landlord the sum of Three Million Five Hundred Thousand and 00/100
Dollars ($3,500,000.00) (the “Termination Payment”). Time shall be of the
essence as to the giving of the Early Termination Notice by Tenant, and if
Tenant fails to timely give the Early Termination Notice, Tenant shall have no
further rights under this Article 33 to exercise the Early Termination Option or
otherwise to terminate this Lease prior to the Expiration Date. In the event
that Tenant shall timely give the Termination Notice and shall otherwise comply
with the conditions set forth in this Article 33 to the exercise of the
Termination Option, including the making of the Termination Payment, this Lease
and the Term shall expire and come to an end on the Termination Date with the
same effect as if such date were the Expiration Date, and Tenant shall remain
liable to pay all Fixed Rent and Additional Rent due and payable, and to perform
any and all other obligations of Tenant accruing under this Lease on or prior to
the Termination Date. On the Termination Date termination, Tenant shall vacate
and deliver possession of the Premises to Landlord as provided in Article 20.

     Article 34. Miscellaneous

          Section 34.1 (a) The obligations of Landlord under this Lease accruing
after a sale, conveyance or transfer of the Real Property shall not be binding
upon Landlord named herein after the sale, conveyance, assignment or transfer by
such Landlord (or upon any subsequent landlord after the sale, conveyance,
assignment or transfer by such subsequent landlord) of its interest in the
Building or the Real Property, as the case may be, and in the event of any such
sale, conveyance, assignment or transfer, Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord
hereunder accruing thereafter, and the transferee of Landlord’s interest in the
Building or the Real Property, as the case may be,

- 67 -



--------------------------------------------------------------------------------



 



shall be deemed to have assumed all obligations under this Lease. Prior to any
such sale, conveyance, assignment or transfer, the liability of Landlord for
Landlord’s obligations under this Lease shall be limited to Landlord’s interest
in the Real Property (including rents, insurance, sale and condemnation proceeds
prior to their distribution or application by Landlord) and Tenant shall not
look to any other property or assets of Landlord or the property or assets of
any of the Exculpated Parties (defined below) in seeking either to enforce
Landlord’s obligations under this Lease or to satisfy a judgment for Landlord’s
failure to perform such obligations.

          (b) Notwithstanding anything set forth in this Lease to the contrary,
Tenant shall look solely to Landlord to enforce Landlord’s obligations hereunder
and no partner, member, shareholder, director, officer, principal, employee or
agent, directly or indirectly, of Landlord (collectively, the “Landlord
Exculpated Parties”) shall be personally liable for the performance of
Landlord’s obligations under this Lease. Tenant shall not seek any damages
against any of the Landlord Exculpated Parties. In no event shall Landlord be
liable for, and Tenant, on behalf of itself and all Tenant Parties, hereby
waives any claim for, any indirect, consequential or punitive damages, including
loss of profits or business opportunity, arising under or in connection with
this Lease.

          (c) Notwithstanding anything set forth in this Lease to the contrary,
Landlord shall look solely to Tenant to enforce Tenant’s obligations hereunder
and no partner, member, shareholder, director, officer, principal, employee or
agent, directly or indirectly, of Tenant (collectively, the “Tenant Exculpated
Parties”) shall be personally liable for the performance of Tenant’s obligations
under this Lease. Landlord shall not seek any damages against any of the Tenant
Exculpated Parties. In no event shall Tenant be liable for, and Landlord, on
behalf of itself and all Landlord Parties, hereby waives any claim for, any
indirect, consequential or punitive damages, including loss of profits or
business opportunity, arising under or in connection with this Lease.

          Section 34.2 Wherever in this Lease Landlord’s consent or approval is
required, if Landlord shall refuse such consent or approval, Tenant in no event
shall be entitled to make, nor shall Tenant make, any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or unreasonably delayed its consent
or approval. Tenant’s sole remedy shall be an action or proceeding to enforce
any such provision, for specific performance, injunction or declaratory
judgment; provided, however, if Landlord is determined to have acted
unreasonably, Landlord shall reimburse Tenant for all of its costs and expenses
and legal fees with respect to any action commenced against Landlord.

          Section 34.3 (a) Landlord will, at the request of Tenant, maintain
listings on the directory in the Building lobby of the names of Tenant and any
officers or employees of Tenant, for so long as Landlord maintains a Building
lobby directory, provided that the number of listings shall be in the same
proportion to the capacity of the Building directory as the Premises Area bears
to the Rentable Square Foot area of the Building. Tenant shall deliver to
Landlord, on or prior to the Commencement Date, a list of all names to be
included in the directory. Tenant may deliver revised listings to Landlord, but
in no event shall Landlord be obligated to revise the Building directory more
often than once a month. There shall be no charge to Tenant for its

- 68 -



--------------------------------------------------------------------------------



 



initial listings on the Building directory, but Tenant shall pay $35.00 for each
revised listing requested by Tenant.

          (b) Tenant shall have the right to install identifying signage in the
tenth (10th) floor passenger elevator lobby on the Eighth Avenue side of the
Building, of dimensions, materials, design and appearance subject to Landlord’s
written approval, which shall not be unreasonably withheld.

          Section 34.4 (a) This Lease may not be changed, modified, terminated
or discharged, in whole or in part, except by a writing, executed by the party
against whom enforcement of the change, modification, termination or discharge
is to be sought.

          (b) This Lease shall be governed in all respects by the laws of the
State of New York applicable to agreements executed in and to be performed
wholly within the State.

          (c) If any term, covenant, condition or provision of this Lease, or
the application thereof to any person or circumstance, shall ever be held to be
invalid or unenforceable, then in each such event the remainder of this Lease or
the application of such term, covenant, condition or provision to any other
person or any other circumstance (other than those as to which it shall be
invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.

          (d) If at the commencement of, or at any time or times during the
Term, the Fixed Rent and Additional Rent reserved in this Lease shall not be
fully collectible by reason of any Law, Tenant shall enter into such agreements
and take such other steps (without additional expense to Tenant) as Landlord may
request and as may be legally permissible to permit Landlord to collect the
maximum rents which may from time to time during the continuance of such legal
rent restriction be legally permissible (and not in excess of the amounts
reserved therefor under this Lease). Upon the termination of such legal rent
restriction prior to the expiration of the Term, (i) Fixed Rent and Additional
Rent shall become and thereafter be payable hereunder in accordance with the
amounts reserved in this Lease for the periods following such termination, and
(ii) Tenant shall pay to Landlord, if legally permissible, an amount equal to
(A) the items of Fixed Rent and Additional Rent which would have been paid
pursuant to this Lease but for such legal rent restriction less (B) the rents
paid by Tenant to Landlord during the period or periods such legal rent
restriction was in effect.

          (e) The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and their respective
legal representatives, successors, and, except as otherwise provided in this
Lease, their assigns.

          Section 34.5 Except as expressly provided to the contrary in this
Lease, Tenant agrees that all disputes arising, directly or indirectly, out of
or relating to this Lease, and all actions to enforce this Lease, shall be dealt
with and adjudicated in the state courts of New York or the Federal courts
sitting in New York City; and for that purpose hereby expressly and irrevocably
submits itself to the jurisdiction of such courts. Tenant hereby irrevocably
appoints

- 69 -



--------------------------------------------------------------------------------



 



the Secretary of the State of New York as its authorized agent upon which
process may be served in any such action or proceeding.

          Section 34.6 Tenant hereby irrevocably waives, with respect to itself
and its property, any diplomatic or sovereign immunity of any kind or nature,
and any immunity from the jurisdiction of any court or from any legal process,
to which Tenant may be entitled, and agrees not to assert any claims of any such
immunities in any action brought by Landlord under or in connection with this
Lease. Tenant acknowledges that the making of such waivers, and Landlord’s
reliance on the enforceability thereof, is a material inducement to Landlord to
enter into this Lease.

          In Witness Whereof, Landlord and Tenant have respectively executed
this Lease as of the day and year first above written.

          Landlord:   111 Chelsea LLC,               By:   Taconic Chelsea
Holdings LLC, managing member                   By:     Taconic SL Principals
LLC, managing member

          By:   /s/ Paul Pariser    

--------------------------------------------------------------------------------

    Paul E. Pariser, Principal

          Tenant:   DoubleClick Inc.               By:      /s/ Bruce Dalziel  
   

--------------------------------------------------------------------------------

        Name:   Bruce Dalziel         Title:     Chief Financial Officer

Tenant’s Federal Tax Identification Number:  13-3870996

- 70 -